HECO Exhibit 10.3

 

EXECUTION COPY

 

GRAPHIC [g81301kg01i001.gif]

 

CREDIT AGREEMENT

 

dated as of May 7, 2010

 

among

 

HAWAIIAN ELECTRIC COMPANY, INC.,
as Borrower

 

The Lenders Party Hereto

 

and

 

BANK OF HAWAII,
as Co-Syndication Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent

 

and

 

BANK OF AMERICA, N.A.,
as Co-Documentation Agent

 

and

 

UNION BANK, N.A.,
as Co-Documentation Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Bank

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Book Runner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.

DEFINITIONS

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

16

Section 1.03

Accounting Terms; GAAP

17

 

 

 

ARTICLE 2.

THE CREDITS

17

 

 

 

Section 2.01

Commitments

17

Section 2.02

Revolving Loans and Borrowings

17

Section 2.03

Requests for Borrowings

18

Section 2.04

Funding of Borrowings

19

Section 2.05

Termination, Reduction and Increase of Commitments

19

Section 2.06

Repayment of Revolving Loans; Evidence of Debt

21

Section 2.07

Prepayment of Revolving Loans

22

Section 2.08

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

23

Section 2.09

Letter of Credit Sub-Facility

24

Section 2.10

Letter of Credit Participation and Funding Commitments

25

Section 2.11

Absolute Obligation With Respect to Letter of Credit Payments; Cash Collateral;
Replacement of Issuing Bank

26

Section 2.12

Defaulting Lenders

27

 

 

 

ARTICLE 3.

INTEREST, FEES, YIELD PROTECTION, ETC.

29

 

 

 

Section 3.01

Interest

29

Section 3.02

Interest Elections

29

Section 3.03

Fees

31

Section 3.04

Alternate Rate of Interest

31

Section 3.05

Increased Costs; Illegality

32

Section 3.06

Break Funding Payments

33

Section 3.07

Taxes

34

Section 3.08

Mitigation Obligations; Replacement of Lenders

36

 

 

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

36

 

 

 

Section 4.01

Organization; Powers

36

Section 4.02

Authorization; Enforceability

37

Section 4.03

Governmental Approvals; No Conflicts

37

Section 4.04

Financial Condition; No Material Adverse Effect

37

Section 4.05

Properties

38

Section 4.06

Litigation and Environmental Matters

38

Section 4.07

Compliance with Laws and Agreements

38

Section 4.08

Regulated Entities

38

Section 4.09

Taxes

38

Section 4.10

ERISA

39

Section 4.11

Disclosure

39

Section 4.12

Subsidiaries

39

Section 4.13

Federal Reserve Regulations

39

Section 4.14

Rankings

39

Section 4.15

Solvency

40

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5.

CONDITIONS

40

 

 

 

Section 5.01

Effective Date

40

Section 5.02

Each Credit Event

41

 

 

 

ARTICLE 6.

AFFIRMATIVE COVENANTS

41

 

 

 

Section 6.01

Financial Statements and Other Information

41

Section 6.02

Notices of Material Events

42

Section 6.03

Existence; Conduct of Business

43

Section 6.04

Payment of Obligations

43

Section 6.05

Maintenance of Properties; Insurance

43

Section 6.06

Books and Records; Inspection Rights

44

Section 6.07

Compliance with Laws

44

Section 6.08

Use of Proceeds

44

 

 

 

ARTICLE 7.

NEGATIVE COVENANTS

44

 

 

 

Section 7.01

Liens

44

Section 7.02

Sale of Assets; Consolidation; Merger

46

Section 7.03

Restrictive Agreements

47

Section 7.04

Transactions with Affiliates

47

Section 7.05

Consolidated Capitalization Ratio

48

Section 7.06

Guaranties

48

 

 

 

ARTICLE 8.

EVENTS OF DEFAULT

48

 

 

 

ARTICLE 9.

THE ADMINISTRATIVE AGENT

50

 

 

 

Section 9.01

Appointment

50

Section 9.02

Individual Capacity

50

Section 9.03

Exculpatory Provisions

50

Section 9.04

Reliance by Administrative Agent

51

Section 9.05

Performance of Duties

51

Section 9.06

Resignation; Successors

51

Section 9.07

Non-Reliance by Credit Parties

52

Section 9.08

Agents

52

 

 

 

ARTICLE 10.

MISCELLANEOUS

52

 

 

 

Section 10.01

Notices

52

Section 10.02

Waivers; Amendments

53

Section 10.03

Expenses; Indemnity; Damage Waiver

54

Section 10.04

Successors and Assigns

55

Section 10.05

Survival

59

Section 10.06

Counterparts; Integration; Effectiveness

59

Section 10.07

Severability

59

Section 10.08

Right of Setoff

60

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

60

Section 10.10

WAIVER OF JURY TRIAL

60

Section 10.11

Headings

61

Section 10.12

Confidentiality

61

 

ii

--------------------------------------------------------------------------------


 

Section 10.13

Interest Rate Limitation

61

Section 10.14

No Third Parties Benefited

62

Section 10.15

USA PATRIOT Act Notice

62

Section 10.16

No Fiduciary Duty

62

 

SCHEDULES:

 

Schedule 1.01

Consolidated Capitalization

 

 

Schedule 1.01

Consolidated Funded Debt

 

 

Schedule 1.01

Consolidated Subsidiary Funded Debt

 

 

Schedule 2.01

Commitments

 

 

Schedule 4.12

Subsidiaries

 

 

Schedule 7.01

Existing Liens

 

 

Schedule 7.03

Existing Restrictions

 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Assignment and Acceptance

 

 

Exhibit B-1

Form of Opinion of Jenner & Block LLP

 

 

Exhibit B-2

Form of Opinion of Susan A. Li, Vice President-General Counsel of the Borrower

 

 

Exhibit C

Form of Note

 

 

Exhibit D

Form of Borrowing Request

 

 

Exhibit E

Form of Letter of Credit Request

 

 

Exhibit F

Form of Increase Request

 

 

Exhibit G

Form of Interest Election Request

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of May 7, 2010 (this “Agreement”), among HAWAIIAN
ELECTRIC COMPANY, INC., as Borrower, the Lenders party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Issuing Bank.

 

The parties hereto agree as follows:

 

ARTICLE 1.           DEFINITIONS

 

Section 1.01           Defined Terms

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR Loan” or “ABR Borrowing”, when used in reference to any Revolving Loan or
Borrowing, refers to such Revolving Loan, or the Revolving Loans comprising such
Borrowing, bearing interest at a rate determined by reference to the Alternate
Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, or any successor thereto in such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Credit Exposure” means, at any time, the sum at such time of (a) the
outstanding principal balance of the Revolving Loans of all Lenders and (b) the
Aggregate Letter of Credit Exposure.

 

“Aggregate Letter of Credit Commitments” means, at any time, the sum at such
time of the Letter of Credit Commitments of all Lenders.

 

“Aggregate Letter of Credit Exposure” means, at any time, the sum at such time
of the Letter of Credit Exposure of all of the Lenders.

 

“Aggregate Revolving Commitments” means, at any time, the sum at such time of
the Revolving Commitments of all Lenders.  The initial amount of the Aggregate
Revolving Commitments is $175,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the sum of Federal Funds Rate
in effect on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1% per annum, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Rate or the

 

1

--------------------------------------------------------------------------------


 

Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate,
respectively.

 

“Applicable Margin” means with respect to: (a) any Eurodollar Borrowings and any
Letters of Credit, at all times during which the applicable Pricing Level set
forth below is in effect, the percentage set forth below under the heading
“Eurodollar Margin” and adjacent to such Pricing Level, (b) any ABR Borrowings,
at all times during which the applicable Pricing Level set forth below is in
effect, the percentage set forth below under the heading “ABR Margin” and
adjacent to such Pricing Level and (c) with respect to the commitment fee
payable under Section 3.03(a), at all times during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below under the
heading “Commitment Fee Rate” and adjacent to such Pricing Level, in each case,
subject to the provisos set forth below:

 

Pricing Level

 

Issuer Ratings
(S&P/Moody’s)

 

Commitment
Fee Rate

 

Eurodollar
Margin

 

ABR
Margin

 

I

 

(A-/A3) or higher

 

0.25

%

1.75

%

0.75

%

II

 

(BBB+/Baa1)

 

0.30

%

2.00

%

1.00

%

III

 

(BBB/Baa2)

 

0.40

%

2.25

%

1.25

%

IV

 

(BBB-/Baa3)

 

0.45

%

2.50

%

1.50

%

V

 

(BB+/Ba1) or lower

 

0.50

%

3.00

%

2.00

%

 

If the applicable Issuer Ratings by S&P and Moody’s are split-rated (i) by one
rating category, the Pricing Level shall be determined by the higher of the two
(e.g., an Issuer Rating of BBB-/Baa2 results in Pricing Level III) and (ii) by
more than one rating category, the Pricing Level shall be determined by the
level one below the higher rating by either S&P or Moody’s (e.g., an Issuer
Rating of BBB-/Baa1 results in Pricing Level III and an Issuer Rating of
BBB+/Baa3 results in Pricing Level III). Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of S&P or Moody’s shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Administrative Agent (in consultation with the
Lenders) shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments; provided that, in
the case of Section 2.12 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitments) represented by such Lender’s Commitments.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
such determination.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is (or will be) engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business that is administered or managed by (a) such
Lender or (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, substantially in
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
(but excluding) the Commitment Termination Date.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Hawaiian Electric Company, Inc., a Hawaii corporation.

 

“Borrowing” means Revolving Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in substantially the form annexed hereto as
Exhibit D.

 

“Business Day” means any day other than a Saturday, Sunday or a day when banks
are authorized by law to close in New York, New York or Honolulu, Hawaii or,
when used with reference to a Eurodollar Loan, in London, England.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP,
provided however, no power purchase agreement with an independent power producer
or a power producer which is not an Affiliate of the Borrower shall constitute a
Capital Lease Obligation.

 

“Change in Control” means the Borrower is not a wholly-owned subsidiary of HEI.

 

“Change in Law” means the occurrence after the Effective Date of (a) the
adoption of any law, rule or regulation, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority, or (c) the making of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority requiring compliance
by any Credit Party (or, for purposes of Section 3.05(b), by any lending office
of such Credit Party or by such Credit Party’s holding company, if any).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitments” means the Revolving Commitments and the Letter of Credit
Commitments.

 

“Commitment Percentage” means, as to any Lender in respect of such Lender’s
Commitments and its obligations with respect to Revolving Loans and Letters of
Credit, the percentage equal to such Lender’s Revolving Commitment and Letter of
Credit Commitment divided by the total of all Lenders’ Revolving Commitments and
Letter of Credit Commitments

 

3

--------------------------------------------------------------------------------


 

(or, if no Commitments then exist, the percentage equal to such Lender’s
Revolving Commitment and Letter of Credit Commitment on the last day upon which
Commitments did exist divided by the total of all Lenders’ Revolving Commitments
and Letter of Credit Commitments, on such day).

 

“Commitment Termination Date” means the earliest of (a) May 6, 2011, subject to
automatic extension to the date, and upon the satisfaction of the conditions,
set forth in Section 2.05(a), (b) the date on which the Commitments are
terminated in whole pursuant to Section 2.05 and (c) the date the Commitments
are terminated in whole pursuant to Article 8.

 

“Common Stock Equity” means, at any date of determination with respect to the
Borrower on a non-consolidated basis, the sum of (a) common stock, (b) premium
and/or expenses on common stock and preferred stock, (c) additional paid-in
capital, and (d) retained earnings, excluding Accumulated Other Comprehensive
Income or Loss (AOCI) as defined by GAAP, as such definitions now exist and as
they may hereafter be amended but subject to Section 1.03 except with respect to
matters affecting AOCI, and excluding adjustments made directly to stockholders’
equity as a result of any future issued accounting standards, adopted by the
Borrower, that will require adjustments directly to stockholders’ equity.

 

“Consolidated Capitalization” means, at any date of determination with respect
to the Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Funded Debt, (b) preferred stock of the Borrower and its
Subsidiaries and (c) Consolidated Common Stock Equity.  The Borrower’s
Consolidated Capitalization as of December 31, 2009 is annexed hereto as
Schedule 1.01 (Consolidated Capitalization); for the avoidance of doubt, such
Schedule is attached hereto for illustrative purposes only and is not intended
to be a calculation of Consolidated Capitalization on or for any subsequent date
of determination.

 

“Consolidated Capitalization Ratio” means, at any date of determination, the
ratio of (a) Consolidated Common Stock Equity to (b) Consolidated
Capitalization.

 

“Consolidated Common Stock Equity” means, at any date of determination, with
respect to the Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) common stock, (b) premium and/or expenses on common stock and preferred
stock, (c) additional paid-in capital, and(d) retained earnings, excluding
Accumulated Other Comprehensive Income or Loss (AOCI) as defined by GAAP, as
such definitions now exist and as they may hereafter be amended but subject to
Section 1.03 except with respect to matters affecting AOCI, and excluding 
adjustments made directly to stockholders’ equity as a result of any future
issued accounting standards, adopted by the Borrower, that will require
adjustments directly to stockholders’ equity.

 

“Consolidated Funded Debt” means, at any date of determination with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) net
long-term debt, defined as the portion of outstanding bonds, debentures and
similar debt obligations (including Capital Lease Obligations, Purchase Money
Indebtedness and Indebtedness under this Agreement), net of cash collateral or
other funds on deposit with trustees and unamortized discounts in respect of
such bonds, debentures and obligations, that is due one year or more from the
date of the relevant balance sheet on which such debt is included, (b) net
long-term debt (as so defined) due within one year, defined as the portion of
outstanding bonds and debentures and similar debt obligations (including Capital
Lease Obligations, Purchase Money Indebtedness and Indebtedness under this
Agreement) that is due within one year from the date of the relevant balance
sheet on which such long-term debt is included and (c) short-term borrowings,
including Purchase Money Indebtedness, as included on and defined in the
relevant balance sheet; provided, however, no Indebtedness of independent power
producers, or other power producers which are not Affiliates

 

4

--------------------------------------------------------------------------------


 

of the Borrower, included on a balance sheet of the Borrower by reason of the
application of Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) 810 (formerly referred to as FASB Interpretation No. 46
(revised December 2003)) shall constitute Consolidated Funded Debt. A schedule
of Consolidated Funded Debt as of December 31, 2009 is annexed hereto as
Schedule 1.01 (Consolidated Funded Debt); for the avoidance of doubt, such
Schedule is attached hereto for illustrative purposes only and is not intended
to be a calculation of Consolidated Funded Debt on or for any subsequent date of
determination.

 

“Consolidated Subsidiary Capitalization” means, at any date of determination
with respect to any Subsidiary of the Borrower on a consolidated basis, the sum
of (a) Consolidated Subsidiary Funded Debt, (b) preferred stock of such
Subsidiary and (c) Consolidated Subsidiary Common Stock Equity.

 

“Consolidated Subsidiary Common Stock Equity” means, at any date of
determination with respect to any Subsidiary of the Borrower on a consolidated
basis, the sum of (a) common stock, (b) premium and/or expenses on common stock
and preferred stock, (c) additional paid-in capital, and (d) retained earnings,
excluding Accumulated Other Comprehensive Income or Loss (AOCI) as defined by
GAAP, as such definitions now exist and as they may hereafter be amended but
subject to Section 1.03 except with respect to matters affecting AOCI, and
excluding adjustments made directly to stockholders’ equity as a result of any
future issued accounting standards, adopted by the Borrower, that will require
adjustments directly to stockholders’ equity.

 

“Consolidated Subsidiary Funded Debt” means, at any date of determination, with
respect to any Subsidiary of the Borrower on a consolidated basis, the sum of
(a) net long-term debt, defined as the portion of outstanding bonds, debentures
and similar debt obligations (including Capital Lease Obligations and Purchase
Money Indebtedness), net of funds on deposit with trustees and unamortized
discounts in respect of such bonds, debentures and obligations, that is due one
year or more from the date of the relevant balance sheet on which such debt is
included, (b) net long-term debt (as so defined) due within one year, defined as
the portion of outstanding bonds and debentures and similar debt obligations
(including Capital Lease Obligations and Purchase Money Indebtedness) that is
due within one year from the date of the relevant balance sheet on which such
long-term debt is included and (c) short-term borrowings, including Purchase
Money Indebtedness, as included on and defined in the relevant balance sheet;
provided, however, no Indebtedness of independent power producers, or other
power producers which are not Affiliates of the Borrower, included on a balance
sheet of the Borrower by reason of the application of Financial Accounting
Standards Board (FASB) Accounting Standard Codification (ASC) 810 (formerly
referred to as FASB Interpretation No. 46 (revised December 2003)), shall
constitute Consolidated Subsidiary Funded Debt. A schedule of Consolidated
Subsidiary Funded Debt as of December 31, 2009 is annexed hereto as
Schedule 1.01 (Consolidated Subsidiary Funded Debt); for the avoidance of doubt,
such Schedule is attached hereto for illustrative purposes only and is not
intended to be a calculation of Consolidated Subsidiary Funded Debt on or for
any subsequent date of determination.

 

“Consolidated Subsidiary Funded Debt to Capitalization Ratio” means, at any date
of determination with respect to any Significant Subsidiary of the Borrower, the
ratio of (a) such Significant Subsidiary’s Consolidated Subsidiary Funded Debt
to (b) its Consolidated Subsidiary Capitalization.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

 

5

--------------------------------------------------------------------------------


 

voting power, by contract or otherwise.  The terms “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender as of any date, the sum as
of such date of (a) the outstanding principal balance of such Lender’s Revolving
Loans, plus (b) such Lender’s Letter of Credit Exposure.

 

“Credit Parties” means the Administrative Agent, the Issuing Bank and the
Lenders.

 

“Current SEC Reports” means (a) the Annual Report of the Borrower to the SEC on
Form 10K for the fiscal year ended December 31, 2009 and (b) any current reports
of the Borrower to the SEC on Form 8K filed prior to the Effective Date.

 

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Loans or participations in Letters of Credit within three (3) Business Days of
the date required to be funded by it hereunder unless such failure to fund is
based on such Lender’s good faith determination that the conditions precedent to
such funding under this Agreement have not been satisfied or waived and such
Lender has notified the Administrative Agent in writing of such determination,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Revolving Loans and participations in
then outstanding Letters of Credit (provided that any such Lender shall cease to
be a Defaulting Lender under this clause (c) upon receipt of such confirmation
by the Administrative Agent), (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of
(x) the acquisition or maintenance of an ownership interest in such Lender or a
Person controlling such Lender or (y) the exercise of control over a Lender or a
Person controlling such Lender, in each case, by a Governmental Authority or an
instrumentality thereof.

 

“Disclosed Matters” means the matters (a) disclosed in the current and periodic
reports filed by the Borrower from time to time with the SEC pursuant to the
requirements of the

 

6

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder, or (b) disclosed by the Borrower to the Lenders (either directly or
indirectly through the Administrative Agent) in writing.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).

 

“Eligible Assignee” means (a) a Credit Party; (b) an Affiliate of a Credit
Party; (c) an Approved Fund; and (d) any other financial institution approved by
(i) the Administrative Agent, (ii) the Issuing Bank and (iii) unless a Default
has occurred under Article 8(a), Article 8(h) or Article 8(i), and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided, however, that neither the Borrower nor any Subsidiary or
Affiliate of the Borrower shall qualify as an Eligible Assignee under this
definition.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release into the environment of any Hazardous
Material or to health and safety matters concerning Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interest” shall mean (a) shares of capital stock and any other equity
security that confers on a person or entity the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing company and
(b) all warrants, options or other rights to acquire any Equity Interest
described in clause (a) of this definition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated with the Borrower
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated with
the Borrower as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to pay the “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), unless waived; (c) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (d) the receipt by the
Borrower or any

 

7

--------------------------------------------------------------------------------


 

ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (e) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (f) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar Loan” or “Eurodollar Borrowing”, when used in reference to any
Revolving Loan or Borrowing, refers to whether such Revolving Loan, or the
Revolving Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.  For the avoidance of doubt,
a Revolving Loan that bears interest at a rate determined pursuant to clause
(c) of the definition of Alternate Base Rate shall, for all purposes of this
Agreement, be deemed to be an ABR Loan and not a Eurodollar Loan.

 

“Event of Default” has the meaning assigned to such term in Article 8.

 

“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
under any Loan Document, (a) income, franchise or other taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such Credit Party or other recipient is
organized or in which its principal office is located or in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.08(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 3.07(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.07(a) and (d) any taxes
imposed as a result of a Foreign Lender’s failure to satisfy the reporting
requirements as set forth in Sections 1471 and 1472 of the Code (or regulation
or administrative guidance promulgated thereunder).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 31, 2006 (as amended, modified, or supplemented and as in effect on the
Effective Date), between the Borrower, the lenders party thereto, Bank of Hawaii
and First Hawaiian Bank, as co-syndication agents, Wells Fargo Bank, N.A., U.S.
Bank National Association and Union Bank of California, N.A., as
co-documentation agents, and The Bank of New York Mellon (formerly known as The
Bank of New York), as administrative agent thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded, if
necessary, to the next greater 1/100 of 1%) equal to the rate per annum
published by the Federal Reserve Bank of New York on such day, provided that if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate published by the Federal Reserve Bank on the next preceding Business
Day; and provided, further, that if such rate ceases to be so published, the
Federal Funds Rate for any day that is a Business day shall be the weighted
average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

8

--------------------------------------------------------------------------------


 

“Financial Officer” means the Senior Vice President and Chief Financial Officer,
the Treasurer or the Controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
the Hawaii Public Utilities Commission, the SEC and the Federal Energy
Regulatory Commission.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,

 

(a)           to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,

 

(b)           to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof,

 

(c)           to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or

 

(d)           as an account party in respect of any letter of credit or letter
of guaranty issued to support such Indebtedness or obligation;

 

provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.  The amount of any Guarantee of
any guarantor shall be deemed to be the lower of (a) an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made and (b) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.  The term
“Guaranteed” has a meaning correlative thereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

9

--------------------------------------------------------------------------------


 

“HECO Cash Manager” means, to the extent having received a legally valid
delegation of authority from the Borrower with respect to borrowings and
investments to be made by the Borrower and its Subsidiaries, the Cash Management
Administrator of the Borrower, the Treasury Analyst of the Borrower, or the
Securities Administrator of the Borrower, or any other person having received
such authority; it being understood and agreed that (i) such person need not be
a Financial Officer, and (ii) the Administrative Agent shall be entitled to rely
on telephonic notice received from the HECO Cash Manager for all purposes of
Sections 2.03, 2.07(e) and 3.02(b).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“HEI” means Hawaiian Electric Industries, Inc., a Hawaii corporation.

 

“HELCO” means Hawaii Electric Light Company, Inc., a Hawaii corporation.

 

“Increase Request” means a request by the Borrower for an increase of the total
Commitments in accordance with Section 2.05(d).

 

“Indebtedness” of any Person means, without duplication,

 

(a)           all obligations of such Person for borrowed money,

 

(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments,

 

(c)           all obligations of such Person upon which interest charges are
customarily paid,

 

(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person,

 

(e)           all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business),

 

(f)            all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,

 

(g)           all Guarantees by such Person of Indebtedness of others,

 

(h)           all Capital Lease Obligations of such Person,

 

(i)            all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, and

 

(j)            all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such

 

10

--------------------------------------------------------------------------------


 

entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than (i) Excluded Taxes or (ii) Other
Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Information” has the meaning assigned to such term in Section 10.12.

 

“Insolvent” means, with reference to any Person, (a) such Person’s debts are
greater than all of such Person’s property, at a fair valuation (as determined
in the good faith judgment of such Person), exclusive of (i) property
transferred, concealed, or removed with intent to hinder, delay, or defraud such
Person’s creditors, and (ii) property that may be exempted from property of the
estate under Section 522 of the Bankruptcy Code, or (b) such Person is generally
not paying its debts as they become due or is unable to pay its debts as they
become due.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.02 and substantially in the
form annexed hereto as Exhibit G.

 

“Interest Payment Date” means (a) with respect to the accrued interest on any
ABR Loan, the first Business Day of each January, April, July and October and
the Commitment Termination Date, and (b) with respect to the accrued interest on
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Revolving Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Commitment Termination Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (x) two weeks thereafter or
(y) on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter, as the Borrower may elect, provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period selected pursuant to clause (y) above that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Issuer Ratings” means the Borrower’s corporate issuer ratings from either S&P
or Moody’s.

 

“Issuing Bank” means JPMCB in its capacity as issuer of the Letters of Credit,
or any successor thereto in such capacity as provided in Section 2.1(c).

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.

 

11

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.05(d) or pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.

 

“Letter of Credit” has the meaning assigned to such term in Section 2.09.

 

“Letter of Credit Commitment” means the commitment of the Issuing Bank to issue
Letters of Credit having an aggregate outstanding face amount up to $50,000,000
and the commitment of each Lender to participate in the Letter of Credit
Exposure as set forth in Section 2.10 in the maximum amount set forth in
Schedule 2.01 under the heading “Letter of Credit Commitment” or in an
Assignment and Acceptance Agreement or other documents pursuant to which it
became a Lender, as such amount may be reduced from time to time in accordance
herewith.

 

“Letter of Credit Exposure” means, at any time, (a) in respect of all the
Lenders, the sum at such time, without duplication, of (i) the aggregate undrawn
face amount of the outstanding Letters of Credit, (ii) the aggregate amount of
unpaid drafts drawn on all Letters of Credit, and (iii) the aggregate unpaid
Reimbursement Obligations (after giving effect to any Revolving Loans made on
such date to pay any such Reimbursement Obligations), and (b) in respect of any
Lender, an amount equal to such Lender’s Commitment Percentage multiplied by the
amount determined under clause (i) of this definition.

 

“Letter of Credit Fee” has the meaning assigned to such term in Section 3.03(b).

 

“Letter of Credit Request” means, a request by the Borrower for the issuance of
a Letter of Credit in the form of Exhibit E.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service), as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate offered to leading banks for dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate does not appear
on Reuters Screen LIBOR01 Page (or otherwise on such screen), the “LIBO Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 a.m. New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where the eurodollar and foreign currency and
exchange operations of the Administrative Agent are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of the Eurodollar
Borrowing.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset,
and (c) in the case of securities, any purchase option, call or similar right of
a third party with respect to such securities.

 

12

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, the Reimbursement Agreements
and, if applicable, any Hedging Agreement between the Borrower and any Lender.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, or (b) the validity or enforceability of any
of the Loan Documents or the rights and remedies of the Administrative Agent and
the Lenders thereunder.

 

“Material Indebtedness” means all Indebtedness of the Borrower and any
Significant Subsidiary (other than Indebtedness under the Loan Documents) or
obligations in respect of one or more Hedging Agreements in an aggregate
principal amount exceeding $50,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower and any
Significant Subsidiary in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Significant Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

 

“MECO” means Maui Electric Company, Limited, a Hawaii corporation.

 

“Moody’s” means Moody’s Investors Service, Inc., or its successors

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Notes” means, with respect to each Lender, a promissory note evidencing such
Lender’s Revolving Loans payable to the order of such Lender (or, if required by
such Lender, to such Lender and its registered assigns) substantially in the
form of Exhibit C.

 

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, other than Excluded Taxes.

 

“Participant” has the meaning assigned to such term in Section 10.04(g).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Investments” means, at any time, investments as allowed in accordance
with the HEI and HECO Cash Management Investment Guidelines dated March 1, 1991,
as amended on December 21, 1993, in each case as disclosed to the Administrative
Agent prior to the Effective Date and as the same may be amended from time to
time with the written consent of the Administrative Agent, such consent not to
be unreasonably delayed or withheld.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if

 

13

--------------------------------------------------------------------------------


 

such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Pricing Level I” means at any time the Borrower’s Issuer Rating is (a) A- or
higher by S&P or (b) A3 or higher by Moody’s.

 

“Pricing Level II” means at any time the Borrower’s Issuer Rating is (a) BBB+ or
higher by S&P or (b) Baa1 or higher by Moody’s, and Pricing Level I is not
applicable.

 

“Pricing Level III” means at any time the Borrower’s Issuer Rating is (a) BBB or
higher by S&P or (b) Baa2 or higher by Moody’s, and Pricing Levels I and II are
not applicable.

 

“Pricing Level IV” means at any time the Borrower’s Issuer Rating is (a) BBB- or
higher by S&P or (b) Baa3 or higher by Moody’s, and Pricing Levels I, II and III
are not applicable.

 

“Pricing Level V” means at any time the Borrower’s Issuer Rating is (a) less
than or equal to BB+ by S&P or (b) less than or equal to Ba1 by Moody’s.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.  The Prime Rate is
not intended to be lowest rate of interest charged by JPMCB in connection with
extensions of credit to borrowers.

 

“PUC” means the Public Utilities Commission of the State of Hawaii.

 

“Purchase Money Indebtedness” means Indebtedness of the Borrower or any
Subsidiary that is incurred to finance part or all of (but not more than) the
purchase price of a tangible asset; provided that (a) the Borrower or such
Subsidiary did not at any time prior to such purchase have any interest in such
asset other than an option to purchase, a security interest, or an interest as
lessee under an operating lease and (b) such Indebtedness is incurred at the
time of, or within 90 days after, such purchase.

 

“Register” has the meaning assigned to such term in Section 10.04(e).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Agreement” has the meaning assigned to such term in
Section 2.09(b).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank for amounts drawn under a Letter of Credit.

 

14

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, and employees of such Person
and such Person’s Affiliates.

 

“Required Lenders” means, at any time (a) prior to the Commitment Termination
Date, Lenders having Commitments greater than 50% of the total Commitments and
(b) on or after the Commitment Termination Date, Lenders having Credit Exposure
greater than or equal to 50% of the Aggregate Credit Exposure (or, if there are
no Revolving Loans then outstanding and no Letter of Credit Exposure, Lenders
having Commitments greater than or equal to 50% of the total of all Commitments
immediately prior to the termination of the Commitments).

 

“Restricted Payment” means, with respect to any Person, (a) any dividend or
other distribution (whether in cash, securities or other property) by such
entity with respect to any Equity Interests of such Person, (b) any payment
(whether cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest, and
(c) any payment of principal, interest or premium or any purchase, redemption,
retirement, acquisition or defeasance with respect to any subordinated debt of
such Person.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender during the Availability Period to make Revolving Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be reduced
or increased from time to time pursuant to Section 2.05 or pursuant to
assignments by or to such Lender pursuant to Section 10.04.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Commitment,
as applicable.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Revolving Loans at such
time.

 

“Revolving Loans” means the revolving loans referred to in Section 2.01 and made
pursuant to Article 2.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” means the reports filed by the Borrower with the SEC pursuant to
the Securities Exchange Act of 1934, as amended.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., or
its successors.

 

“Significant Subsidiary” means each of MECO, HELCO and any other Subsidiary
having 15% or more of the total assets, or 15% or more of the total operating
income, of the Borrower and its Subsidiaries on a consolidated basis, in either
case as the consolidated total assets and consolidated total operating income of
the Borrower and its Subsidiaries are reflected in the most recent annual or
quarterly report filed by the Borrower with the SEC.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in

 

15

--------------------------------------------------------------------------------


 

Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower and any subsidiary of a
Subsidiary of the Borrower.

 

“Subsidiary Indebtedness” has the meaning assigned to such term in Section 7.06.

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means (a) the execution, delivery and performance by the Borrower
of each Loan Document to which it is a party, (b) the borrowing of the Revolving
Loans, and (c) the use of the proceeds of the Revolving Loans.

 

“Type”, when used in reference to any Revolving Loan or Borrowing, refers to
whether the rate of interest on such Revolving Loan, or on the Revolving Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate.  For the avoidance of doubt, a Revolving Loan that
bears interest at a rate determined pursuant to clause (c) of the definition of
Alternate Base Rate shall, for all purposes of this Agreement, be deemed to be
an ABR Loan and not a Eurodollar Loan.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02           Terms Generally

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such

 

16

--------------------------------------------------------------------------------


 

Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (f) any reference herein to any law, rule, regulation or treaty shall,
unless otherwise specified, refer to such law, rule, regulation, or treaty as
amended, restated, supplemented or otherwise modified from time to time.

 

Section 1.03           Accounting Terms; GAAP

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Unless the context otherwise requires, any reference to a fiscal
period shall refer to the relevant fiscal period of the Borrower. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein.

 

ARTICLE 2.           THE CREDITS

 

Section 2.01          Commitments

 

Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

 

Section 2.02          Revolving Loans and Borrowings

 


(A)           EACH REVOLVING LOAN SHALL BE MADE AS PART OF A BORROWING
CONSISTING OF REVOLVING LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE ANY REVOLVING
LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATIONS HEREUNDER, PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL,
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE
REVOLVING LOANS AS REQUIRED.


 


(B)           SUBJECT TO SECTION 3.04, EACH BORROWING SHALL BE COMPRISED
ENTIRELY OF REVOLVING LOANS WHICH ARE ABR LOANS OR EURODOLLAR LOANS, AS THE
BORROWER MAY REQUEST IN ACCORDANCE HEREWITH (INCLUDING SECTION 3.02).  EACH
LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN (AND ANY ABR LOAN, THE
INTEREST ON WHICH IS DETERMINED PURSUANT TO CLAUSE (C) 

 

17

--------------------------------------------------------------------------------


 

of the definition of Alternate Base Rate) by causing any domestic or foreign
branch or Affiliate of such Lender to make such Revolving Loan, provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Revolving Loan in accordance with the terms of this Agreement.

 


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $1,000,000.  AT THE TIME THAT EACH ABR
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $1,000,000, PROVIDED THAT AN
ABR BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE TOTAL COMMITMENTS.  BORROWINGS OF MORE THAN ONE TYPE MAY BE
OUTSTANDING AT THE SAME TIME, PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF FIFTEEN EURODOLLAR BORROWINGS OUTSTANDING.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE,
ANY EURODOLLAR BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE COMMITMENT TERMINATION DATE.


 

Section 2.03          Requests for Borrowings

 

To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone, which may be given by the President of the Borrower,
a Financial Officer or the HECO Cash Manager, (a) in the case of a Eurodollar
Borrowing, not later than 3:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing, or (b) in the case of an ABR
Borrowing, not later than 2:00 p.m., New York City time on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
(except as otherwise provided in Section 3.04) and shall be confirmed promptly
by hand delivery or facsimile transmission to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the President of the Borrower or a Financial Officer.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Revolving Loan to be made as part of the requested
Borrowing.

 

18

--------------------------------------------------------------------------------


 

Section 2.04          Funding of Borrowings

 


(A)           EACH LENDER SHALL MAKE EACH REVOLVING LOAN TO BE MADE BY IT
HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS BY 3:00 P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE
AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS. 
SUBJECT TO SECTION 5.02, THE ADMINISTRATIVE AGENT WILL MAKE THE PROCEEDS OF SUCH
REVOLVING LOANS AVAILABLE TO THE BORROWER BY PROMPTLY CREDITING OR OTHERWISE
TRANSFERRING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF THE
BORROWER DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST.


 


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS
SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT
BY 3:00 P.M., NEW YORK CITY TIME, FOR A EURODOLLAR BORROWING OR BY 6:00 P.M.,
NEW YORK CITY TIME, FOR AN ABR BORROWING ON THE APPLICABLE DAY, THEN SUCH LENDER
AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO
THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT,
AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE PER ANNUM DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION, OR (II) IN THE CASE OF THE BORROWER,
THE INTEREST RATE THAT WOULD BE OTHERWISE APPLICABLE TO SUCH BORROWING. IF SUCH
LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S REVOLVING LOAN INCLUDED IN SUCH BORROWING.  SUCH
PAYMENT BY THE BORROWER SHALL BE WITHOUT PREJUDICE TO ITS RIGHTS AGAINST EACH
LENDER WHO FAILS TO FUND ITS SHARE OF ANY BORROWING.


 

Section 2.05          Termination, Reduction and Increase of Commitments

 


(A)           UNLESS PREVIOUSLY TERMINATED, THE REVOLVING COMMITMENTS AND THE
LETTER OF CREDIT COMMITMENTS SHALL TERMINATE ON THE COMMITMENT TERMINATION DATE;
PROVIDED HOWEVER, UPON DELIVERY TO THE ADMINISTRATIVE AGENT OF A COPY OF AN
ORDER OR APPROVAL ISSUED BY THE PUC, CERTIFIED BY A FINANCIAL OFFICER TO BE TRUE
AND COMPLETE, WHICH IS FINAL AND NOT SUBJECT TO REVIEW OR APPEAL, THAT
AUTHORIZES THE BORROWER TO ENTER INTO CREDIT AGREEMENTS, INCLUDING THIS
AGREEMENT, FOR A PERIOD IN EXCESS OF 364 DAYS, THE DATE SET FORTH IN
CLAUSE (A) OF THE DEFINITION OF COMMITMENT TERMINATION DATE SHALL BE
AUTOMATICALLY EXTENDED TO THE LATEST DATE PERMITTED BY SUCH ORDER OR APPROVAL
BUT IN NO EVENT LATER THAN THE DATE WHICH IS THE THIRD ANNIVERSARY OF THE
EFFECTIVE DATE.


 


(B)           THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE COMMITMENTS, PROVIDED THAT (I) THE BORROWER SHALL NOT TERMINATE OR
REDUCE THE COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF
THE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.07 AND/OR ANY CONCURRENT CASH
COLLATERALIZATION OF THE LETTER OF CREDIT EXPOSURE, THE AGGREGATE CREDIT
EXPOSURE WOULD EXCEED THE AGGREGATE REVOLVING COMMITMENTS, AND (II) EACH SUCH
REDUCTION SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND
NOT LESS THAN $5,000,000.


 


(C)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT
LEAST TWO BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE

 

19

--------------------------------------------------------------------------------


 


DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE
AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED
BY THE BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED, THAT A
NOTICE OF TERMINATION OF THE COMMITMENTS DELIVERED BY THE BORROWER MAY STATE
THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
HEREUNDER SHALL BE PERMANENT BUT WITHOUT PREJUDICE TO THE RIGHTS OF THE BORROWER
UNDER PARAGRAPH (D) BELOW.  EACH REDUCTION OF THE COMMITMENTS HEREUNDER SHALL BE
MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 


(D)           PROVIDED THAT IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO,
NO DEFAULT SHALL OR WOULD EXIST AND BE CONTINUING, THE BORROWER MAY AT ANY TIME
AND FROM TIME TO TIME, ON OR BEFORE THE COMMITMENT TERMINATION DATE REFERRED TO
IN CLAUSE (A) OF THE DEFINITION THEREOF (INCLUDING AFTER GIVING EFFECT TO ANY
EXTENSION THEREOF PURSUANT TO SECTION 2.05(A)), REQUEST ANY ONE OR MORE OF THE
LENDERS TO INCREASE (SUCH DECISION TO BE WITHIN THE SOLE AND ABSOLUTE DISCRETION
OF SUCH LENDER) ITS REVOLVING COMMITMENT AND LETTER OF CREDIT COMMITMENT, AND/OR
ANY OTHER ELIGIBLE ASSIGNEE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND THE BORROWER, TO PROVIDE A NEW REVOLVING COMMITMENT AND A NEW LETTER OF
CREDIT COMMITMENT, BY SUBMITTING AN INCREASE REQUEST IN THE FORM OF EXHIBIT F
(AN “INCREASE REQUEST”), DULY EXECUTED BY THE BORROWER AND EACH SUCH LENDER OR
ELIGIBLE ASSIGNEE, AS THE CASE MAY BE.  THEREUPON, THE ADMINISTRATIVE AGENT
SHALL EXECUTE SUCH INCREASE REQUEST AND DELIVER A COPY THEREOF TO THE BORROWER
AND EACH SUCH LENDER OR ELIGIBLE ASSIGNEE, AS THE CASE MAY BE.


 

Upon execution and delivery of such Increase Request, (i) in the case of each
such Lender, such Lender’s Revolving Commitment shall be increased to the amount
set forth in such Increase Request, (ii) in the case of each such Eligible
Assignee, such Eligible Assignee shall become a party hereto and shall for all
purposes of the Loan Documents be deemed a “Lender” with a Revolving Commitment
in the amount set forth in such Increase Request, and (iii) the Borrower shall
contemporaneously therewith execute and deliver to the Administrative Agent a
Note or Notes for each such Eligible Assignee providing a new Revolving
Commitment and for such existing Lender increasing its Revolving Commitment
provided, however, that:

 

(I)            IMMEDIATELY AFTER GIVING EFFECT THERETO, THE AGGREGATE REVOLVING
COMMITMENTS SHALL NOT HAVE BEEN INCREASED PURSUANT TO THIS SUBSECTION (D) TO AN
AMOUNT GREATER THAN THE SUM OF (X) $250,000,000 PLUS (Y) THE AMOUNT OF THE
REVOLVING COMMITMENT OF EACH LENDER THAT BECOMES A DEFAULTING LENDER;

 

(II)           EACH SUCH INCREASE SHALL BE IN AN AMOUNT NOT LESS THAN $5,000,000
OR SUCH AMOUNT PLUS AN INTEGRAL MULTIPLE OF $1,000,000;

 

(III)          THE REVOLVING COMMITMENTS SHALL NOT BE INCREASED ON MORE THAN
THREE OCCASIONS;

 

(IV)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ONE OR MORE OPINIONS OF COUNSEL) CONSISTENT WITH THOSE
DELIVERED ON THE EFFECTIVE DATE AS TO THE CORPORATE POWER AND AUTHORITY OF THE
BORROWER TO BORROW HEREUNDER AFTER GIVING EFFECT TO SUCH INCREASE;

 

(V)           IF REVOLVING LOANS SHALL BE OUTSTANDING IMMEDIATELY AFTER GIVING
EFFECT TO SUCH INCREASE, THE LENDERS SHALL, UPON THE ACCEPTANCE OF THE INCREASE
REQUEST BY, AND

 

20

--------------------------------------------------------------------------------


 

AT THE DIRECTION OF, THE ADMINISTRATIVE AGENT, MAKE APPROPRIATE ADJUSTMENTS
AMONG THEMSELVES SO THAT THE AMOUNT OF THE REVOLVING LOANS OUTSTANDING TO THE
BORROWER FROM ANY OF THE LENDERS UNDER THIS AGREEMENT ARE ALLOCATED AMONG THE
LENDERS ACCORDING TO THEIR COMMITMENT PERCENTAGES AFTER GIVING EFFECT TO THE
INCREASE IN THE AGGREGATE REVOLVING COMMITMENTS (IT BEING UNDERSTOOD AND AGREED
THAT ANY REALLOCATION MADE PURSUANT TO THIS CLAUSE (V) SHALL REQUIRE THE
BORROWER TO MAKE PAYMENT PURSUANT TO SECTION 3.06 WITH RESPECT TO ANY AFFECTED
EURODOLLAR LOANS);

 

(VI)          EACH SUCH ELIGIBLE ASSIGNEE SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE BORROWER AN ADMINISTRATIVE QUESTIONNAIRE AND ALL
FORMS, IF ANY, THAT ARE REQUIRED TO BE DELIVERED BY SUCH ELIGIBLE ASSIGNEE
PURSUANT TO SECTION 3.07(E); AND

 

(VII)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (1) A COPY OF AN
ORDER OR APPROVAL ISSUED BY THE PUC, CERTIFIED BY A FINANCIAL OFFICER TO BE TRUE
AND COMPLETE, WHICH IS FINAL AND NOT SUBJECT TO REVIEW OR APPEAL, THAT
AUTHORIZES THE BORROWER TO OBTAIN ANY INCREASE IN THE COMMITMENTS REQUESTED BY
THE BORROWER AND (2) A CERTIFICATE OF A FINANCIAL OFFICER ATTACHING THERETO
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE BORROWER AUTHORIZING ANY INCREASE
OF THE COMMITMENTS REQUESTED BY THE BORROWER.

 

Section 2.06          Repayment of Revolving Loans; Evidence of Debt

 


(A)           THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH REVOLVING LOAN ON THE COMMITMENT TERMINATION DATE.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH
LENDER RESULTING FROM EACH REVOLVING LOAN MADE BY SUCH LENDER, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO
TIME HEREUNDER.


 


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH REVOLVING LOAN MADE HEREUNDER, THE TYPE THEREOF
AND, IF APPLICABLE, THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF
ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER, AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER’S SHARE THEREOF.


 


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL, TO THE EXTENT NOT INCONSISTENT WITH
ANY ENTRIES MADE IN ANY NOTE, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN EXCEPT FOR CLEARLY DEMONSTRATED
ERROR; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE
AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE REVOLVING LOANS IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


 


(E)           THE REVOLVING LOANS OF EACH LENDER AND INTEREST THEREON SHALL AT
ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 10.04) BE EVIDENCED BY
ONE OR MORE NOTES PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF SUCH NOTE IS A
REGISTERED NOTE, TO SUCH LENDER AND ITS REGISTERED ASSIGNS).

 

21

--------------------------------------------------------------------------------



 

Section 2.07          Prepayment of Revolving Loans

 


(A)           THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT TO THE REQUIREMENTS OF
THIS SECTION.


 


(B)           IN THE EVENT OF ANY PARTIAL REDUCTION OR TERMINATION OF THE
COMMITMENTS, THEN (I) AT OR PRIOR TO THE DATE OF SUCH REDUCTION OR TERMINATION,
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS OF THE
AGGREGATE CREDIT EXPOSURES AFTER GIVING EFFECT THERETO, AND (II) IF SUCH SUM
WOULD EXCEED THE TOTAL COMMITMENTS AFTER GIVING EFFECT TO SUCH REDUCTION OR
TERMINATION, THEN THE BORROWER SHALL, ON THE DATE OF SUCH REDUCTION OR
TERMINATION, PREPAY REVOLVING BORROWINGS, AND/OR CASH COLLATERALIZE THE LETTER
OF CREDIT EXPOSURE, IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


 


(C)           MANDATORY PREPAYMENTS.


 

(I)            THE BORROWER SHALL IMMEDIATELY PREPAY THE REVOLVING LOANS, BY AN
AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE AGGREGATE OUTSTANDING PRINCIPAL
BALANCE OF THE REVOLVING LOANS OVER THE AGGREGATE REVOLVING COMMITMENTS.

 

(II)           SIMULTANEOUSLY WITH EACH REDUCTION OR TERMINATION OF THE
REVOLVING COMMITMENTS, (1) IN THE EVENT THAT THE AGGREGATE LETTER OF CREDIT
COMMITMENTS SHALL EXCEED THE AGGREGATE REVOLVING COMMITMENTS AS SO REDUCED OR
TERMINATED, THE AGGREGATE LETTER OF CREDIT COMMITMENTS SHALL BE AUTOMATICALLY
REDUCED, AND/OR THE LETTER OF CREDIT EXPOSURE SHALL BE CASH COLLATERALIZED, BY
AN AMOUNT EQUAL TO SUCH EXCESS, AND (2) THE BORROWER SHALL PREPAY THE REVOLVING
LOANS BY AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE AGGREGATE OUTSTANDING
PRINCIPAL BALANCE OF THE REVOLVING LOANS OVER THE AGGREGATE REVOLVING
COMMITMENTS AS SO REDUCED OR TERMINATED.

 


(D)           SIMULTANEOUSLY WITH EACH PREPAYMENT OF A REVOLVING LOAN, THE
BORROWER SHALL, IF AND TO THE EXTENT REQUIRED BY SECTION 3.01(D), PREPAY ALL
ACCRUED INTEREST ON THE AMOUNT PREPAID THROUGH THE DATE OF PREPAYMENT.


 


(E)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE,
WHICH MAY BE GIVEN BY THE PRESIDENT OF THE BORROWER, A FINANCIAL OFFICER OR THE
HECO CASH MANAGER (CONFIRMED BY FACSIMILE TRANSMISSION EXECUTED BY THE PRESIDENT
OF THE BORROWER OR A FINANCIAL OFFICER) OF ANY PREPAYMENT UNDER
SECTION 2.07(A) (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT
LATER THAN 2:00 P.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF
PREPAYMENT, OR (II) IN THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER
THAN 2:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY OF THE PREPAYMENT.  EACH
SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED,
THAT IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE
OF TERMINATION OF THE COMMITMENTS CONTEMPLATED BY SECTION 2.05(C), THEN SUCH
NOTICE OF PREPAYMENT MAY ALSO BE CONDITIONAL AND MAY BE REVOKED IF SUCH NOTICE
OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.05(C).  PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A PREPAYMENT OF A BORROWING,
THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
PARTIAL PREPAYMENT OF ANY BORROWING UNDER SECTION 2.07(A) SHALL, BE IN AN
INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $1,000,000.  EACH PREPAYMENT
OF A BORROWING SHALL BE APPLIED RATABLY TO THE REVOLVING LOANS INCLUDED IN THE
PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST IF AND
TO THE EXTENT REQUIRED BY SECTION 3.01.

 

22

--------------------------------------------------------------------------------


 

Section 2.08          Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 


(A)           THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST OR
FEES, OR OF AMOUNTS PAYABLE UNDER SECTION 3.05, 3.06, 3.07 OR 10.03, OR
OTHERWISE) PRIOR TO 3:00 P.M., NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF OR COUNTERCLAIM.  ANY AMOUNTS
RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICE AT 10 SOUTH DEARBORN
STREET, CHICAGO, ILLINOIS, 60603, OR SUCH OTHER OFFICE AS TO WHICH THE
ADMINISTRATIVE AGENT MAY NOTIFY THE OTHER PARTIES HERETO, EXCEPT THAT PAYMENTS
PURSUANT TO SECTIONS 3.03(B) (WITH RESPECT TO THE FRONTING FEE AND OTHER AMOUNTS
PAYABLE TO THE ISSUING BANK), 3.03(C), 3.05, 3.06, 3.07, 3.08, 10.03 AND 10.04
SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY
OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF. 
IN THE EVENT THE ADMINISTRATIVE AGENT HAS NOT IN FACT MADE AVAILABLE TO EACH
LENDER ITS SHARE OF THE APPLICABLE PAYMENT WITHIN ONE BUSINESS DAY OF THE
RECEIPT THEREOF, THEN THE ADMINISTRATIVE AGENT AGREES TO PAY TO THE APPLICABLE
LENDER FORTHWITH ON DEMAND ITS SHARE OF SUCH PAYMENT WITH INTEREST THEREON FOR
EACH DAY, FROM AND INCLUDING THE SECOND BUSINESS DAY AFTER SUCH PAYMENT WAS
RECEIVED BY THE ADMINISTRATIVE AGENT BUT EXCLUDING THE DATE OF PAYMENT BY THE
ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE PER
ANNUM DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION. IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY
THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT OF ACCRUED INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL OF REVOLVING
LOANS, INTEREST, FEES AND COMMISSIONS THEN DUE HEREUNDER, SUCH FUNDS SHALL BE
APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST, FEES AND COMMISSIONS THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST, FEES AND COMMISSIONS THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARDS PAYMENT OF PRINCIPAL OF REVOLVING LOANS THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL OF REVOLVING LOANS THEN DUE TO SUCH PARTIES.


 


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF, OR
INTEREST ON, ANY OF ITS REVOLVING LOANS RESULTING IN SUCH LENDER RECEIVING
PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS
AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER,
THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT
FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS OF OTHER LENDERS TO THE EXTENT
NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF, AND
ACCRUED INTEREST ON, THEIR RESPECTIVE REVOLVING LOANS, PROVIDED THAT (I) IF ANY
SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS REVOLVING LOANS TO
ANY ASSIGNEE OR PARTICIPANT.  THE BORROWER CONSENTS TO THE FOREGOING AND AGREES,
TO THE EXTENT IT MAY EFFECTIVELY

 

23

--------------------------------------------------------------------------------


 

do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE APPLICABLE CREDIT PARTIES HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO SUCH CREDIT PARTIES THE AMOUNT
DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN
EACH SUCH CREDIT PARTY SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH CREDIT PARTY WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS RATE AND A RATE PER ANNUM DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


 


(E)           IF ANY CREDIT PARTY SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE
MADE BY IT PURSUANT TO SECTION 2.04(B), THEN THE ADMINISTRATIVE AGENT MAY, IN
ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY
AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
CREDIT PARTY TO SATISFY SUCH CREDIT PARTY’S OBLIGATIONS UNDER SUCH SECTION UNTIL
ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

Section 2.09          Letter of Credit Sub-Facility

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE ISSUING
BANK AGREES, IN RELIANCE ON THE AGREEMENT OF THE OTHER LENDERS SET FORTH IN
SECTION 2.10, TO ISSUE STANDBY OR DOCUMENTARY LETTERS OF CREDIT (THE “LETTERS OF
CREDIT”; EACH, INDIVIDUALLY, A “LETTER OF CREDIT”) DURING THE AVAILABILITY
PERIOD FOR THE ACCOUNT OF THE BORROWER, PROVIDED THAT IMMEDIATELY AFTER THE
ISSUANCE OF EACH LETTER OF CREDIT (I) THE LETTER OF CREDIT EXPOSURE OF EACH
LENDER (WHETHER OR NOT THE CONDITIONS FOR DRAWING UNDER ANY LETTER OF CREDIT
HAVE OR MAY BE SATISFIED) WOULD NOT EXCEED ITS LETTER OF CREDIT COMMITMENT AND
(II) THE AGGREGATE CREDIT EXPOSURE WOULD NOT EXCEED THE AGGREGATE REVOLVING
COMMITMENT. EACH LETTER OF CREDIT ISSUED PURSUANT TO THIS SECTION SHALL HAVE AN
EXPIRATION DATE WHICH SHALL BE NOT LATER THAN THE EARLIER OF (I) THREE HUNDRED
SIXTY-FOUR DAYS AFTER THE DATE OF ISSUANCE THEREOF AND (II) FIVE BUSINESS DAYS
BEFORE THE COMMITMENT TERMINATION DATE REFERRED TO IN CLAUSE (A) OF THE
DEFINITION THEREOF, INCLUDING ANY EXTENSION THEREOF CONTEMPLATED BY
SECTION 2.05(A), PROVIDED THAT ANY LETTER OF CREDIT WITH A THREE HUNDRED
SIXTY-FOUR DAY TENOR MAY PROVIDE FOR THE PERIODIC AND/OR SUCCESSIVE RENEWALS OR
EXTENSIONS THEREOF FOR ADDITIONAL PERIODS EXPIRING PRIOR TO THE EARLIER TO OCCUR
OF (X) THREE HUNDRED SIXTY-FOUR DAYS AFTER THE DATE OF SUCH RENEWAL OR EXTENSION
AND (Y) DATE REFERRED TO IN CLAUSE (II) ABOVE.  NO LETTER OF CREDIT SHALL BE
ISSUED IF THE ADMINISTRATIVE AGENT, OR THE REQUIRED LENDERS BY NOTICE TO THE
ADMINISTRATIVE AGENT NO LATER THAN 1:00 P.M. NEW YORK CITY TIME ONE BUSINESS DAY
PRIOR TO THE REQUESTED DATE OF ISSUANCE OF SUCH LETTER OF CREDIT, SHALL HAVE
DETERMINED THAT ANY CONDITION SET FORTH IN SECTION 5.01 OR 5.02 HAS NOT BEEN
SATISFIED.


 


(B)           EACH LETTER OF CREDIT SHALL BE ISSUED FOR THE ACCOUNT OF THE
BORROWER IN SUPPORT OF AN OBLIGATION OF THE BORROWER OR A SUBSIDIARY IN FAVOR OF
A BENEFICIARY WHO HAS REQUESTED THE ISSUANCE OF SUCH LETTER OF CREDIT AS A
CONDITION TO A TRANSACTION ENTERED INTO IN CONNECTION WITH THE BORROWER’S OR
SUCH SUBSIDIARY’S ORDINARY COURSE OF BUSINESS.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT A LETTER OF CREDIT REQUEST FOR THE ISSUANCE OF EACH LETTER
OF CREDIT BY 2:00 

 

24

--------------------------------------------------------------------------------


 


P.M. NEW YORK CITY TIME, TWO BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF
ISSUANCE.  IF REQUESTED BY THE ISSUING BANK, EACH LETTER OF CREDIT REQUEST SHALL
BE ACCOMPANIED BY THE ISSUING BANK’S STANDARD APPLICATION AND AGREEMENT FOR
STANDBY OR DOCUMENTARY LETTERS OF CREDIT, AS APPLICABLE (EACH, A “REIMBURSEMENT
AGREEMENT”) EXECUTED BY THE PRESIDENT OF THE BORROWER OR A FINANCIAL OFFICER,
AND SHALL SPECIFY (I) THE BENEFICIARY OF SUCH LETTER OF CREDIT AND THE
OBLIGATIONS OF THE BORROWER OR SUCH SUBSIDIARY IN RESPECT OF WHICH SUCH LETTER
OF CREDIT IS TO BE ISSUED, (II) THE BORROWER’S PROPOSAL AS TO THE CONDITIONS
UNDER WHICH A DRAWING MAY BE MADE UNDER SUCH LETTER OF CREDIT AND THE
DOCUMENTATION TO BE REQUIRED IN RESPECT THEREOF, (III) THE MAXIMUM AMOUNT TO BE
AVAILABLE UNDER SUCH LETTER OF CREDIT, AND (IV) THE REQUESTED DATES OF ISSUANCE
AND EXPIRATION. UPON RECEIPT OF SUCH LETTER OF CREDIT REQUEST FROM THE BORROWER,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE ISSUING BANK AND EACH OTHER
LENDER THEREOF.  EACH LETTER OF CREDIT SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUING BANK, WITH SUCH PROVISIONS WITH RESPECT TO THE
CONDITIONS UNDER WHICH A DRAWING MAY BE MADE THEREUNDER AND THE DOCUMENTATION
REQUIRED IN RESPECT OF SUCH DRAWING AS THE ISSUING BANK SHALL REASONABLY
REQUIRE.  EACH LETTER OF CREDIT SHALL BE USED SOLELY FOR THE PURPOSES DESCRIBED
THEREIN.  THE ISSUING BANK SHALL, ON THE PROPOSED DATE OF ISSUANCE AND SUBJECT
TO THE TERMS AND CONDITIONS OF THE REIMBURSEMENT AGREEMENT, IF ANY, AND TO THE
OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, ISSUE THE REQUESTED LETTER OF
CREDIT.


 


(C)           EACH PAYMENT BY THE ISSUING BANK OF A DRAFT DRAWN UNDER A LETTER
OF CREDIT SHALL GIVE RISE TO AN OBLIGATION ON THE PART OF THE BORROWER TO
REIMBURSE THE ISSUING BANK BY 3:00 P.M. NEW YORK CITY TIME TWO BUSINESS DAYS
AFTER THE DATE OF SUCH PAYMENT TOGETHER WITH INTEREST ON THE AMOUNT OF SUCH
PAYMENT FROM THE DATE SUCH PAYMENT WAS MADE BY THE ISSUING BANK.


 

Section 2.10          Letter of Credit Participation and Funding Commitments

 


(A)           EACH LENDER HEREBY UNCONDITIONALLY, IRREVOCABLY AND SEVERALLY (AND
NOT JOINTLY) FOR ITSELF ONLY AND WITHOUT ANY NOTICE TO OR THE TAKING OF ANY
ACTION BY SUCH LENDER, TAKES AN UNDIVIDED PARTICIPATING INTEREST IN THE
OBLIGATIONS OF THE ISSUING BANK UNDER AND IN CONNECTION WITH EACH LETTER OF
CREDIT IN AN AMOUNT EQUAL TO SUCH LENDER’S COMMITMENT PERCENTAGE OF THE AMOUNT
OF SUCH LETTER OF CREDIT.  EACH LENDER SHALL BE LIABLE TO THE ISSUING BANK FOR
ITS COMMITMENT PERCENTAGE OF THE UNREIMBURSED AMOUNT OF ANY DRAFT DRAWN AND
HONORED UNDER EACH LETTER OF CREDIT.  EACH LENDER SHALL ALSO BE LIABLE FOR AN
AMOUNT EQUAL TO THE PRODUCT OF ITS COMMITMENT PERCENTAGE AND ANY AMOUNTS PAID BY
THE BORROWER THAT ARE SUBSEQUENTLY RESCINDED OR AVOIDED, OR MUST OTHERWISE BE
RESTORED OR RETURNED.  SUCH LIABILITIES SHALL BE UNCONDITIONAL AND WITHOUT
REGARD TO THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT OR THE COMPLIANCE BY
THE BORROWER WITH ANY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


(B)           THE ISSUING BANK WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT,
AND THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE BORROWER AND EACH LENDER
(WHICH NOTICE SHALL BE PROMPTLY CONFIRMED IN WRITING) OF THE DATE AND THE AMOUNT
OF ANY DRAFT PRESENTED UNDER ANY LETTER OF CREDIT WITH RESPECT TO WHICH FULL
REIMBURSEMENT OF PAYMENT IS NOT MADE BY THE BORROWER AS PROVIDED IN
SECTION 2.09(C), AND FORTHWITH UPON RECEIPT OF SUCH NOTICE, SUCH LENDER (OTHER
THAN THE ISSUING BANK IN ITS CAPACITY AS A LENDER) SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK ITS COMMITMENT
PERCENTAGE OF THE AMOUNT OF SUCH UNREIMBURSED DRAFT AT THE OFFICE OF THE
ADMINISTRATIVE AGENT SPECIFIED IN SECTION 10.01, IN LAWFUL MONEY OF THE UNITED
STATES AND IN IMMEDIATELY AVAILABLE FUNDS, BEFORE 4:00 P.M., NEW YORK CITY TIME,
ON THE DAY SUCH NOTICE WAS GIVEN BY THE ADMINISTRATIVE AGENT, IF THE RELEVANT
NOTICE WAS GIVEN BY THE ADMINISTRATIVE AGENT AT OR PRIOR TO 1:00 P.M., NEW YORK
CITY TIME, ON SUCH DAY, AND BEFORE 12:00 NOON, NEW YORK CITY TIME, ON THE NEXT
BUSINESS DAY, IF THE RELEVANT NOTICE WAS GIVEN BY THE ADMINISTRATIVE AGENT AFTER
1:00 P.M., NEW YORK CITY TIME, ON SUCH DAY.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE THE PAYMENTS MADE BY EACH LENDER (OTHER THAN THE ISSUING BANK IN ITS

 

25

--------------------------------------------------------------------------------


 


CAPACITY AS A LENDER) PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE TO THE
ISSUING BANK PROMPTLY UPON RECEIPT THEREOF IN LIKE FUNDS AS RECEIVED.  IN THE
EVENT THE ADMINISTRATIVE AGENT HAS NOT IN FACT MADE AVAILABLE TO THE ISSUING
BANK SUCH PAYMENT WITHIN ONE BUSINESS DAY OF THE RECEIPT THEREOF, THEN THE
ADMINISTRATIVE AGENT AGREES TO PAY TO THE ISSUING BANK FORTHWITH ON DEMAND SUCH
PAYMENT WITH INTEREST THEREON FOR EACH DAY, FROM AND INCLUDING THE SECOND
BUSINESS DAY AFTER SUCH PAYMENT WAS RECEIVED BY THE ADMINISTRATIVE AGENT BUT
EXCLUDING THE DATE OF PAYMENT BY THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION. EACH LENDER
SHALL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND THE ISSUING BANK
FROM AND AGAINST ANY AND ALL LOSSES, LIABILITIES (INCLUDING LIABILITIES FOR
PENALTIES), ACTIONS, SUITS, JUDGMENTS, DEMANDS, COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES OF COUNSEL TO THE
ISSUING BANK AS THE ISSUER OF THE RELEVANT LETTER OF CREDIT) RESULTING FROM ANY
FAILURE ON THE PART OF SUCH LENDER TO PROVIDE, OR FROM ANY DELAY IN PROVIDING,
THE ADMINISTRATIVE AGENT WITH SUCH LENDER’S COMMITMENT PERCENTAGE OF THE AMOUNT
OF ANY PAYMENT MADE BY THE ISSUING BANK UNDER A LETTER OF CREDIT IN ACCORDANCE
WITH THIS SUBSECTION (B) (EXCEPT IN RESPECT OF LOSSES, LIABILITIES OR OTHER
OBLIGATIONS SUFFERED BY THE ISSUING BANK RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE ISSUING BANK). IF A LENDER DOES NOT MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT WHEN DUE SUCH LENDER’S COMMITMENT PERCENTAGE OF ANY
UNREIMBURSED PAYMENT MADE BY THE ISSUING BANK UNDER A LETTER OF CREDIT (OTHER
THAN PAYMENTS MADE BY THE ISSUING BANK BY REASON OF ITS GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT), SUCH LENDER SHALL BE REQUIRED TO PAY INTEREST TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK ON SUCH LENDER’S
COMMITMENT PERCENTAGE OF SUCH PAYMENT AT A RATE OF INTEREST PER ANNUM EQUAL TO
THE FEDERAL FUNDS RATE FOR THE FIRST THREE DAYS AFTER THE DUE DATE OF SUCH
PAYMENT UNTIL THE DATE SUCH PAYMENT IS RECEIVED BY THE ADMINISTRATIVE AGENT AND
THE FEDERAL FUNDS RATE PLUS 2% THEREAFTER.


 


(C)           WHENEVER THE ADMINISTRATIVE AGENT IS REIMBURSED BY THE BORROWER,
FOR THE ACCOUNT OF THE ISSUING BANK, FOR ANY PAYMENT UNDER A LETTER OF CREDIT
AND SUCH PAYMENT RELATES TO AN AMOUNT PREVIOUSLY PAID BY A LENDER IN RESPECT OF
ITS COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT UNDER SUCH LETTER OF
CREDIT, THE ADMINISTRATIVE AGENT (OR THE ISSUING BANK, TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT HAS PAID THE SAME TO THE ISSUING BANK) WILL PAY OVER SUCH
PAYMENT TO SUCH LENDER BEFORE 4:00 P.M., NEW YORK CITY TIME, ON THE DAY SUCH
PAYMENT FROM THE BORROWER IS RECEIVED, IF SUCH PAYMENT IS RECEIVED AT OR PRIOR
TO 2:00 P.M., NEW YORK CITY TIME, ON SUCH DAY, OR BEFORE 12:00 NOON, NEW YORK
CITY TIME, ON THE NEXT SUCCEEDING BUSINESS DAY, IF SUCH PAYMENT FROM THE
BORROWER IS RECEIVED AFTER 2:00 P.M., NEW YORK CITY TIME, ON SUCH DAY.


 

Section 2.11          Absolute Obligation With Respect to Letter of Credit
Payments; Cash Collateral;  Replacement of Issuing Bank

 


(A)           THE BORROWER’S OBLIGATION TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE ISSUING BANK IN RESPECT OF A LETTER OF CREDIT FOR EACH
PAYMENT UNDER OR IN RESPECT OF SUCH LETTER OF CREDIT SHALL BE ABSOLUTE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SET-OFF,
COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH THE BORROWER MAY HAVE OR HAVE HAD
AGAINST THE BENEFICIARY OF SUCH LETTER OF CREDIT, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK, AS ISSUER OF SUCH LETTER OF CREDIT, ANY LENDER OR ANY OTHER
PERSON, INCLUDING, WITHOUT LIMITATION, (I) ANY DEFENSE BASED ON THE FAILURE OF
ANY DRAWING TO CONFORM TO THE TERMS OF SUCH LETTER OF CREDIT, (II) ANY DRAWING
DOCUMENT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT, (III) THE
LEGALITY, VALIDITY, REGULARITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT OR
THIS AGREEMENT, (IV) ANY PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT
AGAINST PRESENTMENT OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT OR (V) ANY

 

26

--------------------------------------------------------------------------------


 


OTHER EVENT OR CIRCUMSTANCE THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION,
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF
AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER; PROVIDED, THAT, WITH RESPECT TO
ANY LETTER OF CREDIT, THE FOREGOING SHALL NOT RELIEVE THE ISSUING BANK OF ANY
LIABILITY IT MAY HAVE TO THE BORROWER FOR ANY ACTUAL DAMAGES SUSTAINED BY THE
BORROWER ARISING FROM A WRONGFUL PAYMENT UNDER SUCH LETTER OF CREDIT MADE AS A
RESULT OF THE ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(B)           IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THE
BORROWER SHALL WITHIN ONE BUSINESS DAY FROM THE TIME IT RECEIVES A DEMAND
THEREFOR FROM THE ADMINISTRATIVE AGENT PURSUANT TO ARTICLE 8, DEPOSIT IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, AN AMOUNT
IN CASH EQUAL TO ONE HUNDRED PERCENT (100%) OF THE AGGREGATE LETTER OF CREDIT
EXPOSURE AS OF SUCH DATE.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE
AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE REIMBURSEMENT
OBLIGATIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND
CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  THE
ADMINISTRATIVE AGENT SHALL INVEST SUCH DEPOSITS IN PERMITTED INVESTMENTS AND
INTEREST OR PROFITS ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  THE
MONEYS IN SUCH ACCOUNT SHALL (I) AUTOMATICALLY BE APPLIED BY THE ADMINISTRATIVE
AGENT TO REIMBURSE THE ISSUING BANK FOR REIMBURSEMENT OBLIGATIONS, AND (II) BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER.


 


(C)           THE ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE
SUCCESSOR ISSUING BANK, IT BEING UNDERSTOOD AND AGREED THAT SUCH PARTIES SHALL
NOT UNREASONABLY DELAY OR WITHHOLD THEIR CONSENT TO ANY SUCH AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE
ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED
ISSUING BANK PURSUANT TO SECTION 3.03(B).  FROM AND AFTER THE EFFECTIVE DATE OF
ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS
AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS
OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.

 

Section 2.12          Defaulting Lenders

 


NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF ANY LENDER
BECOMES A DEFAULTING LENDER, THEN THE FOLLOWING PROVISIONS SHALL APPLY FOR SO
LONG AS SUCH LENDER IS A DEFAULTING LENDER:


 


(A)           FEES SHALL CEASE TO ACCRUE ON THE UNFUNDED PORTION OF THE
COMMITMENT OF SUCH DEFAULTING LENDER PURSUANT TO SECTION 3.03(A);


 


(B)           THE COMMITMENTS AND CREDIT EXPOSURE OF SUCH DEFAULTING LENDER
SHALL NOT BE INCLUDED IN DETERMINING WHETHER ALL LENDERS OR THE REQUIRED LENDERS
HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING ANY CONSENT TO ANY
AMENDMENT, MODIFICATION OR WAIVER PURSUANT TO SECTION 10.02); PROVIDED THAT
(I) ANY WAIVER, AMENDMENT OR MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS
OR EACH AFFECTED LENDER WHICH AFFECTS SUCH DEFAULTING LENDER DIFFERENTLY THAN
OTHER AFFECTED LENDERS SHALL REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER AND
(II) ANY AMENDMENT OR MODIFICATION THAT INCREASES, OR EXTENDS THE MATURITY OF,
SUCH DEFAULTING LENDER’S COMMITMENT OR

 

27

--------------------------------------------------------------------------------


 


REDUCES THE PRINCIPAL AMOUNT OF, OR RATE OF INTEREST ON, ANY REVOLVING LOAN MADE
BY SUCH DEFAULTING LENDER, SHALL REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER;


 


(C)           IF ANY LETTER OF CREDIT EXPOSURE EXISTS AT THE TIME A LENDER
BECOMES A DEFAULTING LENDER THEN:


 

(I)            ALL OR ANY PART OF SUCH LETTER OF CREDIT EXPOSURE SHALL BE
REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES  BUT ONLY TO THE EXTENT (X) THE SUM OF ALL NON-DEFAULTING
LENDERS’ CREDIT EXPOSURES PLUS SUCH DEFAULTING LENDER’S LETTER OF CREDIT
EXPOSURE DOES NOT EXCEED THE TOTAL OF ALL NON-DEFAULTING LENDERS’ COMMITMENTS
AND (Y) THE CONDITIONS SET FORTH IN SECTION 5.02 ARE SATISFIED AT SUCH TIME;

 

(II)           IF THE REALLOCATION DESCRIBED IN CLAUSE (I) ABOVE CANNOT, OR CAN
ONLY PARTIALLY, BE EFFECTED, THE BORROWER SHALL WITHIN TWO (2) BUSINESS DAYS
FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT CASH COLLATERALIZE SUCH DEFAULTING
LENDER’S LETTER OF CREDIT EXPOSURE (AFTER GIVING EFFECT TO ANY PARTIAL
REALLOCATION PURSUANT TO CLAUSE (I) ABOVE) IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN SECTION 2.11(B) FOR SO LONG AS SUCH LETTER OF CREDIT EXPOSURE IS
OUTSTANDING;

 

(III)          IF THE BORROWER CASH COLLATERALIZES ANY PORTION OF SUCH
DEFAULTING LENDER’S LETTER OF CREDIT EXPOSURE PURSUANT TO THIS SECTION 2.12(C),
THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY FEES TO SUCH DEFAULTING LENDER
PURSUANT TO SECTION 3.03(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LETTER OF
CREDIT EXPOSURE DURING THE PERIOD SUCH DEFAULTING LENDER’S LETTER OF CREDIT
EXPOSURE IS CASH COLLATERALIZED;

 

(IV)          IF THE LETTER OF CREDIT EXPOSURE OF THE NON-DEFAULTING LENDERS IS
REALLOCATED PURSUANT TO THIS SECTION 2.12(C), THEN THE FEES PAYABLE TO THE
LENDERS PURSUANT TO SECTIONS 3.03(A) AND 3.03(B) SHALL BE ADJUSTED IN ACCORDANCE
WITH SUCH NON-DEFAULTING LENDERS’ APPLICABLE PERCENTAGES; OR

 

(V)           IF ANY DEFAULTING LENDER’S LETTER OF CREDIT EXPOSURE IS NEITHER
CASH COLLATERALIZED NOR REALLOCATED PURSUANT TO THIS SECTION 2.12(C), THEN,
WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE ISSUING BANK OR ANY LENDER
HEREUNDER, ALL LETTER OF CREDIT FEES PAYABLE UNDER SECTION 3.03(B) WITH RESPECT
TO SUCH DEFAULTING LENDER’S LETTER OF CREDIT EXPOSURE SHALL BE PAYABLE TO THE
ISSUING BANK UNTIL SUCH LETTER OF CREDIT EXPOSURE IS CASH COLLATERALIZED AND/OR
REALLOCATED; AND

 


(D)           IF AND SO LONG AS ANY LENDER IS A DEFAULTING LENDER, THE ISSUING
BANK SHALL NOT BE REQUIRED TO ISSUE, AMEND OR INCREASE ANY LETTER OF CREDIT,
UNLESS IT IS SATISFIED THAT THE RELATED EXPOSURE WILL BE 100% COVERED BY THE
COMMITMENTS OF THE NON-DEFAULTING LENDERS AND/OR CASH COLLATERAL WILL BE
PROVIDED BY THE BORROWER IN ACCORDANCE WITH SECTION 2.12(C), AND PARTICIPATING
INTERESTS IN ANY SUCH NEWLY ISSUED OR INCREASED LETTER OF CREDIT SHALL BE
ALLOCATED AMONG NON-DEFAULTING LENDERS IN A MANNER CONSISTENT WITH
SECTION 2.12(C)(I) (AND DEFAULTING LENDERS SHALL NOT PARTICIPATE THEREIN).


 


IN THE EVENT THAT THE ADMINISTRATIVE AGENT, THE BORROWER AND THE ISSUING BANK
EACH AGREES THAT A DEFAULTING LENDER HAS ADEQUATELY REMEDIED ALL MATTERS THAT
CAUSED SUCH LENDER TO BE A DEFAULTING LENDER, THEN THE LETTER OF CREDIT EXPOSURE
OF THE LENDERS SHALL BE READJUSTED TO REFLECT THE INCLUSION OF SUCH LENDER’S
COMMITMENTS AND ON SUCH DATE SUCH LENDER SHALL PURCHASE AT PAR SUCH OF THE
REVOLVING LOANS OF THE OTHER LENDERS AS THE ADMINISTRATIVE AGENT SHALL DETERMINE
MAY BE

 

28

--------------------------------------------------------------------------------


 

necessary in order for such Lender to hold such Revolving Loans in accordance
with its Applicable Percentage, and all cash collateral and accrued interest
thereon held by the Administrative Agent or the Issuing Bank shall be returned
to the Borrower forthwith.

 

ARTICLE 3.           INTEREST, FEES, YIELD PROTECTION, ETC.

 

Section 3.01          Interest

 


(A)           ABR LOANS AND UNPAID REIMBURSEMENT OBLIGATIONS SHALL BEAR INTEREST
AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE MARGIN.


 


(B)           EURODOLLAR BORROWINGS SHALL BEAR INTEREST AT THE ADJUSTED LIBO
RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE
MARGIN.


 


(C)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF AND INTEREST ON
ANY REVOLVING LOAN OR REIMBURSEMENT OBLIGATION OR ANY FEE OR OTHER AMOUNT
PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN DUE AND AFTER THE EXPIRATION
OF ANY APPLICABLE GRACE PERIOD, THEN ALL SUCH AMOUNTS SHALL BEAR INTEREST, AFTER
AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF
PRINCIPAL OF ANY REVOLVING LOAN OR REIMBURSEMENT OBLIGATION, 2% PLUS THE RATE
OTHERWISE APPLICABLE TO SUCH REVOLVING LOAN OR REIMBURSEMENT OBLIGATION AS
PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION, OR (II) IN THE CASE OF ANY
OTHER AMOUNT, 2% PLUS THE ALTERNATE BASE RATE.


 


(D)           ACCRUED INTEREST ON EACH REVOLVING LOAN SHALL BE PAYABLE IN
ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH REVOLVING LOAN, PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE
ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY REVOLVING
LOAN, ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE
PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT (OTHER THAN A PREPAYMENT OF
AN ABR LOAN BEFORE THE END OF THE AVAILABILITY PERIOD), AND (III) IN THE EVENT
OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT
INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH REVOLVING LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(E)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY) IN THE PERIOD IN QUESTION.  THE APPLICABLE
ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND
SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT CLEARLY DEMONSTRABLE ERROR.


 

Section 3.02          Interest Elections

 


(A)           ANY BORROWING ON THE EFFECTIVE DATE SHALL BE OF ABR LOANS. 
THEREAFTER, EACH BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE
APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL
HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST. 
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE
OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY
ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER
MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY (SUBJECT
TO THE PROVISIONS OF SECTION 2.12) AMONG THE LENDERS

 

29

--------------------------------------------------------------------------------



 


HOLDING THE REVOLVING LOANS COMPRISING SUCH BORROWING, AND THE REVOLVING LOANS
COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.


 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE, WHICH MAY BE MADE
BY THE PRESIDENT OF THE BORROWER, A FINANCIAL OFFICER OR BY THE HECO CASH
MANAGER, BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF THE BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING
FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 3.04, AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
FACSIMILE TRANSMISSION TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST
ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY
THE PRESIDENT OF THE BORROWER OR A FINANCIAL OFFICER.


 


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) OF
THIS PARAGRAPH SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)           IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST PRIOR TO THE END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS
SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD,
SUCH BORROWING SHALL BE CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO
NOTIFIES THE BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING,
(I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED BEYOND THE CURRENT
INTEREST PERIOD AS A EURODOLLAR BORROWING, AND (II) UNLESS REPAID, EACH
EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.

 

30

--------------------------------------------------------------------------------



 

Section 3.03          Fees

 


(A)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER, A COMMITMENT FEE, WHICH SHALL ACCRUE AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE MARGIN ON THE AVERAGE DAILY AMOUNT OF THE UNUSED
REVOLVING COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND INCLUDING THE
DATE ON WHICH THIS AGREEMENT SHALL HAVE BECOME EFFECTIVE IN ACCORDANCE WITH
SECTION 10.06 TO BUT EXCLUDING THE DATE ON WHICH SUCH REVOLVING COMMITMENT
TERMINATES.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON THE FIRST
BUSINESS DAY OF JANUARY, APRIL, JULY AND OCTOBER OF EACH YEAR AND ON THE
COMMITMENT TERMINATION DATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER
THE DATE HEREOF.


 


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A FEE (THE “LETTER OF CREDIT FEE”) WITH RESPECT TO EACH
LETTER OF CREDIT, PAYABLE QUARTERLY IN ARREARS DURING THE PERIOD FROM AND
INCLUDING THE DATE OF ISSUANCE THEREOF TO AND INCLUDING THE EXPIRATION OR
CANCELLATION DATE THEREOF (A) ON THE FIRST BUSINESS DAY OF EACH JANUARY, APRIL,
JULY AND OCTOBER OF EACH YEAR, (B) UPON SUCH EXPIRATION OR CANCELLATION DATE AND
(C) ON THE COMMITMENT TERMINATION DATE, AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE MARGIN ON EURODOLLAR BORROWINGS ON THE AVERAGE DAILY AMOUNT OF THE
LETTER OF CREDIT EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED REIMBURSEMENT OBLIGATIONS).  THE BORROWER ALSO AGREES TO PAY TO THE
ISSUING BANK FOR ITS OWN ACCOUNT A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE
OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LETTER OF CREDIT EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED REIMBURSEMENT
OBLIGATIONS) ATTRIBUTABLE TO LETTERS OF CREDIT ISSUED BY THE ISSUING BANK DURING
THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF
THE DATE OF TERMINATION OF THE COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO
BE ANY LETTER OF CREDIT EXPOSURE, PAYABLE QUARTERLY IN ARREARS ON THE FIRST
BUSINESS DAY OF JANUARY, APRIL, JULY AND OCTOBER OF EACH YEAR, AS WELL AS THE
ISSUING BANK’S STANDARD FEES AND COMMISSIONS WITH RESPECT TO THE ISSUANCE,
AMENDMENT, CANCELLATION, NEGOTIATION, TRANSFER, PRESENTMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  THE
LETTER OF CREDIT FEE AND THE FRONTING FEES DESCRIBED ABOVE SHALL BE CALCULATED
FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY) DURING THE PERIOD IN QUESTION ON THE BASIS OF A YEAR OF 365 OR 366
DAYS, AS APPLICABLE.


 


(C)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS
OWN ACCOUNT, FEES AND OTHER AMOUNTS PAYABLE IN THE AMOUNTS AND AT THE TIMES
SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(D)           ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
365 OR 366 DAYS, AS APPLICABLE, AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY) DURING THE
PERIOD IN QUESTION.


 


(E)           ALL FEES AND OTHER AMOUNTS PAYABLE HEREUNDER SHALL BE PAID ON THE
DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION, IN THE CASE OF COMMITMENT FEES, TO THE LENDERS.  FEES AND OTHER
AMOUNTS PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES OTHER THAN CLEARLY
DEMONSTRABLE ERROR.


 

Section 3.04          Alternate Rate of Interest

 

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 


(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT CLEARLY DEMONSTRABLE ERROR) THAT ADEQUATE AND REASONABLE MEANS
DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS
APPLICABLE, FOR SUCH INTEREST PERIOD; OR

 

31

--------------------------------------------------------------------------------


 


(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR
MAINTAINING THEIR REVOLVING LOANS INCLUDED IN SUCH BORROWING FOR SUCH INTEREST
PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing. Notwithstanding the foregoing,
if the Borrower shall have submitted a Borrowing Request with respect to a
Eurodollar Borrowing and the Administrative Agent shall have notified the
Borrower in accordance with the preceding sentence that such Borrowing will be
made as an ABR Borrowing, the Borrower shall have the right, prior to the time
by which it would have had to submit a Borrowing Request for an ABR Borrowing to
be made on the same date, to withdraw such Borrowing Request.

 

Section 3.05          Increased Costs; Illegality

 


(A)           IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY CREDIT PARTY (EXCEPT ANY SUCH RESERVE REQUIREMENT
REFLECTED IN THE ADJUSTED LIBO RATE); OR

 

(II)           IMPOSE ON ANY CREDIT PARTY OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT, ANY EURODOLLAR LOANS MADE BY SUCH
CREDIT PARTY OR ANY PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan hereunder (or of
maintaining its obligation to make any such Revolving Loan) or to reduce the
amount of any sum received or receivable by such Credit Party hereunder (whether
of principal, interest or otherwise), then the Borrower will, upon request by
such Credit Party, pay to such Credit Party such additional amount or amounts as
will compensate such Credit Party for such additional costs incurred or
reduction suffered.

 


(B)           IF ANY CREDIT PARTY DETERMINES THAT ANY CHANGE IN LAW REGARDING
CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON SUCH CREDIT PARTY’S CAPITAL OR ON THE CAPITAL OF SUCH CREDIT PARTY’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE REVOLVING LOANS MADE
BY SUCH CREDIT PARTY TO A LEVEL BELOW THAT WHICH SUCH CREDIT PARTY OR SUCH
CREDIT PARTY’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH CREDIT PARTY’S POLICIES AND THE POLICIES OF SUCH
CREDIT PARTY’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME THE BORROWER WILL PAY TO SUCH CREDIT PARTY SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH CREDIT PARTY OR SUCH CREDIT PARTY’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           A CERTIFICATE OF A CREDIT PARTY SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH CREDIT PARTY OR ITS HOLDING COMPANY, AS
APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION INCLUDING
REASONABLY DETAILED SUPPORTING INFORMATION SHALL BE DELIVERED TO THE BORROWER
AND SHALL BE BINDING ON THE BORROWER ABSENT CLEARLY DEMONSTRABLE ERROR.  THE
BORROWER SHALL PAY SUCH CREDIT PARTY THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 30

 

32

--------------------------------------------------------------------------------


 

days after receipt thereof unless the Borrower is asserting in good faith that
there is clearly demonstrable error in such certificate.

 


(D)           FAILURE OR DELAY ON THE PART OF ANY CREDIT PARTY TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
CREDIT PARTY’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER
SHALL NOT BE REQUIRED TO COMPENSATE A CREDIT PARTY PURSUANT TO THIS SECTION FOR
ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 90 DAYS PRIOR TO THE DATE
THAT SUCH CREDIT PARTY NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO
SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH CREDIT PARTY’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 90 DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF BUT NOT TO EXCEED A PERIOD OF 365 DAYS.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, AFTER
THE DATE OF THIS AGREEMENT, ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL FOR ANY
LENDER TO MAKE OR MAINTAIN ANY EURODOLLAR LOAN OR TO GIVE EFFECT TO ITS
OBLIGATIONS AS CONTEMPLATED HEREBY WITH RESPECT TO ANY EURODOLLAR LOAN, THEN, BY
WRITTEN NOTICE TO THE BORROWER AND TO THE ADMINISTRATIVE AGENT:


 

(I)            SUCH LENDER MAY DECLARE THAT EURODOLLAR LOANS WILL NOT THEREAFTER
(FOR THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH LENDER HEREUNDER (OR BE
CONTINUED FOR ADDITIONAL INTEREST PERIODS AND ABR LOANS WILL NOT THEREAFTER (FOR
SUCH DURATION) BE CONVERTED INTO EURODOLLAR LOANS), WHEREUPON ANY REQUEST FOR A
EURODOLLAR BORROWING OR TO CONVERT AN ABR BORROWING TO A EURODOLLAR BORROWING OR
TO CONTINUE A EURODOLLAR BORROWING, AS APPLICABLE, FOR AN ADDITIONAL INTEREST
PERIOD SHALL, AS TO SUCH LENDER ONLY, BE DEEMED A REQUEST FOR AN ABR LOAN (OR A
REQUEST TO CONTINUE AN ABR LOAN AS SUCH FOR AN ADDITIONAL INTEREST PERIOD OR TO
CONVERT A EURODOLLAR LOAN INTO AN ABR LOAN, AS APPLICABLE), UNLESS SUCH
DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN; AND

 

(II)           SUCH LENDER MAY REQUIRE THAT ALL OUTSTANDING EURODOLLAR LOANS
MADE BY IT BE CONVERTED TO ABR LOANS, IN WHICH EVENT ALL SUCH EURODOLLAR LOANS
SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS, AS OF THE EFFECTIVE DATE OF SUCH
NOTICE AS PROVIDED IN THE LAST SENTENCE OF THIS PARAGRAPH.

 

In the event any Lender shall exercise its rights under (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans, as applicable.  For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.

 

Section 3.06          Break Funding Payments

 

In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount

 

33

--------------------------------------------------------------------------------


 

reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Revolving
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Revolving Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Revolving Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate that
such Lender would bid were it to bid, at the commencement of such period, for
Dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be binding on the Borrower absent clearly
demonstrable error.  The Borrower shall pay such Lender the amount shown as due
on any such certificate within 15 days after receipt thereof unless there is
clearly demonstrable error in any such certificate.

 

Section 3.07          Taxes

 


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND
CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES,
PROVIDED THAT, IF THE BORROWER IS REQUIRED BY APPLICABLE LAW TO DEDUCT ANY
INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE
SHALL BE INCREASED AS NECESSARY SO THAT, AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION),
THE APPLICABLE CREDIT PARTY RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH
DEDUCTIONS, AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           IN ADDITION (BUT WITHOUT DUPLICATION) THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)           THE BORROWER SHALL INDEMNIFY EACH CREDIT PARTY, WITHIN 30 DAYS
AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR
OTHER TAXES PAID BY SUCH CREDIT PARTY ON OR WITH RESPECT TO ANY PAYMENT BY OR ON
ACCOUNT OF ANY OBLIGATION OF THE BORROWER UNDER THE LOAN DOCUMENTS (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND, UNLESS CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH CREDIT PARTY, ANY PENALTIES, INTEREST AND
REASONABLE OUT-OF-POCKET EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A CREDIT
PARTY, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A CREDIT
PARTY, INCLUDING, IF AVAILABLE, REASONABLY DETAILED SUPPORTING INFORMATION,
SHALL BE DELIVERED TO AND BE BINDING ON THE BORROWER ABSENT CLEARLY DEMONSTRABLE
ERROR.  IF ANY CREDIT PARTY RECEIVES A REFUND IN RESPECT OF ANY INDEMNIFIED
TAXES OR OTHER TAXES FOR WHICH SUCH CREDIT PARTY HAS RECEIVED PAYMENT FROM THE
BORROWER HEREUNDER, IT SHALL PROMPTLY NOTIFY THE BORROWER OF SUCH REFUND AND
SHALL PROMPTLY UPON RECEIPT REPAY SUCH REFUND TO THE BORROWER, NET OF ALL
OUT-OF-POCKET EXPENSES OF SUCH CREDIT PARTY AND WITHOUT INTEREST (OTHER THAN
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY, IF APPLICABLE); PROVIDED
THAT THE BORROWER, UPON THE REQUEST OF SUCH CREDIT PARTY, AGREES TO RETURN SUCH
REFUND (PLUS PENALTIES, INTEREST OR OTHER CHARGES) TO SUCH CREDIT PARTY IN THE
EVENT SUCH CREDIT PARTY IS REQUIRED TO REPAY SUCH REFUND. NOTHING CONTAINED IN
THIS SECTION SHALL PROHIBIT THE BORROWER FROM CONTESTING OR SEEKING A REFUND OF
ANY INDEMNIFIED TAXES AND OTHER TAXES AFTER PAYMENT THEREOF HAS BEEN MADE IN
ACCORDANCE WITH THIS SECTION AND EACH CREDIT PARTY SHALL TAKE SUCH STEPS AS THE
BORROWER SHALL REASONABLY REQUEST TO ASSIST THE BORROWER IN CONTESTING

 

34

--------------------------------------------------------------------------------


 

or seeking a refund of any Indemnified Taxes or Other Taxes.  This Section shall
not be construed to require any Credit Party to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
either the Borrower or any other Person.

 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           EACH CREDIT PARTY ORGANIZED UNDER THE LAWS OF A JURISDICTION, OR
RECEIVING PAYMENTS HEREUNDER, OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO
THE DATE OF ITS EXECUTION AND DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH
INITIAL CREDIT PARTY AND ON THE DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT
TO WHICH IT BECOMES A CREDIT PARTY IN THE CASE OF EACH OTHER CREDIT PARTY, AND
FROM TIME TO TIME THEREAFTER AS REASONABLY REQUESTED IN WRITING BY THE BORROWER
(BUT ONLY SO LONG THEREAFTER AS SUCH CREDIT PARTY REMAINS LAWFULLY ABLE TO DO
SO), PROVIDE EACH OF THE ADMINISTRATIVE AGENT AND THE BORROWER WITH TWO ORIGINAL
INTERNAL REVENUE SERVICE FORMS W-8BEN OR W-8ECI OR IN THE CASE OF A CREDIT PARTY
THAT HAS CERTIFIED IN WRITING TO THE ADMINISTRATIVE AGENT THAT IT IS NOT (I) A
“BANK” (AS DEFINED IN SECTION 881(C)(3)(A) OF THE CODE), (II) A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF THE
BORROWER OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO THE BORROWER
(WITHIN THE MEANING OF SECTION 864(D)(4) OF THE CODE), INTERNAL REVENUE SERVICE
FORM W-8BEN, AS APPROPRIATE, OR ANY SUCCESSOR OR OTHER FORM PRESCRIBED BY THE
INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH CREDIT PARTY IS EXEMPT FROM OR
ENTITLED TO A REDUCED RATE OF UNITED STATES WITHHOLDING TAX ON PAYMENTS PURSUANT
TO THIS AGREEMENT OR THE NOTES OR ANY OTHER LOAN DOCUMENT. IF THE FORMS PROVIDED
BY A CREDIT PARTY AT THE TIME SUCH CREDIT PARTY FIRST BECOMES A PARTY TO THIS
AGREEMENT INDICATE A UNITED STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF
ZERO, WITHHOLDING TAX AT SUCH RATE SHALL BE CONSIDERED EXCLUDED TAXES UNLESS AND
UNTIL SUCH CREDIT PARTY PROVIDES THE APPROPRIATE FORMS CERTIFYING THAT A LESSER
RATE APPLIES, WHEREUPON WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE
CONSIDERED EXCLUDED TAXES FOR PERIODS GOVERNED BY SUCH FORMS; PROVIDED, HOWEVER,
THAT IF, AT THE EFFECTIVE DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO
WHICH A CREDIT PARTY BECOMES A PARTY TO THIS AGREEMENT, THE CREDIT PARTY
ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER SUBSECTION (A) OF THIS SECTION 3.07 IN
RESPECT OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO INTEREST PAID AT SUCH
DATE, THEN, TO SUCH EXTENT, THE TERM TAXES SHALL INCLUDE (IN ADDITION TO
WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE FUTURE OR OTHER AMOUNTS OTHERWISE
INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING TAX, IF ANY, APPLICABLE WITH
RESPECT TO THE CREDIT PARTY ASSIGNEE ON SUCH DATE.


 


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A CREDIT PARTY HAS FAILED TO
PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER DOCUMENT
DESCRIBED IN SUBSECTION (E) ABOVE OR IF THE BORROWER IS UNABLE TO DETERMINE THE
TAX PAYABLE OR TO PROVIDE INFORMATION REQUIRED BY THE INTERNAL REVENUE SERVICE
ON FORM W-8BEN, W-8ECI OR ANY SUCCESSOR FORM OR OTHER FORM OR DOCUMENT REQUIRED
TO ESTABLISH AN EXEMPTION FROM OR REDUCTION IN WITHHOLDING AS A RESULT OF A
LENDER WITHHOLDING CONFIDENTIAL INFORMATION UNDER SECTION 3.07(E) (OTHER THAN IF
SUCH FAILURE IS DUE TO A CHANGE IN LAW, OR IN THE INTERPRETATION OR APPLICATION
THEREOF, OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR OTHER DOCUMENT
ORIGINALLY WAS REQUIRED TO BE PROVIDED BUT ONLY TO THE EXTENT SUCH CREDIT PARTY
DOES NOT REMAIN LAWFULLY ABLE TO DO SO), SUCH CREDIT PARTY SHALL NOT BE ENTITLED
TO INDEMNIFICATION UNDER SUBSECTION (A) OR (C) OF THIS SECTION 3.07 WITH RESPECT
TO INDEMNIFIED TAXES IMPOSED BY THE UNITED STATES BY REASON OF SUCH FAILURE;
PROVIDED, HOWEVER, THAT SHOULD A CREDIT PARTY BECOME SUBJECT TO INDEMNIFIED
TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM, CERTIFICATE OR OTHER DOCUMENT
REQUIRED HEREUNDER, THE BORROWER SHALL TAKE SUCH STEPS AS SUCH

 

35

--------------------------------------------------------------------------------


 

Credit Party shall reasonably request to assist such Credit Party to recover
such Indemnified Taxes.

 

Section 3.08          Mitigation Obligations; Replacement of Lenders

 


(A)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 3.05, OR IF THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.07,
THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING
OFFICE FOR FUNDING OR BOOKING ITS REVOLVING LOANS (OR ANY PARTICIPATION THEREIN)
HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 3.05 OR 3.07, AS APPLICABLE, IN THE FUTURE, AND (II) WOULD NOT
SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE
BE DISADVANTAGEOUS TO SUCH LENDER. THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 3.05, OR IF THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.07,
OR IF ANY LENDER BECOMES A DEFAULTING LENDER, OR IF ANY LENDER HAS FAILED TO
CONSENT TO A PROPOSED AMENDMENT, WAIVER, DISCHARGE OR TERMINATION THAT UNDER
SECTION 10.02 REQUIRES THE CONSENT OF ALL THE LENDERS AND WITH RESPECT TO WHICH
THE REQUIRED LENDERS SHALL HAVE GRANTED THEIR CONSENT, THEN THE BORROWER MAY, AT
ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER, THE ISSUING BANK AND
THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN, AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 10.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT TO AN ELIGIBLE ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS; PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENTS OF THE ISSUING BANK AND THE ADMINISTRATIVE AGENT, WHICH
CONSENTS SHALL NOT UNREASONABLY BE DELAYED OR WITHHELD, (II) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS
REVOLVING LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL
OTHER AMOUNTS), (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM
FOR COMPENSATION UNDER SECTION 3.05 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.07, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS AND (IV) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM THE FAILURE
TO PROVIDE A CONSENT, THE ASSIGNEE SHALL HAVE GIVEN SUCH CONSENT AND, AS A
RESULT OF SUCH ASSIGNMENT AND ANY CONTEMPORANEOUS ASSIGNMENTS AND CONSENTS, THE
APPLICABLE AMENDMENT, WAIVER, DISCHARGE OR TERMINATION CAN BE EFFECTED.  A
LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF,
PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.


 

ARTICLE 4.           REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Credit Parties that:

 

Section 4.01          Organization; Powers

 

The Borrower and each of its Significant Subsidiaries is duly and validly
organized and existing in good standing under the laws of its jurisdiction of
organization, formation or charter (it being understood that the Borrower was
originally organized under the laws of the Kingdom of Hawaii) and is

 

36

--------------------------------------------------------------------------------


 

in good standing and duly licensed or qualified to transact business in each
other jurisdiction where failure to so qualify would have a Material Adverse
Effect.  The Borrower has full power to execute, deliver and perform this
Agreement and the Notes and to borrow hereunder.  The Borrower’s execution and
performance of this Agreement and the Notes, and each borrowing hereunder have
been duly authorized by all necessary corporate action and do not and, as of the
time of each borrowing will not, violate any provision of law or of its articles
of incorporation or bylaws, or result in the breach of or constitute a default
under or require any consent under any indenture or other material agreement or
material instrument to which the Borrower is a party or by which the Borrower or
its property is bound or affected.

 

Section 4.02          Authorization; Enforceability

 

Each Loan Document has been (or, at the time executed by the Borrower, will have
been) duly executed and delivered by the Borrower and constitutes (or at such
time will constitute) a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 4.03          Governmental Approvals; No Conflicts

 

All consents or approvals of any state or federal agency or authority, if any,
required in order to permit the Borrower to enter into this Agreement and to
borrow hereunder, have been obtained and remain in full force and effect and the
Transactions (a) do not require any other consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
the approval expected to be sought by the Borrower which is described in
Section 2.05(a), (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Significant Subsidiaries or any order, rule or regulation of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Significant Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Significant Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Significant Subsidiaries.

 

Section 4.04          Financial Condition; No Material Adverse Effect

 


(A)           THE CURRENT SEC REPORTS INCLUDE (IN CLAUSE (A) OF THE DEFINITION
THEREOF) THE CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS
OF THE LAST DAY OF THE FISCAL YEAR ENDED DECEMBER 31, 2009, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS (OR CHANGES
IN FINANCIAL POSITION, AS THE CASE MAY BE) FOR SUCH FISCAL YEAR, WHICH
CONSOLIDATED FINANCIAL STATEMENTS FOR FISCAL YEAR ENDED DECEMBER 31, 2009 HAVE
BEEN AUDITED BY KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. SUCH
FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL
POSITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE RESPECTIVE DATES OF SUCH
BALANCE SHEETS AND RESULTS OF THEIR OPERATIONS AND CASH FLOWS (OR CHANGES IN
FINANCIAL POSITION) FOR THE PERIODS COVERED BY SUCH STATEMENTS OF INCOME,
RETAINED EARNINGS AND CASH FLOWS (OR CHANGES IN FINANCIAL POSITION), IN
ACCORDANCE WITH GAAP.


 


(B)           AS OF THE EFFECTIVE DATE, EXCEPT AS SET FORTH IN THE CURRENT SEC
REPORTS, SINCE DECEMBER 31, 2009, THERE HAS BEEN NO CHANGE OR DEVELOPMENT THAT
HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

37

--------------------------------------------------------------------------------


 

Section 4.05          Properties

 


(A)           EACH OF THE BORROWER AND ITS SIGNIFICANT SUBSIDIARIES HAS GOOD
TITLE TO, OR VALID LICENSE OR LEASEHOLD INTERESTS IN, ALL ITS REAL AND PERSONAL
PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT
INTERFERE IN ANY MATERIAL RESPECT WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS
CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES.


 


(B)           EACH OF THE BORROWER AND ITS SIGNIFICANT SUBSIDIARIES OWNS, OR IS
ENTITLED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER
INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND, TO THE KNOWLEDGE OF THE
BORROWER, THE USE THEREOF BY THE BORROWER AND ITS SIGNIFICANT SUBSIDIARIES DOES
NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR ANY SUCH
INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

Section 4.06          Litigation and Environmental Matters

 


(A)           EXCEPT AS HERETOFORE DISCLOSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS IN THE FINANCIAL STATEMENTS AND ACCOMPANYING NOTES REFERENCED IN
SECTION 4.04(A) OR IN THE CURRENT SEC REPORTS, AS OF THE EFFECTIVE DATE THERE
ARE NO SUITS OR PROCEEDINGS PENDING, OR TO THE KNOWLEDGE OF THE BORROWER
THREATENED, AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES WHICH HAVE HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(B)           SINCE THE DATE OF THIS AGREEMENT, EXCEPT FOR THE DISCLOSED MATTERS
AND EXCEPT WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, NEITHER THE BORROWER NOR ANY OF ITS SIGNIFICANT SUBSIDIARIES (I) HAVE
FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY
WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW,
(II) HAVE BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, OR (III) HAVE RECEIVED
NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY.


 

Section 4.07          Compliance with Laws and Agreements

 

The Borrower and each of its Significant Subsidiaries is in compliance in all
material respects with all laws, regulations and order of any Governmental
Authority applicable to it or its property and all indentures and material
agreements binding upon the Borrower or its Significant Subsidiaries, except
(a) as disclosed in the Disclosed Matters and (b) where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

Section 4.08          Regulated Entities

 

The Borrower is not an “investment company” nor is it “controlled” by an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

Section 4.09          Taxes

 

The Borrower has and each of its Significant Subsidiaries has timely filed (or
validly extended) or cause to be filed (or validly extended) all  material tax
returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower
has set aside on its books, to the extent required by GAAP, adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

Section 4.10          ERISA

 

No ERISA Event has occurred that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.11          Disclosure

 

To the best knowledge of the Borrower, the financial statements referred to in
Section 4.04(a) do not, nor does this Agreement, nor any written statement
furnished by the Borrower to the Administrative Agent or the Lenders pursuant to
or in connection with this Agreement (including the April 6, 2010 “Lenders’
Presentation” prepared in connection with the confidential information
memorandum for the primary market syndication of this Agreement, other than the
Section contained therein and entitled “Transaction Overview”), when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein or herein not
misleading in light of the circumstances under which it was made; provided, that
the foregoing is hereby qualified to the extent of any projections or other
“forward-looking statements”, which include statements that are predictive in
nature, depend upon or refer to future events or conditions, and usually include
words such as “expects,” “anticipates,” “intends,” “plans,” “believes,”
“predicts,” “estimates” or similar expressions; and provided, further, that any
statements concerning future financial performance, ongoing business strategies
or prospects or possible future actions are also forward-looking statements; it
being expressly understood and agreed that (i) forward-looking statements are
based on current expectations and projections about future events and are
subject to risks, uncertainties and the accuracy of assumptions concerning the
Borrower and its Subsidiaries or Affiliates, the performance of the industries
in which they do business and economic and market factors, among other things,
and (ii) such forward-looking statements are not guarantees of future
performance.  As of the Effective Date, there is no fact known to the Borrower
which has had or would reasonably be expected to have a Material Adverse Effect
which has not been disclosed herein or in the Current SEC Reports.

 

Section 4.12          Subsidiaries

 

Schedule 4.12 sets forth the name of, and the ownership interest of the Borrower
in, each Subsidiary, as of the Effective Date.

 

Section 4.13          Federal Reserve Regulations

 


(A)           AFTER THE APPLICATION OF THE PROCEEDS OF ANY REVOLVING LOAN, NOT
MORE THAN 25% OF THE VALUE OF THE ASSETS OF THE BORROWER WILL CONSIST OF OR BE
REPRESENTED BY MARGIN STOCK.


 


(B)           NO PART OF THE PROCEEDS OF ANY REVOLVING LOAN WILL BE USED,
WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR
ULTIMATELY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF, OR THAT IS INCONSISTENT
WITH, THE PROVISIONS OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATION T, U
OR X.


 

Section 4.14          Rankings

 

The obligations of the Borrower to the Lenders under this Agreement and the
other Loan Documents will rank senior to, or pari passu with, other unsecured
Indebtedness of the Borrower.

 

39

--------------------------------------------------------------------------------


 

Section 4.15         Solvency

 

Immediately after the consummation of the Transactions and after the incurrence
of any Borrowing or the issuance of any Letter of Credit, the Borrower and its
Subsidiaries taken as a whole are not and will not be Insolvent.

 

ARTICLE 5.         CONDITIONS

 

Section 5.01         Effective Date

 

The obligations of the Lenders to make Revolving Loans and of the Issuing Bank
to issue Letters of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied or waived in accordance
with Section 10.02 (it being understood and agreed that any of the following
instruments, agreements, certificates, opinions, or other documents may be
delivered or furnished by delivering or furnishing a facsimile transmission or
other electronic image thereof followed by the delivery of an original or an
originally executed counterpart thereof):

 


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF
SUCH PARTY, OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTE FOR EACH
LENDER SIGNED ON BEHALF OF THE BORROWER.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE CREDIT PARTIES AND DATED THE EFFECTIVE DATE) FROM
(I) JENNER & BLOCK LLP SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 AND (II) SUSAN
A. LI, ESQ., VICE PRESIDENT-GENERAL COUNSEL OF THE BORROWER,  SUBSTANTIALLY IN
THE FORM OF EXHIBIT B-2, IN EACH CASE COVERING SUCH OTHER MATTERS RELATING TO
THE BORROWER, THE LOAN DOCUMENTS OR THE TRANSACTIONS AS THE ADMINISTRATIVE AGENT
SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS SUCH COUNSELS TO DELIVER
SUCH OPINIONS.


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE BORROWER, THE
AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE
LOAN DOCUMENTS OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT OF THE BORROWER OR A FINANCIAL
OFFICER, CONFIRMING COMPLIANCE, AS OF THE EFFECTIVE DATE, WITH THE CONDITIONS
SET FORTH IN SECTION 5.02.


 


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PAYMENT OF ALL FEES
REQUIRED TO BE PAID, AND ALL REASONABLY INCURRED AND DULY DOCUMENTED EXPENSES
WHICH ARE OTHERWISE REQUIRED TO BE REIMBURSED, IN EACH CASE FOR WHICH INVOICES
WITH APPROPRIATE SUPPORTING DOCUMENTATION HAVE BEEN PRESENTED AT LEAST TWO
(2) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE.


 


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT ALL MATERIAL GOVERNMENTAL AND THIRD PARTY APPROVALS
NECESSARY OR, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, ADVISABLE IN
CONNECTION WITH THE TRANSACTIONS SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE
AND EFFECT (IT BEING UNDERSTOOD AND AGREED THAT, AS RELATED TO (I) THE INCREASE
OF

 

40

--------------------------------------------------------------------------------


 

the Revolving Commitment contemplated by Section 2.05(d) and (ii) the extension
of the Commitment Termination Date contemplated by Section 2.05(a), the
foregoing approvals may not have been applied for, and/or may not have been
received, on or as of the Effective Date).

 


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY
TO IT THAT THE COMMITMENTS OF THE LENDERS UNDER THE EXISTING CREDIT AGREEMENT
HAVE BEEN TERMINATED ON, BUT SUBJECT TO THE OCCURRENCE OF, THE EFFECTIVE DATE,
AND THAT ANY AND ALL INDEBTEDNESS FOR BORROWED MONEY OF THE BORROWER THEREUNDER
SHALL HAVE BEEN FULLY REPAID ON, BUT SUBJECT TO THE OCCURRENCE OF, THE EFFECTIVE
DATE (IT BEING UNDERSTOOD AND AGREED THAT SUCH INDEBTEDNESS MAY BE SO REPAID ON
THE EFFECTIVE DATE, IN WHOLE OR IN PART, WITH THE PROCEEDS OF THE INITIAL
REVOLVING LOANS), AND THAT ANY AND ALL LIENS GRANTED TO THE LENDERS UNDER THE
EXISTING CREDIT AGREEMENT HAVE BEEN TERMINATED AND RELEASED.


 

The Administrative Agent shall notify the Borrower and the Credit Parties of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 5.02         Each Credit Event

 

The obligation of each Lender to make a Revolving Loan on the occasion of any
Borrowing and of the Issuing Bank to issue any Letter of Credit is subject to
the satisfaction of the following conditions:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
ARTICLE 4 OF THIS AGREEMENT (OTHER THAN THE REPRESENTATIONS AND WARRANTIES IN
SECTIONS 4.04(B) AND 4.06 OF THIS AGREEMENT) SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING OR ISSUANCE OF SUCH
LETTER OF CREDIT, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
RELATE TO ANY EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES
SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
EARLIER DATE.


 


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR ISSUANCE OF SUCH LETTER OF CREDIT, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING.


 

Each request for a Revolving Loan or issuance of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE 6.         AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on all Revolving Loans and all Reimbursement Obligations and all fees
and other amounts (other than contingent liability obligations) payable under
the Loan Documents shall have been paid in full, the Borrower covenants and
agrees with the Lenders that:

 

Section 6.01         Financial Statements and Other Information

 

The Borrower will furnish to the Administrative Agent sufficient copies for each
Lender of the following (it being agreed that the obligation of the Borrower to
furnish the financial statements, reports, information and documents referred to
below (other than the certificate referred to in clause (c) below) may be
satisfied by the Borrower’s delivery to, or filing such statements, reports,
information and documents with, the SEC via the EDGAR filing system (or any
successor system thereto)):

 


(A)           WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER,
ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
CASH FLOWS AND RETAINED EARNINGS

 

41

--------------------------------------------------------------------------------



 


AS OF THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED ON BY
PRICEWATERHOUSECOOPERS LLP OR OTHER INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(B)           WITHIN 60 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS, CASH FLOWS AND RETAINED EARNINGS AS OF THE END
OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING
PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF)
THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF THE PRESIDENT OF THE BORROWER
OR A FINANCIAL OFFICER AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES;


 


(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A CERTIFICATE OF THE PRESIDENT OF THE BORROWER OR OF A
FINANCIAL OFFICER (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING AND, IF A DEFAULT HAS OCCURRED AND IS CONTINUING, SPECIFYING THE
DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING
COMPLIANCE WITH SECTIONS 7.05 AND 7.06, AND (III) STATING WHETHER ANY MATERIAL
CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE LATER TO
OCCUR OF (X) THE DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.04 AND (Y) THE DATE OF THE LAST CERTIFICATE FURNISHED PURSUANT TO THIS
SECTION 6.01(C), AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF
SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;


 


(D)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, AND AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED UNDER THE
SECURITIES EXCHANGE ACT OF 1934 OR ANY SUCCESSOR STATUTE BY THE BORROWER OR ANY
SUBSIDIARY WITH THE SEC, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL
OF THE FUNCTIONS OF THE SEC, OR WITH ANY NATIONAL SECURITIES EXCHANGE, AS THE
CASE MAY BE, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST;


 


(E)           PROMPTLY AFTER THE SAME BECOMES PUBLICLY AVAILABLE, NOTICE OF ANY
CHANGE IN THE BORROWER’S ISSUER RATINGS, WHICH NOTICE MAY BE SATISFIED IF THE
INFORMATION IS INCLUDED IN THE DISCLOSED MATTERS; AND


 


(F)            PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE
BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS,
AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 

Section 6.02         Notices of Material Events

 

The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following (provided, however, that the obligation of the
Borrower to provide such notice shall be deemed satisfied if the same is
promptly included in the Disclosed Matters):

 


(A)           THE OCCURRENCE OF ANY DEFAULT;

 

42

--------------------------------------------------------------------------------


 


(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE
BORROWER OR ANY SIGNIFICANT SUBSIDIARY (OTHER THAN ACTIONS, SUITS OR PROCEEDINGS
IN THE ORDINARY COURSE OF BUSINESS OR BEFORE THE PUBLIC UTILITIES COMMISSION OR
TAX AUDITS) THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;


 


(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, WOULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SIGNIFICANT SUBSIDIARIES IN AN AGGREGATE
AMOUNT EXCEEDING 25% OF THE PROJECTED BENEFIT OBLIGATIONS ON A CONSOLIDATED
BASIS UNDER ALL PLANS.


 


(D)           ANY OTHER MATERIAL EVENT THAT IS REQUIRED TO BE DISCLOSED BY THE
BORROWER ON FORM 8K TO THE SEC.


 

At the request of the Administrative Agent, a Financial Officer or other
executive officer of the Borrower will provide a statement setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 6.03         Existence; Conduct of Business

 

The Borrower will do or cause to be done, and will cause each of its Significant
Subsidiaries to do or cause to be done, all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.02 or any
merger or consolidation of a Significant Subsidiary into the Borrower or another
Significant Subsidiary of the Borrower or the transfer of assets by any
Significant Subsidiary to the Borrower or another Significant Subsidiary of the
Borrower followed by the liquidation of dissolution of such Significant
Subsidiary.

 

Section 6.04         Payment of Obligations

 

The Borrower will pay, and will cause each of its Significant Subsidiaries to
pay, its obligations, including its Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) if
required by GAAP, the Borrower or such Significant Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(c) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 6.05         Maintenance of Properties; Insurance

 


(A)           THE BORROWER WILL KEEP AND MAINTAIN, AND WILL CAUSE EACH OF ITS
SIGNIFICANT SUBSIDIARIES TO KEEP AND MAINTAIN, ALL PROPERTY MATERIAL TO THE
CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND
TEAR EXCEPTED, PROVIDED, HOWEVER, THAT NOTHING SHALL PREVENT THE BORROWER OR A
SIGNIFICANT SUBSIDIARY, AS APPROPRIATE, FROM DISCONTINUING THE OPERATION OR
MAINTENANCE OF ANY PROPERTY IF SUCH DISCONTINUANCE IS, IN THE JUDGMENT OF THE
BORROWER OR SUCH SIGNIFICANT SUBSIDIARY, DESIRABLE IN THE CONDUCT OF THE
BUSINESS OF THE BORROWER OR SUCH SIGNIFICANT SUBSIDIARY.


 


(B)           THE BORROWER WILL MAINTAIN, OR CAUSE TO BE MAINTAINED, AND WILL
CAUSE EACH OF ITS SIGNIFICANT SUBSIDIARIES TO MAINTAIN, OR CAUSE TO BE
MAINTAINED, WITH REPUTABLE INSURANCE COMPANIES, SO LONG AS SUCH INSURANCE IS
AVAILABLE ON COMMERCIALLY REASONABLE TERMS (INCLUDING

 

43

--------------------------------------------------------------------------------


 

appropriate deductibles, self-insurance, exclusions and limitations), insurance
in such amounts and against such risks as the Borrower and its Significant
Subsidiaries have customarily maintained.

 

Section 6.06         Books and Records; Inspection Rights

 

The Borrower will maintain and cause each of its Significant Subsidiaries to
maintain, accurate and proper accounting records and books in accordance with
GAAP, and provide the Administrative Agent and the Lenders, subject to the
provisions of Section 10.12, with access to such books and accounting records at
the request of the Administrative Agent and the Lenders made for a legitimate
business purpose related to the Transactions during the Borrower’s normal
business hours and to discuss its affairs, finances and condition with its
Financial Officers, all at such reasonable times and as often as reasonably
requested.

 

Section 6.07         Compliance with Laws

 

The Borrower will comply, and will cause each of its Significant Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders of any Governmental Authority, a breach of which would reasonably be
expected to have a Material Adverse Effect, except where contested in good faith
and, if applicable, by proper proceedings.

 

Section 6.08         Use of Proceeds

 

The Borrower will use the proceeds of the Revolving Loans only for lawful
purposes of the Borrower and its Subsidiaries not inconsistent with or limited
by the terms hereof, including, without limitation, to provide liquidity back-up
for the issuance of commercial paper, capital expenditures, loans to
Subsidiaries, working capital and general corporate purposes of the Borrower,
all to the extent the Borrower is legally permitted to use such proceeds for
such purposes.  No part of the proceeds of any Revolving Loan will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of any of the regulations
of the Board, including Regulations T, U and X.

 

ARTICLE 7.         NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on all Revolving Loans and all Reimbursement Obligations and all fees
and other amounts (other than contingent liability obligations) payable under
the Loan Documents shall have been paid in full, or unless the Required Lenders
otherwise consent in writing, the Borrower covenants and agrees with the Lenders
that:

 

Section 7.01         Liens

 

The Borrower will not, and will not permit any Significant Subsidiary to, incur,
create, assume or permit to exist any Lien on the capital stock of or other
ownership interests in any Significant Subsidiary or any Lien on all or
substantially all of its other assets, now or hereafter owned, without
effectively providing concurrently therewith to equally and ratably secure the
obligations of Borrower under this Agreement, except:

 


(A)           LIENS SECURING THE PAYMENT OF INDEBTEDNESS OF THE BORROWER OR ANY
SUBSIDIARY TO A STATE, TERRITORY OR POSSESSION OF THE UNITED STATES OR ANY
POLITICAL SUBDIVISION THEREOF ISSUED IN A TRANSACTION IN WHICH SUCH STATE,
TERRITORY, POSSESSION OR POLITICAL SUBDIVISION ISSUED OBLIGATIONS THE INTEREST
ON WHICH IS EXCLUDABLE FROM GROSS INCOME BY THE HOLDERS THEREOF PURSUANT TO THE

 

44

--------------------------------------------------------------------------------


 


PROVISIONS OF SECTION 103 OF THE CODE (OR SIMILAR PROVISIONS), AS IN EFFECT AT
THE TIME OF THE ISSUANCE OF SUCH OBLIGATIONS, AND INDEBTEDNESS TO THE ISSUER OF
A LETTER OF CREDIT OR LETTER OF GUARANTY TO SUPPORT ANY SUCH OBLIGATIONS TO THE
EXTENT THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY IS REQUIRED TO REIMBURSE SUCH
ISSUER FOR DRAWINGS UNDER SUCH LETTER OF CREDIT OR LETTER OF GUARANTY WITH
RESPECT TO THE PRINCIPAL OF OR INTEREST ON SUCH OBLIGATIONS;


 


(B)           DEPOSITS UNDER WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE AND
SOCIAL SECURITY LAWS, OR TO SECURE THE PERFORMANCE OF BIDS, TENDERS, CONTRACTS
(OTHER THAN FOR THE REPAYMENT OF BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS,
SURETY OR APPEAL BONDS, OR INDEMNITY, PERFORMANCE OR OTHER SIMILAR BONDS, IN THE
ORDINARY COURSE OF BUSINESS;


 


(C)           LIENS IMPOSED BY LAW, SUCH AS CARRIERS’, WAREHOUSEMEN’S OR
MECHANICS’ LIENS, INCURRED IN GOOD FAITH IN THE ORDINARY COURSE OF BUSINESS AND
SECURING OBLIGATIONS THAT ARE NOT YET DUE OR THAT ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS, AND LIENS ARISING OUT OF JUDGMENTS OR AWARDS
NOT EXCEEDING $50,000,000 IN THE AGGREGATE WITH RESPECT TO WHICH APPEALS ARE
BEING PROSECUTED, EXECUTION PENDING SUCH APPEALS HAVING BEEN EFFECTIVELY STAYED;


 


(D)           THE RIGHT RESERVED TO, OR VESTED IN, ANY MUNICIPALITY OR PUBLIC
AUTHORITY BY THE TERMS OF ANY RIGHT, POWER, FRANCHISE, GRANT, LICENSE, OR
PERMIT, OR BY ANY PROVISION OF LAW, TO PURCHASE OR RECAPTURE OR DESIGNATE A
PURCHASER OF ANY PROPERTY;


 


(E)           ANY LIEN SECURING A TAX, ASSESSMENT OR OTHER GOVERNMENTAL CHARGE
OR LEVY OR THE CLAIM OF A MATERIALMAN, MECHANIC, CARRIER, WAREHOUSEMAN OR
LANDLORD FOR LABOR, MATERIALS, SUPPLIES OR RENTALS INCURRED IN THE ORDINARY
COURSE OF BUSINESS;


 


(F)            ANY LIEN EXISTING ON (I) ANY PROPERTY OR ASSET AT THE TIME SUCH
PROPERTY OR ASSET IS ACQUIRED BY THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY
(INCLUDING ACQUISITION BY MERGER OR CONSOLIDATION), BUT ONLY IF AND SO LONG AS
(1) SUCH LIEN WAS NOT CREATED IN CONTEMPLATION OF SUCH PROPERTY OR ASSET BEING
ACQUIRED, (2) SUCH LIEN IS AND WILL REMAIN CONFINED TO THE PROPERTY OR ASSET
SUBJECT TO IT AT THE TIME SUCH PROPERTY OR ASSET IS ACQUIRED AND TO IMPROVEMENTS
THEREAFTER ERECTED ON OR ATTACHED TO SUCH PROPERTY OR ASSET OR ANY PROPERTY OR
ASSET ACQUIRED IN SUBSTITUTION OR REPLACEMENT THEREOF AND (3) SUCH LIEN SECURES
ONLY THE OBLIGATION SECURED THEREBY AT THE TIME SUCH PROPERTY OR ASSET IS
ACQUIRED;


 


(G)           ANY LIEN IN EXISTENCE ON THE EFFECTIVE DATE TO THE EXTENT SET
FORTH ON SCHEDULE 7.01, BUT ONLY, IN THE CASE OF EACH SUCH LIEN, TO THE EXTENT
IT SECURES AN OBLIGATION OUTSTANDING ON THE EFFECTIVE DATE TO THE EXTENT SET
FORTH ON SUCH SCHEDULE, AND EXTENSIONS, RENEWALS AND REFINANCINGS OF SUCH
OBLIGATIONS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (OTHER
THAN FOR ACCRUED INTEREST AND TRANSACTIONAL FEES AND EXPENSES OF SUCH EXTENSION,
RENEWAL OR REFINANCING);


 


(H)           ANY LIEN SECURING PURCHASE MONEY INDEBTEDNESS, OR TO SECURE
PAYMENT OF ALL OR ANY PART OF THE COST OF CONSTRUCTION OF IMPROVEMENTS AS THEY
ARE INCURRED OR WITHIN 270 DAYS THEREAFTER, BUT ONLY IF, IN THE CASE OF EACH
SUCH LIEN, (I) SUCH LIEN SHALL AT ALL TIMES BE CONFINED SOLELY TO THE PROPERTY
OR ASSET THE PURCHASE PRICE OF WHICH WAS FINANCED THROUGH THE INCURRENCE OF THE
PURCHASE MONEY INDEBTEDNESS SECURED BY SUCH LIEN AND TO IMPROVEMENTS THEREAFTER
ERECTED ON OR ATTACHED TO SUCH PROPERTY OR ASSET OR ANY PROPERTY OR ASSET
ACQUIRED IN SUBSTITUTION OR REPLACEMENT THEREOF AND (II) SUCH LIEN ATTACHED TO
SUCH PROPERTY OR ASSET WITHIN 270 DAYS OF THE ACQUISITION OR IMPROVEMENT OF SUCH
PROPERTY OR ASSET;


 


(I)            EASEMENTS, RESERVATIONS, RIGHTS-OF-WAY, RESTRICTIONS, SURVEY
EXCEPTIONS AND OTHER SIMILAR ENCUMBRANCES AS TO REAL PROPERTY WHICH CUSTOMARILY
EXIST ON PROPERTIES OF CORPORATIONS

 

45

--------------------------------------------------------------------------------


 

engaged in similar activities and similarly situated and which do not materially
interfere with the conduct of the business of the Borrower or any Significant
Subsidiary conducted at the property subject thereto;

 


(J)            LICENSES, LEASES AND SUBLEASES OF PROPERTY OWNED OR LEASED BY THE
BORROWER OR ANY SIGNIFICANT SUBSIDIARY NOT INTERFERING WITH THE ORDINARY CONDUCT
OF THE BUSINESS OF THE BORROWER AND THE SIGNIFICANT SUBSIDIARIES;


 


(K)           LIENS SECURING OBLIGATIONS, NEITHER ASSUMED BY THE BORROWER OR ANY
SIGNIFICANT SUBSIDIARY NOR ON ACCOUNT OF WHICH THE BORROWER OR ANY SIGNIFICANT
SUBSIDIARY CUSTOMARILY PAYS INTEREST, UPON REAL ESTATE OR UNDER WHICH THE
BORROWER OR ANY SIGNIFICANT SUBSIDIARY HAS A RIGHT-OF-WAY, EASEMENT, FRANCHISE
OR OTHER SERVITUDE OR OF WHICH THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY IS THE
LESSEE OF THE WHOLE THEREOF OR ANY INTEREST THEREIN FOR THE PURPOSE OF LOCATING
TRANSMISSION AND DISTRIBUTION LINES AND RELATED SUPPORT STRUCTURES, PIPE LINES,
SUBSTATIONS, MEASURING STATIONS, TANKS, PUMPING OR DELIVERY EQUIPMENT OR SIMILAR
EQUIPMENT;


 


(L)            LIENS ARISING BY VIRTUE OF ANY STATUTORY OR COMMON LAW OR
CONTRACTUAL PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SETOFF OR SIMILAR
RIGHTS AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED WITH A DEPOSITORY
INSTITUTION;


 


(M)          ANY LIEN CONSTITUTING A RENEWAL, EXTENSION OR REPLACEMENT OF A LIEN
PERMITTED UNDER CLAUSE (F), (G) OR (H) OF THIS SECTION 7.01, BUT ONLY IF (I) AT
THE TIME SUCH LIEN IS GRANTED AND IMMEDIATELY AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT WOULD EXIST AND BE CONTINUING, (II) SUCH LIEN IS
LIMITED TO ALL OR A PART OF THE PROPERTY OR ASSET THAT WAS SUBJECT TO THE LIEN
SO RENEWED, EXTENDED OR REPLACED AND TO IMPROVEMENTS THEREAFTER ERECTED ON OR
ATTACHED TO SUCH PROPERTY OR ASSET OR ANY PROPERTY OR ASSET ACQUIRED IN
SUBSTITUTION OR REPLACEMENT THEREOF, (III) THE PRINCIPAL AMOUNT OF THE
OBLIGATIONS SECURED BY SUCH LIEN DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE
OBLIGATIONS SECURED BY THE LIEN SO RENEWED, EXTENDED OR REPLACED, TOGETHER WITH
REASONABLE OUT-OF-POCKET EXPENSES AND ACCRUED INTEREST WITH RESPECT TO THE
OBLIGATIONS SO RENEWED, EXTENDED OR REPLACED, AND (IV) THE OBLIGATIONS SECURED
BY SUCH LIEN BEAR INTEREST AT A RATE PER ANNUM NOT EXCEEDING THE RATE BORNE BY
THE OBLIGATIONS SECURED BY THE LIEN SO RENEWED, EXTENDED OR REPLACED EXCEPT FOR
ANY INCREASE THAT, IN THE REASONABLE OPINION OF THE BORROWER, IS COMMERCIALLY
REASONABLE AT THE TIME OF SUCH INCREASE;


 


(N)           LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS OF THE BORROWER
OR ANY SIGNIFICANT SUBSIDIARY; PROVIDED, THAT AT THE TIME ANY SUCH INDEBTEDNESS
OR OTHER MONETARY OBLIGATION IS INCURRED (AND AFTER GIVING EFFECT TO THE
CONCURRENT REPAYMENT OF ANY INDEBTEDNESS OR OTHER MONETARY OBLIGATIONS WITH THE
PROCEEDS THEREOF),  THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS AND OTHER
MONETARY OBLIGATIONS THEN SECURED PURSUANT TO THIS CLAUSE (N) DOES NOT EXCEED
15% OF CONSOLIDATED CAPITALIZATION;


 


(O)           ANY LIEN ON ANY CAPITAL STOCK OF ANY CORPORATION WHICH IS
REGISTERED IN THE NAME OF BORROWER OR OTHERWISE OWNED BY OR HELD FOR THE BENEFIT
OF THE BORROWER (OTHER THAN, IN EITHER CASE, THE CAPITAL STOCK OF ANY
SIGNIFICANT SUBSIDIARY) WHICH MAY CONSTITUTE MARGIN STOCK; OR


 


(P)           ANY LIEN ON PROPERTY ARISING IN CONNECTION WITH ANY DEFEASANCE,
COVENANT DEFEASANCE OR IN SUBSTANCE DEFEASANCE OF ANY INDEBTEDNESS PURSUANT TO
AN EXPRESS CONTRACTUAL PROVISION WITH RESPECT THERETO OR GAAP.


 

Section 7.02         Sale of Assets; Consolidation; Merger

 

The Borrower will not and will not permit any Significant Subsidiary to,

 

46

--------------------------------------------------------------------------------


 


(A)           SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY
ALL OF ITS PROPERTIES AND ASSETS TO ANY PERSON;


 


(B)           CONSOLIDATE WITH OR MERGE INTO ANY OTHER CORPORATION (OTHER THAN A
MERGER OF A SUBSIDIARY INTO, OR A CONSOLIDATION OF A SUBSIDIARY WITH, THE
BORROWER), OR ACQUIRE ALL OR SUBSTANTIALLY ALL THE PROPERTIES AND ASSETS OF ANY
PERSON UNLESS:


 

(I)            IN THE CASE OF A MERGER OR CONSOLIDATION WITH THE BORROWER, THE
BORROWER IS THE SURVIVING CORPORATION; AND

 

(II)           AFTER GIVING EFFECT TO ANY MERGER OR CONSOLIDATION OR
ACQUISITION, THE BORROWER IS IN PRO FORMA COMPLIANCE WITH SECTION 7.05;

 

(III)          NO DEFAULT OR EVENT OF DEFAULT EXISTS OR RESULTS THEREFROM AND IS
CONTINUING; AND

 

(IV)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PRIOR TO THE
CONSUMMATION OF ANY SUCH MERGER, CONSOLIDATION OR ACQUISITION, A CERTIFICATE
EXECUTED BY A FINANCIAL OFFICER AS TO EACH OF THE MATTERS DESCRIBED IN CLAUSE
(I)-(III); OR

 


(C)           SELL, ASSIGN, TRANSFER, OR OTHERWISE DISPOSE OF THE COMMON STOCK
OF OR OTHER OWNERSHIP INTERESTS ORDINARILY ENTITLED TO VOTE IN THE ELECTION OF
DIRECTORS OF ANY SIGNIFICANT SUBSIDIARY, OTHER THAN DIRECTORS’ QUALIFYING
SHARES.


 

Section 7.03         Restrictive Agreements

 

The Borrower will not, and will not permit any Significant Subsidiary to, enter
into, incur, permit to exist, directly or indirectly any agreement or
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Significant Subsidiary to (a) make any Restricted Payments or to repay
any Indebtedness owed to the Borrower, (b) make loans or advances to the
Borrower or (c) transfer any of its property or assets to the Borrower, provided
that the foregoing shall not apply to restrictions and conditions (i) imposed by
law or regulation or by any regulatory agency, body or authority including under
agreements with regulatory agencies, bodies, or authorities (ii) contained in or
otherwise permitted by this Agreement, (iii) existing on the Effective Date
identified on Schedule 7.03 hereto, and amendments and modifications thereto, so
long as such amendments and modifications do not materially expand the scope of
any such restriction or condition, or (iv) that are entered into, incurred or
permitted to exist following the date hereof that are not materially more
expansive in scope than the restrictions and conditions referred to in this
Section 7.03.

 

Section 7.04         Transactions with Affiliates

 

Except as specifically permitted by this Agreement, the Borrower will not, and
will not permit any of its Significant Subsidiaries to, sell, transfer, lease or
otherwise dispose of (including pursuant to a merger) any property or assets to,
or purchase, lease or otherwise acquire (including pursuant to a merger) any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except at prices and on terms and conditions not materially
less favorable to the Borrower or such Significant Subsidiary than could be
obtained on an arms length basis from unrelated third parties, provided that
this Section shall not apply to any transaction that is otherwise permitted
under this Article 7.

 

47

--------------------------------------------------------------------------------


 

Section 7.05         Consolidated Capitalization Ratio

 

The Borrower will not permit its Consolidated Capitalization Ratio to be less
than 0.35 to 1.00 as of the end of any fiscal quarter or fiscal year end.

 

Section 7.06         Guaranties

 

The Borrower will not and will not permit any of its Significant Subsidiaries
to, incur, create or assume any Guarantee of Indebtedness of any of the
Borrower’s direct or indirect electric utility Subsidiaries (“Subsidiary
Indebtedness”) if after the incurrence of such Subsidiary Indebtedness the
Consolidated Subsidiary Funded Debt to Capitalization Ratio of such Significant
Subsidiary would exceed 0.65 to 1.00.

 

ARTICLE 8.         EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY REVOLVING LOAN
OR REIMBURSEMENT OBLIGATION WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR
OTHERWISE;


 


(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY REVOLVING LOAN
OR ANY FEE, COMMISSION OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
CLAUSE (A) OF THIS ARTICLE) PAYABLE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED
FOR A PERIOD OF FIVE BUSINESS DAYS;


 


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER IN OR PURSUANT TO THIS AGREEMENT OR ANY AMENDMENT OR
MODIFICATION HEREOF OR THEREOF OR ANY WAIVER HEREUNDER OR THEREUNDER, OR IN ANY
REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO
ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR ANY
WAIVER HEREUNDER OR THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED MADE;


 


(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTIONS 6.03 (WITH RESPECT TO THE
BORROWER’S EXISTENCE), 6.08, 7.02, 7.03, 7.05, OR 7.06;


 


(E)           (I)  THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTION 6.02 AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 10 DAYS AFTER A FINANCIAL OFFICER OF THE BORROWER
SHALL HAVE OBTAINED KNOWLEDGE THEREOF;


 

(II)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT TO WHICH IT IS A PARTY
(OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B), (D) OR (E)(I) OF THIS ARTICLE),
AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE
BORROWER SHALL HAVE RECEIVED NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT;

 


(F)            THE BORROWER, BOTH MECO AND HELCO, OR ANY OTHER SIGNIFICANT
SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND
REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE AND AFTER THE EXPIRATION OF ANY APPLICABLE
GRACE PERIOD;

 

48

--------------------------------------------------------------------------------


 


(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT THEN ENABLES
OR PERMITS THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF,
PRIOR TO ITS SCHEDULED MATURITY, PROVIDED, THAT NO EVENT OF DEFAULT SHALL OCCUR
UNDER THIS PARAGRAPH (G) AS A RESULT OF (I) ANY NOTICE OF VOLUNTARY PREPAYMENT
DELIVERED BY THE BORROWER OR SIGNIFICANT SUBSIDIARY WITH RESPECT TO ANY
INDEBTEDNESS, (II) ANY VOLUNTARY SALE OF ASSETS BY THE BORROWER OR SIGNIFICANT
SUBSIDIARY AS A RESULT OF WHICH ANY INDEBTEDNESS SECURED BY SUCH ASSETS IS
REQUIRED TO BE PREPAID OR (III) THE EXERCISE OF ANY CONTRACTUAL RIGHT TO CAUSE
THE PREPAYMENT OF SUCH MATERIAL INDEBTEDNESS (OTHER THAN THE EXERCISE OF A
REMEDY FOR AN EVENT OF DEFAULT UNDER THE APPLICABLE CONTRACT OR AGREEMENT);


 


(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE BORROWER, BOTH MECO AND HELCO, OR ANY OTHER SIGNIFICANT
SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW
NOW OR HEREAFTER IN EFFECT, OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER, BOTH
MECO AND HELCO, OR ANY OTHER SIGNIFICANT SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE
UNDISMISSED OR UNSTAYED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING
ANY OF THE FOREGOING SHALL BE ENTERED AND CONTINUES UNSTAYED FOR 30 DAYS;


 


(I)            THE BORROWER, BOTH MECO AND HELCO OR ANY OTHER SIGNIFICANT
SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION
SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR
FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS
ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER, BOTH
MECO AND HELCO OR ANY OTHER SIGNIFICANT SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY
OF THE FOREGOING;


 


(J)            THE BORROWER, BOTH MECO AND HELCO, OR ANY OTHER SIGNIFICANT
SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY
TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $50,000,000 (NET OF ANY AMOUNT COVERED BY INSURANCE) SHALL
BE RENDERED AGAINST THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ANY
COMBINATION THEREOF AND THE SAME IS NOT APPEALED, SATISFIED, VACATED, SUSPENDED,
DISCHARGED OR STAYED PENDING APPEAL WITHIN 60 DAYS AFTER ENTRY OF SUCH JUDGMENT
OR IS NOT SATISFIED OR DISCHARGED WITHIN 30 DAYS AFTER THE EXPIRATION OF ANY
SUCH STAY;


 


(L)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH
ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, WOULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWER AND ITS SIGNIFICANT SUBSIDIARIES IN AN
AGGREGATE AMOUNT EXCEEDING 25% OF THE PROJECTED BENEFIT OBLIGATIONS UNDER ALL
PLANS;


 


(M)          THIS AGREEMENT OR ANY OTHER MATERIAL LOAN DOCUMENT SHALL CEASE, FOR
ANY REASON (OTHER THAN AS A RESULT OF AN ACT OR OMISSION BY A CREDIT PARTY), TO
BE VALID AND BINDING AND ENFORCEABLE AGAINST THE BORROWER IN ANY MATERIAL
RESPECT, OR THE BORROWER SHALL SO ASSERT IN WRITING OR SHALL DISAVOW ANY OF ITS
OBLIGATIONS THEREUNDER;

 

49

--------------------------------------------------------------------------------


 


(N)           ANY SIGNIFICANT SUBSIDIARY SHALL FAIL TO PAY ITS TAX LIABILITIES,
THAT, IF NOT PAID, WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT AND SUCH FAILURE
SHALL CONTINUE FOR MORE THAN 30 DAYS, EXCEPT WHERE (I) THE VALIDITY OR AMOUNT
THEREOF IS BEING CONTESTED IN GOOD FAITH AND, IF APPLICABLE, BY APPROPRIATE
PROCEEDINGS, (II) SUCH SIGNIFICANT SUBSIDIARY HAS SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP, AND (III) THE
FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST WOULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT; OR


 


(O)           A CHANGE IN CONTROL SHALL OCCUR;

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent shall (at the
request of the Required Lenders) or  may (with the consent of the Required
Lenders), in each case by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Revolving Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Revolving Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
under the Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and (iii) demand cash collateralization of the
Letter of Credit Exposure; and in case of any event described in clause (h) or
(i) of this Article with respect to the Borrower, the Commitments shall
automatically terminate and the principal of the Revolving Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE 9.         THE ADMINISTRATIVE AGENT

 

Section 9.01         Appointment

 

Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

Section 9.02         Individual Capacity

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

Section 9.03         Exculpatory Provisions

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan

 

50

--------------------------------------------------------------------------------


 

Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Credit Parties
as shall be necessary under the circumstances as provided in Section 10.02), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, or any of the Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Credit Parties
as shall be necessary under the circumstances as provided in Section 10.02) or
in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Credit Party (and, promptly after its receipt of any such notice,
it shall give each Credit Party and the Borrower notice thereof), and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein, (iv) the
validity, enforceability, effectiveness or genuineness hereof or thereof or any
other agreement, instrument or other document, or (v) the satisfaction of any
condition set forth in Article 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or its counsel.

 

Section 9.04                             Reliance by Administrative Agent

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be internal or external counsel for the Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

Section 9.05                             Performance of Duties

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower of any rights hereunder. 
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

Section 9.06                             Resignation; Successors

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent shall, in consultation with the Borrower, on
behalf of the Credit Parties, appoint a successor Administrative Agent which
shall be a bank with an

 

51

--------------------------------------------------------------------------------


 

office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Section 9.07                             Non-Reliance by Credit Parties

 

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Credit Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished hereunder or
thereunder.

 

Section 9.08                             Agents

 

None of the Persons identified on the cover page of this Agreement or in the
preamble to this Agreement as a “co-syndication agent”, “co-documentation
agent”, “lead arranger”, “co-arranger”, or “book manager” shall have any right,
power, obligation, liability, responsibility or duty to any other Person under
this Agreement, any of the other Loan Documents or otherwise, other than JPMCB
in its capacity as Administrative Agent, JPMCB in its capacity as Issuing Bank,
and each Lender in its capacity as a Lender.  Without limiting the foregoing,
none of such Persons so identified shall have or be deemed to have any fiduciary
relationship with any other Person but such Persons shall have the benefit of
the provisions of Section 9.02.

 

ARTICLE 10.                    MISCELLANEOUS

 

Section 10.01                      Notices

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile transmission, as
follows:

 


(A)                                 IF TO THE BORROWER:


 

Hawaiian Electric Company, Inc.

900 Richards Street (if by hand delivery or overnight courier)

Honolulu, Hawaii 96813

 

P.O. Box 2750 (if by mail)
Honolulu, Hawaii 96840-0001

Attention:  Ms. Tayne S.Y. Sekimura

Senior Vice President and Chief Financial Officer

Telephone No.: 808-543-7840

Facsimile No.:  808-203-1176

 

52

--------------------------------------------------------------------------------


 

 


(B)                                 IF TO THE ADMINISTRATIVE AGENT:


 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 7th

IL1-0010
Chicago, IL 60603-2003

Attention:  Hiral Patel

Telephone No.: 312-732-6221

Facsimile No.:  312-385-7096

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

1999 Avenue Of The Stars, Floor 27

CA2-1274
Los Angeles, CA 90067-6022

Attention:  Jeff Bailard

Telephone No.: 310-860-7256

Facsimile No.:  310-860-7110

 


(C)                                  IF TO THE ISSUING BANK:


 

JPMorgan Chase Bank, N.A.

Global Trade Services

300 South Riverside Plaza
Chicago, IL 60606-0236

Attention:  Standby LC Unit
Email: GTS.Client.Services@JPMChase.com

Telephone No.: 312-954-1941


FACSIMILE NO.:  312-233-2266


 


(D)                                 IF TO ANY OTHER CREDIT PARTY, TO IT AT ITS
ADDRESS (OR FACSIMILE NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.


 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

Section 10.02                      Waivers; Amendments

 


(A)                                 NO FAILURE OR DELAY BY ANY CREDIT PARTY IN
EXERCISING ANY RIGHT OR POWER UNDER ANY LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE CREDIT PARTIES UNDER THE LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR
CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE MAKING OF A REVOLVING LOAN


 


53

--------------------------------------------------------------------------------



 


SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER ANY
CREDIT PARTY MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR
BY THE BORROWER AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS, PROVIDED THAT NO SUCH AGREEMENT SHALL:


 

(I)                                     INCREASE THE COMMITMENT OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF SUCH LENDER,

 

(II)                                  REDUCE THE PRINCIPAL AMOUNT OF ANY
REVOLVING LOAN OR REIMBURSEMENT OBLIGATIONS, OR REDUCE THE RATE OF INTEREST
THEREON (OTHER THAN THE IMPOSITION OF ADDITIONAL INTEREST UNDER
SECTION 3.01(C)), OR REDUCE ANY FEES OR OTHER AMOUNTS PAYABLE UNDER THE LOAN
DOCUMENTS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY,

 

(III)                               POSTPONE THE SCHEDULED DATE OF PAYMENT OF
THE PRINCIPAL AMOUNT OF ANY REVOLVING LOAN, OR ANY INTEREST THEREON, OR ANY FEES
OR OTHER AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH CREDIT PARTY DIRECTLY
AFFECTED THEREBY,

 

(IV)                              CHANGE ANY PROVISION HEREOF IN A MANNER THAT
WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED BY ANY LOAN DOCUMENT,
WITHOUT THE WRITTEN CONSENT OF EACH CREDIT PARTY, OR

 

(V)                                 CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,

 

and provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of (A) the Administrative Agent hereunder without
the prior written consent of the Administrative Agent and (B) the Issuing Bank
hereunder without the prior written consent of the Issuing Bank.

 

Section 10.03                      Expenses; Indemnity; Damage Waiver

 


(A)                                 THE BORROWER SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND J.P. MORGAN
SECURITIES INC., THE SOLE LEAD ARRANGER, INCLUDING THE REASONABLE AND DULY
DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT, IN CONNECTION WITH THE SYNDICATION AND DISTRIBUTION (INCLUDING, WITHOUT
LIMITATION, VIA THE INTERNET OR THROUGH A SERVICE SUCH AS INTRALINKS) OF THE
CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF
THIS AGREEMENT OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS OF
ANY LOAN DOCUMENT (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSUMMATED), AND (II) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY ANY CREDIT PARTY, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF A SINGLE COUNSEL FOR THE ADMINISTRATIVE AGENT AND A SINGLE
COUNSEL FOR THE OTHER CREDIT PARTIES, IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS
RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH AND DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF THE REVOLVING LOANS AND THE LETTERS
OF CREDIT.


 


54

--------------------------------------------------------------------------------



 


(B)                                 THE BORROWER SHALL INDEMNIFY EACH CREDIT
PARTY AND EACH RELATED PARTY THEREOF (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY
THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY REVOLVING LOAN OR THE USE OF THE
PROCEEDS THEREOF, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
THE SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF THE SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (A) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF (OR A BREACH IN BAD FAITH BY SUCH INDEMNITEE
OF ITS EXPRESS OBLIGATIONS UNDER ANY LOAN DOCUMENT) SUCH INDEMNITEE, (B) ARISE
OUT OF A CLAIM BROUGHT BY THE BORROWER AGAINST AN INDEMNITEE FOR A BREACH WHICH
IS FINALLY DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE CONSTITUTED
A BAD FAITH BREACH OF SUCH INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT OR
(C) RELATE TO TAXES, EXCEPT AS PROVIDED IN SECTION 3.07.


 


(C)                                  TO THE EXTENT THAT THE BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT UNDER
PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE
TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF
SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS APPLICABLE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH.


 


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO AGREES THAT IT WILL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNITEE OR THE BORROWER, AS THE CASE MAY BE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, ANY LOAN DOCUMENT OR ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS OR ANY REVOLVING LOAN OR THE
USE OF THE PROCEEDS THEREOF.


 


(E)                                  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE PROMPTLY, BUT IN ANY EVENT NO LATER THAN 30 DAYS, AFTER WRITTEN DEMAND
THEREFOR, ACCOMPANIED BY PROPER SUPPORTING DOCUMENTATION, AND WITHOUT PREJUDICE
TO THE BORROWER’S RIGHT TO CONTEST THE AMOUNT OR THE VALIDITY OF ANY CLAIM FOR
PAYMENT.


 

Section 10.04                      Successors and Assigns

 


(A)                                 THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN
OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH CREDIT PARTY (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID).  NOTHING
IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR


 


55

--------------------------------------------------------------------------------



 


RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH CREDIT PARTY) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF ANY LOAN DOCUMENT.


 


(B)                                 EACH LENDER MAY, AND, SO LONG AS NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, IF DEMANDED BY THE BORROWER PURSUANT TO
3.08(B) UPON AT LEAST FIVE BUSINESS DAYS’ NOTICE TO SUCH LENDER, THE ISSUING
BANK AND THE ADMINISTRATIVE AGENT WILL, ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES
ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF
ITS COMMITMENTS, THE REVOLVING LOANS (INCLUDING, FOR THE PURPOSES OF THIS
SECTION 10.04(B), PARTICIPATIONS IN LETTERS OF CREDIT) OWING TO IT AND THE NOTE
HELD BY IT); PROVIDED, HOWEVER, THAT (I) EACH SUCH ASSIGNMENT SHALL BE OF A
UNIFORM, AND NOT A VARYING, PERCENTAGE OF ALL RIGHTS AND OBLIGATIONS UNDER AND
IN RESPECT OF ANY OR ALL FACILITIES (DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND
ACCEPTANCE, AS OF THE TRADE DATE), (II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A
PERSON THAT, IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A LENDER, AN AFFILIATE OF
ANY LENDER OR AN APPROVED FUND OF ANY LENDER OR AN ASSIGNMENT OF ALL OF A
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, THE AGGREGATE AMOUNT OF
THE COMMITMENTS BEING ASSIGNED TO SUCH ELIGIBLE ASSIGNEE PURSUANT TO SUCH
ASSIGNMENT (DETERMINED AS OF THE DATE OF THE ASSIGNMENT AND ACCEPTANCE WITH
RESPECT TO SUCH ASSIGNMENT) SHALL IN NO EVENT BE LESS THAN $5,000,000 (OR SUCH
LESSER AMOUNT AS SHALL BE APPROVED BY THE ADMINISTRATIVE AGENT AND, UNLESS A
DEFAULT HAS OCCURRED AND IS CONTINUING UNDER SECTION 8(A), SECTION 8(H) OR
SECTION 8(I) OR UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
BORROWER), (III) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE REVOLVING LOANS OR THE COMMITMENTS ASSIGNED,
(IV) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A PERSON THAT, IMMEDIATELY PRIOR TO
SUCH ASSIGNMENT, WAS A LENDER, AN AFFILIATE OF ANY LENDER OR AN APPROVED FUND OF
ANY LENDER, SUCH ASSIGNMENT SHALL BE APPROVED, SO LONG AS NO DEFAULT HAS
OCCURRED AND IS CONTINUING UNDER SECTION 8(A), SECTION 8(H) OR SECTION 8(I) AND
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF EFFECTIVENESS
OF SUCH ASSIGNMENT, BY THE BORROWER (SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD OR DELAYED), (V) EACH SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE ASSIGNEE,
(VI) EACH ASSIGNMENT MUST BE APPROVED (SUCH APPROVALS NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) BY THE ADMINISTRATIVE AGENT AND THE ISSUING BANK UNLESS THE
PERSON THAT IS PROPOSED IS ITSELF A LENDER (WHETHER OR NOT THE PROPOSED ASSIGNEE
WOULD OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE), (VII) EACH SUCH ASSIGNMENT
MADE AS A RESULT OF A DEMAND BY THE BORROWER PURSUANT TO THIS
SECTION 10.04(B) SHALL BE ARRANGED BY THE BORROWER AFTER CONSULTATION WITH THE
ADMINISTRATIVE AGENT AND SHALL BE EITHER AN ASSIGNMENT OF ALL OF THE RIGHTS AND
OBLIGATIONS OF THE ASSIGNING LENDER UNDER THIS AGREEMENT OR AN ASSIGNMENT OF A
PORTION OF SUCH RIGHTS AND OBLIGATIONS MADE CONCURRENTLY WITH ANOTHER SUCH
ASSIGNMENT OR OTHER SUCH ASSIGNMENTS THAT TOGETHER COVER ALL OF THE RIGHTS AND
OBLIGATIONS OF THE ASSIGNING LENDER UNDER THIS AGREEMENT, (VIII) NO LENDER SHALL
BE OBLIGATED TO MAKE ANY SUCH ASSIGNMENT AS A RESULT OF A DEMAND BY THE BORROWER
PURSUANT TO THIS SECTION 10.04(B) UNLESS AND UNTIL SUCH LENDER SHALL HAVE
RECEIVED ONE OR MORE PAYMENTS FROM THE BORROWER OR ONE OR MORE ELIGIBLE
ASSIGNEES IN AN AGGREGATE AMOUNT AT LEAST EQUAL TO THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE BORROWING OWING TO SUCH LENDER, TOGETHER WITH ACCRUED
INTEREST THEREON TO THE DATE OF PAYMENT OF SUCH PRINCIPAL AMOUNT AND ALL OTHER
AMOUNTS PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT, AND (IX) THE PARTIES TO
EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR
ITS ACCEPTANCE AND RECORDING IN THE REGISTER, AN ASSIGNMENT AND ACCEPTANCE,
TOGETHER WITH ANY NOTE SUBJECT TO SUCH ASSIGNMENT AND (EXCEPT IN THE CASE OF ANY
SUCH ASSIGNMENT BY A LENDER TO AN AFFILIATE OR APPROVED FUND OF SUCH LENDER) A
PROCESSING AND RECORDATION FEE OF $3,500; PROVIDED, HOWEVER, THAT FOR EACH SUCH
ASSIGNMENT MADE


 


56

--------------------------------------------------------------------------------



 


AS A RESULT OF A DEMAND BY THE BORROWER PURSUANT TO SECTION 3.08, THE BORROWER
OR SUCH ASSIGNEE SHALL PAY TO THE ADMINISTRATIVE AGENT THE APPLICABLE PROCESSING
AND RECORDATION FEE.


 


(C)                                  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE
AND RECORDING, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT
AND ACCEPTANCE, (I) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT
TO SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
OR THE ISSUING BANK, AS THE CASE MAY BE, HEREUNDER AND (II) THE LENDER OR THE
ISSUING BANK ASSIGNOR THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, RELINQUISH ITS RIGHTS (OTHER THAN ITS RIGHTS UNDER SECTIONS 3.05,
3.07 AND 10.03 TO THE EXTENT ANY CLAIM THEREUNDER RELATES TO AN EVENT ARISING
PRIOR TO SUCH ASSIGNMENT) AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE
REMAINING PORTION OF AN ASSIGNING LENDER’S OR THE ISSUING BANK’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER OR THE ISSUING BANK SHALL CEASE TO
BE A PARTY HERETO).


 


(D)                                 BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ACCEPTANCE, EACH CREDIT PARTY ASSIGNOR THEREUNDER AND EACH ASSIGNEE
THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES THERETO
AND HERETO AS FOLLOWS: (I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND
ACCEPTANCE, SUCH ASSIGNING CREDIT PARTY MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR THE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE
OF, OR THE PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR
PURPORTED TO BE CREATED UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR ANY
OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (II) SUCH ASSIGNING
CREDIT PARTY MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY
WITH RESPECT TO THE FINANCIAL CONDITION OF THE BORROWER OR THE PERFORMANCE OR
OBSERVANCE BY THE BORROWER OF ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR
ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (III) SUCH ASSIGNEE
CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF
THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.04 AND SUCH OTHER DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, SUCH ASSIGNING
CREDIT PARTY OR ANY OTHER CREDIT PARTY AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH
ASSIGNEE CONFIRMS THAT IT IS AN ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS
AND AUTHORIZES EACH ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS
BEHALF AND TO EXERCISE SUCH POWERS AND DISCRETION UNDER THE LOAN DOCUMENTS AS
ARE DELEGATED TO ADMINISTRATIVE AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER
WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO; AND
(VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS
ALL OF THE OBLIGATIONS THAT BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER OR THE ISSUING BANK, AS THE CASE MAY BE.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT
ITS ADDRESS REFERRED TO IN SECTION 10.01 A COPY OF EACH ASSIGNMENT AND
ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF
THE NAMES AND ADDRESSES OF THE CREDIT PARTIES AND THEIR COMMITMENTS UNDER EACH
FACILITY OF, AND PRINCIPAL AMOUNT OF THE REVOLVING LOANS OWING UNDER EACH
FACILITY TO, EACH CREDIT PARTY FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES
IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT CLEARLY
DEMONSTRABLE ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER
CREDIT PARTIES MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A
CREDIT PARTY HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT;


 


57

--------------------------------------------------------------------------------



 


PROVIDED, HOWEVER, IN THE CASE OF AN ASSIGNMENT TO AN AFFILIATE OF THE ASSIGNING
LENDER, SUCH ASSIGNMENT SHALL BE EFFECTIVE BETWEEN SUCH LENDER AND ITS AFFILIATE
IMMEDIATELY WITHOUT COMPLIANCE WITH THE CONDITIONS FOR ASSIGNMENT UNDER THIS
SECTION 10.04, BUT SHALL NOT BE EFFECTIVE WITH RESPECT TO ANY OTHER PARTY
HERETO, AND EACH OTHER PARTY HERETO SHALL BE ENTITLED TO DEAL SOLELY WITH SUCH
ASSIGNING LENDER UNDER ANY SUCH ASSIGNMENT, IN EACH CASE UNTIL THE CONDITIONS
FOR ASSIGNMENT UNDER THIS SECTION 10.04 HAVE BEEN SATISFIED. THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER OR THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.


 


(F)                                   UPON ITS RECEIPT OF AN ASSIGNMENT AND
ACCEPTANCE EXECUTED BY AN ASSIGNING CREDIT PARTY AND AN ASSIGNEE, TOGETHER WITH
ANY NOTE OR NOTES SUBJECT TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL, IF
SUCH ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE
FORM OF EXHIBIT A HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD
THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE
THEREOF TO THE BORROWER.  IN THE CASE OF ANY ASSIGNMENT BY A LENDER, WITHIN FIVE
BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE BORROWER, AT ITS OWN
EXPENSE, SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT IN EXCHANGE FOR
THE SURRENDERED NOTE A NEW NOTE TO THE ORDER OF SUCH ELIGIBLE ASSIGNEE IN AN
AMOUNT EQUAL TO THE COMMITMENT ASSUMED BY IT UNDER EACH FACILITY PURSUANT TO
SUCH ASSIGNMENT AND ACCEPTANCE AND, IF ANY ASSIGNING LENDER HAS RETAINED A
COMMITMENT HEREUNDER UNDER SUCH FACILITY, A NEW NOTE TO THE ORDER OF SUCH
ASSIGNING LENDER IN AN AMOUNT EQUAL TO THE COMMITMENT RETAINED BY IT HEREUNDER.
SUCH NEW NOTE SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH SURRENDERED NOTE, SHALL BE DATED THE EFFECTIVE DATE OF
SUCH ASSIGNMENT AND ACCEPTANCE AND SHALL OTHERWISE BE IN SUBSTANTIALLY THE FORM
OF EXHIBIT C HERETO.


 


(G)                                  EACH CREDIT PARTY MAY SELL PARTICIPATIONS
TO ONE OR MORE PERSONS (OTHER THAN THE BORROWER OR ANY OF ITS AFFILIATES) (EACH,
A “PARTICIPANT”) IN OR TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS
COMMITMENTS, THE REVOLVING LOANS (INCLUDING SUCH LENDER’S PARTICIPATIONS IN
REIMBURSEMENT OBLIGATIONS) OWING TO IT AND THE NOTE (IF ANY) HELD BY IT);
PROVIDED, HOWEVER, THAT (I) SUCH CREDIT PARTY’S OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ITS COMMITMENTS) SHALL REMAIN UNCHANGED,
(II) SUCH CREDIT PARTY SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) SUCH CREDIT PARTY SHALL
REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL PURPOSES OF THIS AGREEMENT, (IV) THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER CREDIT PARTIES SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH CREDIT PARTY IN CONNECTION WITH SUCH
CREDIT PARTY’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND (V) NO
PARTICIPANT UNDER ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE ANY
AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY
DEPARTURE BY THE BORROWER THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT,
WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE BORROWINGS
OR NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE
EXTENT SUBJECT TO SUCH PARTICIPATION, POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF
PRINCIPAL OF, OR INTEREST ON, THE BORROWINGS OR NOTES OR ANY FEES OR OTHER
AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH
PARTICIPATION. THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO
THE BENEFITS OF SECTIONS 3.05, 3.06, 3.07 AND 10.03 TO THE SAME EXTENT AS IF IT
WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT
ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.08 AS THOUGH IT WERE A
LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.08(C) AND
SECTION 10.12 AS THOUGH IT WERE A LENDER.  A PARTICIPANT SHALL NOT BE ENTITLED
TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.05 OR 3.07 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT.


 


58

--------------------------------------------------------------------------------



 


(H)                                 ANY CREDIT PARTY MAY, IN CONNECTION WITH ANY
ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO
THIS SECTION 10.04, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE
OR PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH CREDIT
PARTY BY OR ON BEHALF OF THE BORROWER; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE IN WRITING TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL
INFORMATION RECEIVED BY IT FROM SUCH CREDIT PARTY IN ACCORDANCE WITH
SECTION 10.12 TO THE SAME EXTENT AS IF IT WERE A CREDIT PARTY.


 


(I)                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THE LOAN DOCUMENTS TO SECURE
OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST, PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE
FOR SUCH LENDER AS A PARTY HERETO.


 

Section 10.05                      Survival

 

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of any Loan Document and the making of any
Revolving Loans, regardless of any investigation made by any such other party or
on its behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Revolving Loan or any
fee or any other amount payable under the Loan Documents is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 3.05, 3.06, 3.07 and 10.03 and Article 9 shall survive
and remain in full force and effect regardless of the repayment of the Revolving
Loans and the termination of the Commitments or the termination of this
Agreement or any provision hereof.

 

Section 10.06                      Counterparts; Integration; Effectiveness

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute a single contract.  This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent or Issuing Bank constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective on the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of this Agreement by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 10.07                      Severability

 

In the event any one or more of the provisions contained in this Agreement is
held to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations

 

59

--------------------------------------------------------------------------------


 

to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

Section 10.08                      Right of Setoff

 

If an Event of Default shall have occurred and be continuing, each of the
Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by it, irrespective of whether or not it shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each of
the Lenders and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that it may
have.

 

Section 10.09                      Governing Law; Jurisdiction; Consent to
Service of Process

 


(A)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS.


 


(B)                                 THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS AGAINST THE BORROWER, OR ANY OF ITS PROPERTY, IN THE
COURTS OF ANY JURISDICTION.


 


(C)                                  THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 

Section 10.10                      WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR

 

60

--------------------------------------------------------------------------------


 

RELATING TO, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 10.11                      Headings

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 10.12                      Confidentiality

 

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below) and not to use Information in violation of law,
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required by
any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, provided that each such Person
agrees to maintain the confidentiality of such information on the terms set
forth in this Section, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or, (ii) becomes available to such Credit Party on a
nonconfidential basis from a source other than the Borrower and without breach
of this Agreement; provided, however, that, unless prohibited by applicable law,
a Credit Party will provide prior notice to the Borrower of such Credit Party’s
intention to disclose Information pursuant to clause (c) above or to disclose
Information pursuant to clause (e) above in connection with any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, including, without
limitation, information received from the Borrower or any of its Related Parties
pursuant to Section 6.01(f), 6.02 and 6.06 of this Agreement, other than any
such information that is available to any Credit Party on a nonconfidential
basis prior to disclosure by the Borrower.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 10.13                      Interest Rate Limitation

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Loan, together with all fees, charges and other
amounts that are treated as interest on such Revolving Loan under applicable law
(collectively the “charges”), shall exceed the maximum lawful rate (the “maximum
rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Revolving Loan in accordance with applicable law, the rate
of interest payable in respect of

 

61

--------------------------------------------------------------------------------


 

such Revolving Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Revolving Loan but were not payable as a result of the operation of this
Section shall be cumulated, and the interest and the charges payable to such
Lender in respect of other Revolving Loans or periods shall be increased (but
not above the maximum rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Rate to the date of repayment, shall have
been received by such Lender.

 

Section 10.14                      No Third Parties Benefited

 

This Agreement is made and entered into for the sole protection and legal
benefit of the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders, and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents.  Neither the Administrative Agent nor the Issuing Bank nor any
Lender shall have any obligation to any Person not a party to this Agreement or
other Loan Documents.

 

Section 10.15                      USA PATRIOT Act Notice

 

Each of the Administrative Agent and each Lender hereby notifies the Borrower
that, pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Administrative Agent and such Lender to identify the
Borrower in accordance with the Patriot Act.

 

Section 10.16       No Fiduciary Duty


 

The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lender Parties”), may have economic
interests that conflict with those of the Borrower, its stockholders and/or its
affiliates.  The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender Party, on the one hand, and
the Borrower, its stockholders or its affiliates, on the other.  The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender Party
is acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

 

[Signature Pages to Follow]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

HAWAIIAN ELECTRIC COMPANY, INC.,

 

as the Borrower

 

 

 

 

 

By:

/s/ Tayne S. Y. Sekimura

 

Name: Tayne S. Y. Sekimura

 

Title: Senior Vice President and Chief Financial

 

Officer

 

 

 

By:

/s/ Lorie Ann Nagata

 

Name: Lorie Ann Nagata

 

Title: Treasurer

 

Signature Page to Credit Agreement

Hawaiian Electric Company, Inc.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, as Issuing Bank and as a Lender

 

 

 

 

 

By:

/s/ Ling Li

 

Name: Ling Li

 

Title: Vice President

 

Signature Page to Credit Agreement

Hawaiian Electric Company, Inc.

 

--------------------------------------------------------------------------------


 

 

BANK OF HAWAII,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Anna Hu

 

Name: Anna Hu

 

Title: Vice President

 

Signature Page to Credit Agreement

Hawaiian Electric Company, Inc.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Holland H. Williams

 

Name: Holland H. Williams

 

Title: AVP-Portfolio Manager

 

Signature Page to Credit Agreement

Hawaiian Electric Company, Inc.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Yann Blindert

 

Name: Yann Bindert

 

Title: Vice President

 

Signature Page to Credit Agreement

Hawaiian Electric Company, Inc.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ Gordon H. Gray

 

Name:  Gordon H. Gray

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

Hawaiian Electric Company, Inc.

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ Robert Olson

 

Name: Robert Olson

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

Hawaiian Electric Company, Inc.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark W. Rogers

 

Name: Mark W. Rogers

 

Title: Vice President

 

Signature Page to Credit Agreement

Hawaiian Electric Company, Inc.

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name: Mark Walton

 

Title: Authorized Signatory

 

Signature Page to Credit Agreement

Hawaiian Electric Company, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01
Hawaiian Electric Company, Inc.
Consolidated Capitalization, Consolidated Funded Debt and

Consolidated Subsidiary Funded Debt

 

AS OF DECEMBER 31, 2009

 

($thousands)

 

HECO

 

HELCO

 

MECO

 

RHI

 

UBC

 

Eliminations

 

CONSOLIDATED

 

ST borrowings from non-affiliates

 

—

 

—

 

—

 

—

 

—

 

 

 

—

 

ST borrow between HECO, HELCO, MECO, RHI, UBC

 

11,000

 

20,100

 

—

 

—

 

—

 

(31,100

)

—

 

ST borrowings from HEI

 

—

 

—

 

—

 

—

 

—

 

 

 

—

 

Capital lease obligations, including current portion

 

—

 

—

 

—

 

—

 

—

 

 

 

—

 

Purchase money indebtedness

 

—

 

—

 

—

 

—

 

—

 

 

 

—

 

Borrowings under Syndicated Credit Agreement

 

—

 

—

 

—

 

—

 

—

 

 

 

—

 

Revenue bonds, including current portion

 

641,580

 

201,600

 

164,720

 

—

 

—

 

 

 

1,007,900

 

Less funds on deposit with trustees

 

—

 

—

 

—

 

—

 

—

 

 

 

—

 

Less unamortized discount

 

(926

)

(352

)

(353

)

—

 

—

 

 

 

(1,631

)

Other long-term debt — unsecured (QUIDS), including current portion

 

31,546

 

10,000

 

10,000

 

—

 

—

 

—

 

51,546

 

Funded debt

 

683,200

 

231,348

(3)

174,367

(3)

—

(3)

—

 

(31,100

)

1,057,815

(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Preferred stock

 

22,293

 

—

 

—

 

—

 

—

 

—

 

22.293

 

Noncontrolling interest — cumulative preferred stock of subsidiaries

 

—

 

7,000

 

5,000

 

—

 

—

 

—

 

12,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Common stock

 

91,931

 

22,086

 

15,826

 

781

 

560

 

(39,253

)

91,931

 

Premium and/or expense on common & preferred stock

 

385,659

 

81,955

 

79,094

 

—

 

—

 

(161,049

)

385,659

 

Retained earnings

 

827,036

 

136,458

 

126,165

 

(687

)

(542

)

(261,394

)

827,036

 

Common stock equity

 

1,304,626

 

240,499

 

221,085

 

94

 

18

 

(461,696

)

1,304,626

 

Capitalization (a)

 

2,010,119

 

478,847

 

400,452

 

94

 

18

 

(492,796

)

2,396,734

(1)

 

--------------------------------------------------------------------------------

Notes:

 

(1)                               Consolidated Capitalization

 

(2)                               Consolidated Funded Debt

 

(3)                               Consolidated Subsidiary Funded Debt,
individually

 

(a)                                Excludes AOCI Income (Loss)

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

(HECO Credit Agreement)

 

Lender

 

Revolving
Commitment

 

Letter of
Credit
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

32,083,333.33

 

$

9,166,666.68

 

Bank of Hawaii

 

$

23,333,333.33

 

$

6,666,666.66

 

U.S. Bank National Association

 

$

23,333,333.33

 

$

6,666,666.66

 

Wells Fargo Bank, National Association

 

$

23,333,333.33

 

$

6,666,666.66

 

Bank of America, N.A.

 

$

23,333,333.34

 

$

6,666,666.67

 

Union Bank, N.A.

 

$

23,333,333.34

 

$

6,666,666.67

 

The Bank of New York Mellon

 

$

17,500,000.00

 

$

5,000,000.00

 

Goldman Sachs Bank USA

 

$

8,750,000.00

 

$

2,500,000.00

 

 

 

 

 

 

 

Total

 

$

175,000,000.00

 

$

50,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.12
SUBSIDIARIES

 

Corporate Organizational Structure of HECO
as of May 7, 2010

 

[g81301kg15i001.jpg]

 

Legend

 

HECO - Hawaiian Electric Company, Inc.

HELCO - Hawaii Electric Light Company, Inc.

MECO - Maui Electric Company, Limited

RHI - Renewable Hawaii, Inc.

UBC - Uluwehiokama Biofuels Corp.

Trust III - HECO Capital Trust III

 

--------------------------------------------------------------------------------

(1)Common Stock Ownership %

(2)Common Securities Ownership %

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

Debtor

 

Secured Party

 

Jurisdiction

 

UCC File
Number

 

UCC File
Date

 

Collateral
Description*

Hawaiian Electric Company, Inc. (as Defendant)

 

Keahole Defense Coalition et al. (as Plaintiffs)

 

Hawaii

 

2000-026265*

 

02/28/2000

 

First Amended and Restated Order Regarding Plaintiffs’ Request for Attorneys’
Fees in the amount of $205,380

Hawaiian Electric Company, Inc. (as Defendant)

 

Keahole Defense Coalition et al. (as Plaintiffs)

 

Hawaii

 

2000-026266*

 

02/28/2000

 

First Amended and Restated Order Regarding Plaintiffs’ Request for Costs in the
amount of $5,186.36

Hawaiian Electric Company, Inc.

 

Hannon Armstrong Federal Government Receivables Trust (as assignee of Hannon
Armstrong DSM Funding LLC)

 

Hawaii

 

2005-094089

 

05/11/2005

 

All money due and to become due under a 2004 delivery order with a U.S. Navy
ordering agency, including all proceeds

Hawaii Electric Light Company, Inc.

 

Keahole Defense Coalition et al. (as Plaintiffs)

 

Hawaii

 

2000-026265*

 

02/28/2000

 

First Amended and Restated Order Regarding Plaintiffs’ Request for Attorneys’
Fees in the amount of $205,380

Hawaii Electric Light Company, Inc.

 

Keahole Defense Coalition et al. (as Plaintiffs)

 

Hawaii

 

2000-026266*

 

02/28/2000

 

First Amended and Restated Order Regarding Plaintiffs’ Request for Costs in the
amount of $5,186.36

 

--------------------------------------------------------------------------------


 

Hawaii Electric Light Company, Inc., a transmitting utility

 

U.S. Bank National Association (as successor to Wachovia Bank, National
Association, as Trustee (“Trustee”) (as assignee of Department of Budget and
Finance, State of Hawaii (the “Department”)))

 

Hawaii

 

2005-009361

 

01/14/2005

 

Certain rights as provided in that certain Trust Indenture dated as of
January 1, 2005 by and between the Department and the Trustee

Hawaii Electric Light Company, Inc., a transmitting utility

 

Wells Fargo Bank, National Association (“Trustee”) (as assignee of Department of
Budget and Finance, State of Hawaii (the “Department”))

 

Hawaii

 

2007-052663

 

03/22/2007

 

Certain rights as provided in that certain Trust Indenture dated as of March 1,
2007 by and between the Department and the Trustee

Hawaii Electric Light Company, Inc., a transmitting utility

 

The Bank of New York Mellon Trust Company, N.A. (“Trustee”)

 

Hawaii

 

2009-113982

 

07/24/2009

 

Certain rights as provided in that certain Trust Indenture dated as of July 1,
2009 by and between the Department of Budget and Finance of the State of Hawaii
and the Trustee

Maui Electric Company, Ltd., a transmitting utility

 

U.S. Bank National Association (as successor to Wachovia Bank, National
Association, as Trustee (“Trustee”) (as assignee of Department of Budget and
Finance, State of Hawaii (the “Department”)))

 

Hawaii

 

2005-009362

 

01/14/2005

 

Certain rights as provided in that certain Trust Indenture dated as of
January 1, 2005 by and between the Department and the Trustee

 

--------------------------------------------------------------------------------

*  All obligations secured by this Lien have been paid or performed in full, but
the secured party has not yet released or terminated the financing
statement(s) relating thereto.  HECO is working with the secured party to obtain
the release and/or termination of such financing statement(s).

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

EXISTING RESTRICTIONS

 

Pursuant to Section 7.03 of the Credit Agreement, the following restrictions and
conditions exist on May 7, 2010:

 

1.                                       Hawaiian Electric Company, Inc.
(“HECO”), Maui Electric Company, Ltd. (“MECO”) and Hawaii Electric Light
Company, Inc. (“HELCO”) are subject to restrictive covenants in connection with
the offer and sale in March 2004 of Cumulative Quarterly Income Preferred
Securities, as disclosed in the Registration Statements on Form S-3, Regis. Nos.
333-111073, 333-111073-01, 333-111073-02 and 333-111073-03 filed with the
Securities and Exchange Commission, which descriptions are incorporated herein
by reference.

 

2.                                       HECO, MECO and HELCO are subject to
restrictive covenants in connection with their cumulative preferred stock
financings to the effect that, until dividends have been paid or declared or set
apart for payment on all shares of the respective company’s cumulative preferred
stock, (a) no distributions on the respective company’s common stock or any
future class of stock except cumulative preferred stock shall be made and
(b) the respective company shall not purchase or otherwise acquire any of the
respective company’s common stock or any future class of stock except cumulative
preferred stock.  In the event of liquidation, dissolution, receivership,
bankruptcy, disincorporation or winding up of the affairs of the respective
company, cumulative preferred stockholders are entitled to the par value of
their shares and accrued and unpaid dividends, before any distribution is made
to holders of the respective company’s common stock or any future class of stock
except cumulative preferred stock.

 

3.                                       HECO, MECO and HELCO are subject to
restrictive covenants in connection with their special purpose revenue bonds
which contain provisions to the effect that HECO, MECO and HELCO shall not
dissolve or otherwise dispose of all or substantially all its assets, and will
not consolidate with or merge into another entity or permit other entities to
consolidate with or merge into it, unless certain specific requirements are met.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

Assignment and Acceptance Agreement (as the same may be amended, supplemented or
otherwise modified from time to time, this “Assignment and Acceptance
Agreement”), dated as of 20     by and between [NAME OF ASSIGNOR], a Lender
under the Credit Agreement referred to below (the “Assignor”), and [NAME OF
ASSIGNEE] (the “Assignee”).

 

R E C I T A L S

 

A.                                   Reference is made to the Credit Agreement,
dated as of May 7, 2010, among Hawaiian Electric Company, Inc., a Hawaii
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Issuing Bank and Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms used herein which are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

 

B.                                     Pursuant to the Credit Agreement and
subject to the limitations set forth therein the Credit Parties agreed to make
the Revolving Loans and participate in the Letter of Credit sub-facility under
the terms and conditions therein set forth.

 

C.                                     The amount of the Assignor’s Revolving
Commitment and Letter of Credit Commitment (without giving effect to the
assignment effected hereby or to other assignments thereof which have not yet
become effective) is specified in Item 1 of Schedule 1 hereto.  The outstanding
principal amount of the Assignor’s Revolving Loans without giving effect to the
assignment effected hereby or to other assignments thereof which have not yet
become effective, is specified in Item 2 of Schedule 1 hereto.

 

D.                                    The Assignor wishes to sell and assign to
the Assignee, and the Assignee wishes to purchase and assume from the Assignor,
(i) the portion of the Assignor’s rights and obligations under the Loan
Documents, including its Revolving Commitment and Letter of Credit Commitment
specified in Item 3 of Schedule 1 hereto (collectively, the “Assigned
Commitment”)[, and (ii) the portion of the Assignor’s Revolving Loans specified
in Item 4 of Schedule 1 hereto (the “Assigned Loans”)].

 

The parties agree as follows:

 

1.  ASSIGNMENT

 

Subject to the terms and conditions set forth herein and in the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse, on
the date hereof, [(i) all right, title and interest of the Assignor in and to
the Assigned Loans, and (ii)] all rights and obligations of the Assignor under
the Loan Documents with respect to the Assigned Commitment.  [As full
consideration for the sale of the Assigned Loans, the Assignee shall pay to the
Assignor on the date hereof an amount equal to the principal amount of the
Assigned Loans or such other amount as shall be agreed upon by the Assignor and
the Assignee (the “Purchase Price”), and the [Assignor/Assignee] shall pay the
fee payable to the Administrative Agent pursuant to Section 10.04(b) of the
Credit Agreement] [The [Assignor/Assignee] shall pay the fee payable to the
Administrative Agent pursuant to Section 10.04(b) of the Credit Agreement].

 

A-1

--------------------------------------------------------------------------------


 

2.  REPRESENTATIONS AND WARRANTIES

 

(a)  Each of the Assignor and the Assignee represents and warrants to the other
that (i) it has full power and legal right to execute and deliver this
Assignment and Acceptance Agreement and to perform the provisions of this
Assignment and Acceptance Agreement; (ii) the execution, delivery and
performance of this Assignment and Acceptance Agreement have been authorized by
all action, corporate or otherwise, and do not violate any provisions of its
organizational documents or any contractual obligations or requirement of law
binding on it; and (iii) this Assignment and Acceptance Agreement constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms. The Assignor further represents that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim created by the Assignor.

 

(b)  The Assignee represents and warrants to the Assignor (i) it is an
“accredited investor” within the meaning of Regulation D of the SEC, as amended,
and (ii) it has, independently and without reliance upon the Assignor, and based
on such documents and information as it has deemed appropriate, made its own
evaluation of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to enter into this Assignment and
Acceptance Agreement.

 

3.  EFFECT OF ASSIGNMENT.

 

(a)  Upon the effective date hereof, (i) the Administrative Agent shall record
the assignment contemplated hereby, (ii) the Assignee, unless already a Lender,
shall become a Lender, with all the rights and obligations as a Lender under the
Credit Agreement, and (iii) the Assignor, to the extent of the assignment
provided for herein, shall be released from its obligations under the Loan
Documents, with respect to the [Assigned Loans and] Assigned Commitment.

 

(b)  The Assignee hereby appoints and authorizes the Administrative Agent to
take such action, on and after the date hereof, as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to such
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.

 

(c)  From and after the effective date hereof, the Credit Parties and the
Borrower shall make all payments in respect of the interest assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee.  The Assignor and the Assignee shall make all appropriate adjustments
directly between themselves with respect to amounts under the Loan Documents
which accrued prior to the date hereof and which were paid thereafter.

 

4.  METHOD OF PAYMENT

 

All payments to be made either to the Assignor or the Assignee by the other
hereunder shall be made by wire transfer in immediately available funds to the
account designated by the Assignor or the Assignee, as the case may be.

 

5.  NOTICES

 

All notices, requests and demands to or upon the Assignee in connection with
this Assignment and Acceptance Agreement and the Loan Documents are to be sent
or delivered to the place set forth adjacent to its name on the signature
page(s) hereof.

 

A-2

--------------------------------------------------------------------------------


 

6.  MISCELLANEOUS

 

(a)  For purposes of this Assignment and Acceptance Agreement, all calculations
and determinations with respect to [the Assigned Loans,] the Assigned Commitment
and all other similar calculations and determinations, shall be made and shall
be deemed to be made as of the commencement of business on the date of such
calculation or determination, as the case may be.

 

(b)  Section headings have been inserted herein for convenience only and shall
not be construed to be a part hereof.

 

(c)  This Assignment and Acceptance Agreement embodies the entire agreement and
understanding between the Assignor and the Assignee with respect to the subject
matter hereof and supersedes all other prior arrangements and understandings
between the Assignor and the Assignee with respect to the subject matter hereof.

 

(d)  This Assignment and Acceptance Agreement may be executed in any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same agreement.  It shall not be necessary in
making proof of this Assignment and Acceptance Agreement to produce or account
for more than one counterpart signed by the party to be charged.

 

(e)  Every provision of this Assignment and Acceptance Agreement is intended to
be severable, and if any term or provision hereof shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.

 

(f)  This Assignment and Acceptance Agreement shall be binding upon and inure to
the benefit of the Assignor and the Assignee and their respective successors and
permitted assigns, except that neither party may assign or transfer any of its
rights or obligations hereunder (i) without the prior written consent of the
other party, and (ii) in contravention of the Credit Agreement.

 

(g)  This Assignment and Acceptance Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without regard to principles
of conflict of laws.

 

(h)  This Assignment and Acceptance Agreement shall become effective on the date
it has been executed by the Assignor, the Assignee, the Administrative Agent, if
a Revolving Commitment is being assigned, the Issuing Bank and, unless a Default
under Section 8(a), 8(h) or 8(i) of the Credit Agreement, or an Event of
Default, has occurred and is continuing, the Borrower.

 

[Signature Pages To Follow]

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Address for notices

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

Attention:

 

 

 

 

 

 

Telephone:  (      )         -              
Facsimile:  (      )         -

 

Consented to and Accepted this      day:
of                   ,         

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent [and Issuing Bank](1)

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Assignment and Acceptance Agreement]

 

--------------------------------------------------------------------------------

(1) Delete if consent is not required by Section 10.04(b) of the Credit
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

[Consented to and](2) Accepted this      day:

 

of                   ,

 

 

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Assignment and Acceptance Agreement]

 

--------------------------------------------------------------------------------

(2)                                  Delete if consent is not required by
Section 10.04(b) of the Credit Agreement.

 

A-5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT,
dated as of                  , 20    ,
between [NAME OF ASSIGNOR], as Assignor
and
[NAME OF ASSIGNEE], as Assignee,
relating to the
Credit Agreement, dated as of May 7, 2010,
by and among
Hawaiian Electric Company, Inc.,
the Lenders party thereto
and
JPMorgan Chase Bank, N.A., as Administrative Agent and Issuing Bank

 

Item 1.

Amount of Assignor’s Aggregate Commitment*:

 

 

 

 

 

(a)

Revolving Commitment

 

 

(b)

Letter of Credit Commitment

$

 

 

 

 

Item 2.

Outstanding principal balance/amount of the Assignor’s Revolving Loans*:

 

 

 

 

 

 

(a)

Revolving Loans consisting of:

$

 

 

 

 

 

 

ABR Borrowing

$

 

 

Eurodollar Borrowing

$

 

 

 

Item 3.

Amount of Revolving Commitment and/or Letter of Credit Commitment being
assigned:

 

 

 

 

 

(a)

Revolving Commitment

$

 

(b)

Letter of Credit Commitment

$

 

 

 

Item 4.

Outstanding principal balance/amount of the Revolving Loans being assigned:

 

 

 

 

 

(a)

Revolving Loans consisting of:

$

 

 

 

 

 

 

ABR Borrowing

$

 

 

Eurodollar Borrowing

$

 

--------------------------------------------------------------------------------

*                                         Without giving effect to the
assignment contemplated hereby or to other assignments which have not yet become
effective.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF OPINION LETTER OF JENNER & BLOCK LLP

 

May 7, 2010

 

JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Lenders referred to in the
Credit Agreement (as defined below)
10 South Dearborn Street
Chicago, IL 60603

 

 

Re:  Hawaiian Electric Company, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel to Hawaiian Electric Company, Inc., a Hawaii
corporation (the “Borrower”), in connection with the Credit Agreement dated as
of May 7, 2010 (the “Credit Agreement”), among the Borrower, the lenders party
thereto (collectively, the “Lenders” and each, a “Lender”), the agents party
thereto, and JPMorgan Chase Bank, N.A., a national banking association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings given such terms in
the Credit Agreement. This opinion is rendered to you pursuant to
Section 5.01(c)(i) of the Credit Agreement.

 

In connection with this opinion, we have examined originals or copies of the
following documents:

 

(i)                                     the Credit Agreement;

 

(ii)                                  the Notes;

 

(iii)                               the Amended Articles of Incorporation, as
amended (the “Borrower’s Charter”) of the Borrower, as filed with the Director
of Commerce and Consumer Affairs for the State of Hawaii;

 

(iv)                              the By-Laws of the Borrower (the “Borrower’s
By-Laws”; and, together with the Borrower’s Charter, collectively, the
“Governing Documents”);

 

(v)                                 the Certificate of the Secretary of the
Borrower, as of the date hereof (the “Secretary’s Certificate”), as to certain
actions taken by the Board of Directors of the Borrower on December 14, 2009, as
to the titles, incumbency, and specimen signatures of certain officers of the
Borrower; and

 

(vi)                              a Certificate of Good Standing issued by the
Director of the Department of Commerce and Consumer Affairs of the State of
Hawaii.

 

The documents specified in subparagraphs (i) and (ii) above are referred to
herein, collectively, as the “Loan Documents”.  In rendering this opinion, we
have obtained such certificates and other information from public and government
officials and from officers and employees of the Borrower, and have also
examined such documents and corporate and other records as we have considered
necessary or appropriate for the purposes of this opinion.

 

In our examination of the documents referred to in this opinion letter, we have
assumed the genuineness of all signatures, the legal capacity and competency of
all natural persons, the authenticity of

 

B-1-1

--------------------------------------------------------------------------------


 

all documents submitted to us as originals or copies, the conformity to original
documents of all documents submitted to us as certified or photostatic copies,
and the authenticity of the originals of such copies.  As to any facts relevant
to the opinions expressed below, we have, without independent investigation,
relied upon certificates, statements and representations of the Borrower and of
its directors, officers and other representatives, including the Support
Certificate attached hereto as Annex C.

 

In rendering the opinions set forth in this opinion letter, we have, with your
consent, relied only upon the examination of documents described above and have
made no independent verification or investigation of the factual matters set
forth therein.

 

Based on the foregoing and subject to the other qualifications, assumptions,
exclusions, and other limitations stated herein and as limited thereby, and
after examination of such matters of law as we have deemed relevant, we are of
the opinion that:

 

1.                                       Each Loan Document is a valid and
binding obligation of the Borrower and is enforceable against the Borrower in
accordance with its terms.

 

2.                                       The execution and delivery by the
Borrower of the Loan Documents and the performance of its obligations under each
Loan Document will not (a) constitute a violation by the Borrower of any
applicable provision of existing statutory law or governmental regulation
covered by this opinion letter, or (b) violate any order, writ, injunction,
judgment, determination, award or decree of any court applicable to the Borrower
of which we are aware, which in our experience, without having made any special
investigations as to the applicability of any specific law, rule or regulation,
are normally applicable to transactions of the type contemplated by the Loan
Documents.

 

3.                                       The Borrower is presently not required
to obtain any consent, approval, authorization or order of, or make any filing
with, any United States federal or State of New York court or governmental or
regulatory agency in order to obtain the right to execute and deliver the Loan
Documents, to borrow money under the Credit Agreement, and to perform its
obligations under the Loan Documents except, in each case, for actions or
filings required in connection with the ordinary course conduct by the Borrower
of its business and ownership or operation by the Borrower of its assets.

 

4.                                       The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Our opinions are subject to the assumptions and qualifications set forth in
Annex A to this opinion letter and do not cover or otherwise address any law or
legal issue which is identified in Annex B to this opinion letter.  Our advice
on every legal issue addressed in this opinion letter is based exclusively on
the laws of the State of New York and such federal law of the United States
which, in our experience, are normally applicable to general business entities
not engaged in regulated business activities and to transactions of the type
contemplated in the Loan Documents.

 

We have not undertaken any research for purposes of determining whether the
Borrower or any of the transactions which may occur in connection with the Loan
Documents is subject to any law or other governmental requirement other than to
those laws and requirements which in our experience would generally be
recognized as applicable in the absence of research by lawyers in New York, and
none of our opinions covers any such law or other requirement.  We have relied,
without any independent verification upon: (i) factual information contained in
certificates obtained from governmental authorities; (ii) factual information
represented to be true in the Loan Documents; (iii) factual information provided
to us by the Borrower, including Annex C; and (iv) factual information we have
obtained from such other sources as we have deemed reasonable.  Except as
expressly set forth herein, we have not undertaken any independent investigation
to determine the existence or absence of such facts and no inference as to our

 

B-1-2

--------------------------------------------------------------------------------


 

knowledge concerning such facts should be drawn from the fact that such
representation has been undertaken by us.

 

Our advice on each legal issue addressed in this opinion letter represents our
opinion as to how that issue would be resolved were it to be considered by the
highest court of the jurisdiction upon whose law our opinion on that issue is
based.  The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case, and this opinion letter is not intended to guarantee the outcome of any
legal dispute which may arise in the future.

 

This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which we did not have actual knowledge at
that time, by reason of any change subsequent to that time in any law covered by
any of our opinions, or for any other reason.

 

You may rely upon this opinion letter only for the purpose served by the
provision in the Credit Agreement cited in the initial paragraph of this opinion
letter in response to which it has been delivered.  Without our written consent:
(i) no Person other than you (and your permitted assignees under the Credit
Agreement) may rely on this opinion letter for any purpose; (ii) this opinion
letter may not be cited or quoted in any financial statement, prospectus,
private placement memorandum or other similar document; (iii) this opinion
letter may not be cited or quoted in any other document or communication which
might encourage reliance upon this opinion letter by any Person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance.

 

 

 

Sincerely,

 

 

 

 

 

Jenner & Block LLP

 

B-1-3

--------------------------------------------------------------------------------


 

ANNEX A

 

For purposes of this opinion letter, we have relied, without investigation, upon
each of the following assumptions:

 

1.               each document submitted to us for review is accurate and
complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original and all signatures on
each such document are genuine;

 

2.               (a) you are existing and in good standing in your jurisdiction
of organization or formation, (b) you have the requisite power (including,
without limitation, under the laws of your jurisdiction of organization or
formation) to execute, deliver and perform your obligations under each of the
Loan Documents to which you are a party, (c) each of the Loan Documents to which
you are a party has been duly authorized by all necessary action on your part
and has been duly executed and delivered by you, (d) you have satisfied those
legal requirements that are applicable to you to the extent necessary to make
the Loan Documents to which you are a party enforceable against you, and
(e) each of the Loan Documents to which you are a party constitute valid and
binding obligations of yours and are enforceable against you in accordance with
their terms (subject to the qualifications, exclusions and other limitations
similar to those applicable to this opinion letter);

 

3.               each of the Loan Documents has been duly authorized, executed
and delivered by each of the parties thereto; the Borrower is duly organized
under the laws of the Kingdom of Hawaii and is validly existing under the laws
of the State of Hawaii and the Borrower has full power, authority and legal
right (including, without limitation, any legal right dependent upon there being
no necessary governmental approvals or filings and no conflict with laws,
governing documents or contracts) to make and perform its obligations under the
Loan Documents;

 

4.               each certificate obtained from a governmental authority relied
on by us is accurate, complete and authentic and all relevant official public
records to which each such certificate relates are accurate and complete;

 

5.               each person who has taken any action relevant to any of our
opinions in the capacity of director or officer of any Person was duly elected
or appointed to that director or officer position of such Person and held that
position when such action was taken; and

 

6.               the constitutionality or validity of a relevant statute, rule,
regulation or agency action is not in issue.

 

We understand that you are separately receiving an opinion from the Borrower’s
legal department with respect to certain of the foregoing assumptions, and we
are advised that such opinion contains qualifications.  Our opinion herein
stated is based on the assumptions specified in this Annex A and in this opinion
letter and we express no opinion as to the effect on the opinions herein stated
of the qualifications contained in such other opinion.

 

Whenever an opinion expressed herein is qualified by the phrase “to our
knowledge,” “known to us,” or “nothing has come to our attention” or other
phrase of similar import, such phrase is intended to mean the actual knowledge
of information by the lawyers in our firm who have been principally involved in
drafting or reviewing the Loan Documents, but does not include other information
that might be

 

B-1-4

--------------------------------------------------------------------------------


 

revealed if there were to be undertaken a canvass of all lawyers in our firm, a
general search of all files or any other type of independent investigation.

 

Each of our opinions in this opinion letter is subject to:

 

1.               the effect of bankruptcy, insolvency, reorganization,
receivership, moratorium and other similar laws, including (a) the Bankruptcy
Code of 1978, as amended (including matters of turn-over, automatic stay,
avoiding powers, fraudulent transfer, preference, discharge, conversion of a
non-recourse obligation into a recourse claim, limitations on ipso facto and
anti-assignment clauses and the coverage of pre-petition security agreements
applicable to property acquired after a petition is filed); (b) all other
Federal and state bankruptcy, insolvency, reorganization, receivership,
moratorium, arrangement and assignment for the benefit of creditors laws that
affect the rights of creditors generally or that have reference to or affect
only creditors of specific types of debtors; (c) state fraudulent transfer and
conveyance laws; and (d) judicially developed doctrines in this area, such as
substantive consolidation of entities, recharacterization and equitable
subordination;

 

2.               the effect of general principles of equity, whether applied by
a court of law or equity, including principles (a) governing the availability of
specific performance, injunctive relief or other equitable remedies, which
generally place the award of such remedies, subject to certain guidelines, in
the discretion of the court to which application for such relief is made;
(b) affording equitable defenses (e.g., waiver, laches and estoppel) against a
party seeking enforcement; (c) requiring good faith and fair dealing in the
performance and enforcement of a contract by the party seeking its enforcement;
(d) requiring reasonableness in the performance and enforcement of an agreement
by the party seeking enforcement of the contract; (e) requiring consideration of
the materiality of (i) a breach and (ii) the consequences of the breach to the
party seeking enforcement; (f) requiring consideration of the impracticability
or impossibility of performance at the time of attempted enforcement; and
(g) affording defenses based upon the unconscionability of the enforcing party’s
conduct after the parties have entered into the contract;

 

3.               the qualification that provisions of any Loan Document stating
that such Loan Document may only be amended or waived in writing may not be
enforceable to the extent that an oral agreement or an implied agreement by
trade practice, custom or course of conduct or dealing has been created
modifying any such Loan Document;

 

4.               the qualification that we express no opinion as to the effect
on the opinions expressed herein of (i) the compliance or non-compliance of any
party to any of the Loan Documents with any state, Federal or other laws or
regulations applicable to it, or (ii) the legal or regulatory status or the
nature of the business of any party;

 

5.               the qualification that we express no opinion as to the title to
any asset or the validity, perfection or priority of any security interest;

 

6.               the qualification that we express no opinion as to the
validity, binding effect or enforceability of any provision of any of the Loan
Documents (i) which requires further agreement by the parties or expressly or
impliedly permits any party to take discretionary action which is arbitrary,
unreasonable, or capricious, or would violate any implied covenant of good faith
or would be commercially unreasonable, whether or not such action is permitted
according to the specific terms of any of the Loan Documents, or (ii) regarding
remedies available to any party for violations or breaches which are determined
by a court to be nonmaterial or without substantial adverse effect upon the
ability of the obligor to perform its material obligations thereunder;

 

B-1-5

--------------------------------------------------------------------------------


 

7.               the qualification that any requirement in any of the Loan
Documents specifying that provisions thereof may only be waived in writing may
not be binding or enforceable to the extent that a non-executory oral agreement
has been created modifying any provision in the Loan Documents or an implied
agreement by trade practice or course of conduct has been created allowing a
waiver;

 

8.               the qualification as to the validity, binding effect or
enforceability of provisions in the Loan Documents specifying certain remedies
or that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, and/or
that the election of a particular remedy does not preclude recourse to one or
more others; and

 

9.               the effect of rules of law that:  (a) limit or affect the
enforcement of provisions of a contract that purport to waive, or to require
waiver of, the obligations of good faith, fair dealing, diligence and
reasonableness; (b) provide that forum selection clauses in contracts are not
necessarily binding on the court(s) in the forum selected; (c) limit the
availability of a remedy under certain circumstances where another remedy has
been elected; (d) provide a time limitation after which a remedy may not be
enforced; (e) limit the right of a creditor to use force or cause a breach of
the peace in enforcing rights; (f) relate to the sale or disposition of
collateral or the requirements of a commercially reasonable sale; (g) limit the
enforceability of provisions releasing, exculpating or exempting a party from,
or requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct, unlawful conduct, violation of public policy
or litigation against another party determined adversely to such party; (h) may,
where less than all of a contract may be unenforceable, limit the enforceability
of the balance of the contract to circumstances in which the unenforceable
portion is not an essential part of the agreed exchange; (i) govern and afford
judicial discretion regarding the determination of damages and entitlement to
attorneys’ fees and other costs; and (j) may permit a party that has materially
failed to render or offer performance required by the contract to cure that
failure unless (x) permitting a cure would unreasonably hinder the aggrieved
party from making substitute arrangements for performance, or (y) it was
important in the circumstances to the aggrieved party that performance occur by
the date stated in the contract.

 

None of the opinions in this opinion letter covers or otherwise addresses any of
the following types of provisions which may be contained in the Loan Documents:

 

1.               choice-of-law provisions;

 

2.               waivers of (a) legal or equitable defenses, (b) rights to
damages, (c) rights to counter claim or set off,  (d) statutes of limitations,
(e) rights to notice, (f) the benefits of statutory, regulatory, or
constitutional rights, unless and to the extent the statute, regulation, or
constitution explicitly allows waiver, (g) broadly or vaguely stated rights, and
(h) other benefits to the extent they cannot be waived under applicable law;

 

3.               provisions providing for forfeitures or the recovery of amounts
deemed to constitute penalties, or for liquidated damages, acceleration of
future amounts due (other than principal) without appropriate discount to
present value, late charges, prepayment charges, interest upon interest, and
increased interest rates upon default;

 

4.               time-is-of-the-essence clauses and other provisions that
provide a time limitation after which a remedy may not be enforced;

 

5.               agreements to submit to the jurisdiction of any particular
court or other governmental authority (either as to personal jurisdiction and
subject matter jurisdiction);

 

B-1-6

--------------------------------------------------------------------------------


 

provisions restricting access to courts; waiver of the right to jury trial;
waiver of service of process requirements which would otherwise be applicable;
and provisions otherwise purporting to affect the jurisdiction and venue of
courts;

 

6.               provisions purporting to limit rights of third parties who have
not consented thereto or purporting to grant rights to third parties;

 

7.               provisions or agreements regarding proxies, shareholders
agreements, shareholder voting rights, voting trusts, and the like;

 

8.               confidentiality and non-competition agreements;

 

9.               provisions requiring the Borrower to perform its obligations
under, or to cause any other Person to perform its obligations under, or stating
that any action will be taken as provided in or in accordance with, any
agreement or other document that is not a Loan Document;

 

10.         provisions purporting to prohibit, restrict or condition the
assignment of rights under any Loan Document to the extent such prohibition,
restriction or condition is governed by the Uniform Commercial Code;

 

11.         provisions purporting to amend or modify an agreement without
strictly complying with applicable provisions of such agreement; and

 

12.         provisions, if any, which are contrary to the public policy of any
jurisdiction.

 

*     *     *     *

 

B-1-7

--------------------------------------------------------------------------------


 

ANNEX B

 

Our opinions in this opinion letter do not cover or otherwise address any of the
following laws, regulations or other governmental requirements or legal issues:

 

1.     Federal securities laws and regulations (other than with respect to the
Investment Company Act of 1940, as amended, for purposes of our opinion
paragraph numbered 4 above);

 

2.     state “Blue Sky” laws and regulations, and laws and regulations relating
to commodity (and other) futures and indices and other similar instruments;

 

3.     Federal Reserve Board margin regulations;

 

4.     pension and employee benefit laws and regulations (e.g., ERISA);

 

5.     Federal and state laws and regulations concerning filing and notice
requirements;

 

6.     compliance with fiduciary duty requirements;

 

7.     the statutes and ordinances, the administrative decisions and the
rules and regulations and judicial decisions of counties, towns, municipalities
and special political subdivisions (whether created or enabled through
legislative action at the Federal, state, regional or local level) and judicial
decisions;

 

8.     any laws, rules, regulations or administrative decisions that might be
implicated by reason of the banking or public utilities business or other
specifically regulated activities of the Borrower or any other entity, including
but not limited to the statutes and regulations, the administrative decisions
and the rules and regulations of state or federal public utilities commissions,
state or federal public service commissions, any similar state or federal agency
with jurisdiction over the provision of gas, electricity, water, common carrier
or telecommunications services by the Borrower or any similar federal agency
(including, without limitation, the Federal Energy Regulatory Commission) or any
state or federal agency with jurisdiction over the provision of banking or
insurance services;

 

9.     fraudulent transfer and fraudulent conveyance laws;

 

10.   Federal and state antitrust and unfair competition laws and regulations; 
environmental laws and regulations; land use and subdivision laws and
regulations; tax laws and regulations; racketeering laws and regulations (e.g.,
RICO); health and safety laws and regulations (e.g., OSHA); labor laws and
regulations;

 

11.   Federal patent, trademark and copyright, state trademark, and other
Federal and state intellectual property laws and regulations;

 

12.   Federal and state laws, regulations and policies concerning (i) national
and local emergency, (ii) possible judicial deference to acts of sovereign
states, and (iii) criminal and civil forfeiture laws;

 

B-1-8

--------------------------------------------------------------------------------


 

13.   other Federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes);

 

14.   any laws, regulations, directives and executive orders that prohibit or
limit the enforceability of obligations based on attributes of the party seeking
enforcement (e.g., the Trading with the Enemy Act and the International
Emergency Economic Powers Act); and

 

15.   the effect of any law, regulation or order which hereafter becomes
effective.

 

*     *    *     *

 

B-1-9

--------------------------------------------------------------------------------


 

ANNEX C

 

HECO SUPPORT CERTIFICATE

 

May 7, 2010

 

The undersigned, on behalf of Hawaiian Electric Company, Inc., a Hawaii
corporation (the “Borrower”), hereby certifies to Jenner & Block LLP, as of the
date hereof, that:

 

1.             Introduction.  Jenner & Block LLP has acted as counsel to the
Borrower in connection with the Credit Agreement dated as of May 7, 2010 (the
“Credit Agreement”), among the Borrower, the lenders party thereto, the agents
party thereto, and JPMorgan Chase Bank, N.A., a national banking association, as
administrative agent (the “Administrative Agent”).  Section 5.01(c)(i) of the
Credit Agreement provides that as a condition precedent to the Credit Agreement
being effective, Jenner & Block LLP will deliver an opinion letter to the
Agent.  The term “Jenner Opinion” whenever it is used in this certificate means
the opinion letter which Jenner & Block LLP will actually deliver at the closing
in response to such condition precedent.  Each term which is defined or given a
special meaning in the Jenner Opinion has the same meaning whenever it is used
in this certificate.

 

2.             Purpose.  The Borrower has provided this certificate in order to
provide Jenner & Block LLP with factual information needed by Jenner & Block LLP
in order to issue the Jenner Opinion.  The Borrower has made inquires and
investigations reasonably calculated to assure that the information provided in
this certificate is accurate and complete, including (i) inquiries of
appropriate personnel responsible for legal matters, financial matters and
compliance with governmental requirements and (ii) identification and review of
relevant documents.  The Borrower understands that Jenner & Block LLP will not
check, audit or otherwise attempt to verify the information in this
certificate.  The Borrower intends and agrees that Jenner & Block LLP may rely
upon this certificate and all information provided in this certificate.

 

3.             Secretary’s Certificate.  The information set forth in the
certificate of the Secretary of the Borrower, dated as of the date hereof (the
“Secretary’s Certificate”) (attached hereto), as to certain actions taken by the
Board of Directors of the Borrower on December 14, 2009, as to the titles,
incumbency, and specimen signatures of certain officers of the Borrower and
other documentation attached thereto (as further described below), is and has
been accurate and complete at all times since prior to the adoption of the
resolutions authorizing the transactions specified in the Loan Documents.

 

4.             Charter.  The copy of the Borrower’s articles of incorporation
(herein called the Borrower’s “Charter”), in the version certified by the
responsible Hawaii governmental office (and attached to the applicable
Secretary’s Certificate) is accurate and complete and represents the terms of
the Borrower’s Charter as constituted at all times since the date of the latest
amendment thereto indicated in that certificate.

 

5.             Bylaws.  The copy of the Borrower’s bylaws (herein called the
Borrower’s “Bylaws”) (attached to the Secretary’s Certificate), is accurate and
complete and represents the terms of the Borrower’s Bylaws as constituted at all
times since prior to the adoption of the initial resolution authorizing the
transactions specified in the Loan Documents.

 

B-1-10

--------------------------------------------------------------------------------


 

6.             Good Standing.  It is the Borrower’s practice to make on a timely
basis all filings and tax payments it is required to make under the statute
under which it is organized.  The Borrower has not received any notice from any
Governmental Authority that any such filing or tax payment which it has not made
is delinquent or due or that it is not in good standing in its state of
formation.  The Borrower has no reason to believe that it is not in existence or
good standing in its state of formation.

 

7.             Authorizing Resolutions.

 

(a)           The resolutions adopted by the Board of Directors of the Borrower,
and attached to the Secretary’s Certificate, are a complete and accurate copy of
resolutions.  The Board of Directors of the Borrower voted in favor of the
resolution.  Each such resolution has not been amended or rescinded and remains
in full force and effect on the date hereof.

 

(b)           No resolution has been previously adopted by the Board of
Directors of the Borrower, any Committee of any such Board or the equity holders
of the Borrower restricting the Borrower’s ability to execute, deliver or
perform its obligations under the Loan Documents to which it is a party or
impose any higher vote requirement than indicated by its Charter or Bylaws.

 

8.             Authorized Officers.  Each individual who has executed the Loan
Documents or other documents delivered at closing on behalf of the Borrower was
validly appointed to the officership position or other position with the
Borrower indicated in connection with such execution and held that office at the
time of such person’s execution and delivery of the Loan Documents and/or other
documents.

 

9.             No Required Governmental Approvals.  The Borrower does not engage
in any banking, insurance, common carrier, broadcasting or gas or electric
utility or other regulated activities to a degree which requires it to obtain
approval from any governmental authority, other than approvals which have been
properly obtained, as a condition to executing or delivering the Loan Documents
to which it is a party or to performing any of its obligations under the Loan
Documents to which it is a party, and other than the approval of the PUC
contemplated by Section 2.05(a) of the Credit Agreement and, as contemplated by
the Credit Agreement, the Borrower has neither sought nor received such approval
as of the date of this Certificate.  Subject to the foregoing, the Borrower is
not aware of any filing required to be made or any governmental permit or
authorization required to be obtained in connection with the delivery or
execution of the Loan Documents to which it is a party or the performance of its
obligations under the Loan Documents to which it is a party which has not been
made or obtained on or prior to the date hereof.

 

10.           Intentions Regarding Creditors.  The Borrower does not have any
intent (actual or otherwise) in connection with the transactions contemplated by
the Loan Documents or otherwise to hinder, delay or defraud any present or
future creditor.  In addition, the Borrower (a) is not “insolvent” (within the
meaning of Section 101(32) of the Bankruptcy Code of 1978, as amended, or within
the meaning of generally accepted accounting principles) nor will it be rendered
“insolvent” as a result of such transactions, (b) is not engaged nor will it be
engaged, nor does it expect to engage in the reasonably foreseeable future in
any business or transaction with unreasonably small capital, or (c) does not
intend to incur, nor does it expect or believe that it will incur, debts that
would be beyond its ability to pay as such debts mature.

 

B-1-11

--------------------------------------------------------------------------------


 

11.           Court Orders.  There are no Court Orders binding on the Borrower
which contain any provisions which might be breached or otherwise violated by
the Borrower’s execution or delivery of the Loan Documents to which it is a
party or by the Borrower’s performance of any of its agreements in the Loan
Documents to which it is a party or which may require the Borrower to obtain any
consent in connection with such execution, delivery or performance.  For
purposes of this certificate, the term “Court Order” means any order, writ,
injunction, judgment, determination, award or decree of any court or
governmental instrumentality that names the Borrower and is directed to it or
its property.

 

12.           No Default.  There is no event or circumstance which might
constitute a default in the payment of (or in the performance of any obligation
applicable to) any indebtedness or material contract or a default under any law
or governmental regulation or court decree or order, in any case which default
could have a material adverse effect on the business, property, assets or
financial condition of the Borrower or which might impair the ability of the
Borrower to perform any of its obligations under the Loan Documents to which it
is a party or related document or instrument, or the ability of the Borrower to
perform any of its obligations to any material third party.

 

13.           No Omissions.  The Borrower does not know of any other fact or
development which indicates that any advice given in the Jenner Opinion is
inaccurate or misleading.

 

14.           Investment Company Act of 1940.  The Borrower (a) is not and does
not hold itself out as being engaged primarily, nor does it propose to engage
primarily, in the business of investing, reinvesting or trading in securities,
(b) has not and is not engaged in, and does not propose to engage in, the
business of issuing face-amount certificates of the installment type and has no
such certificate outstanding and (c) does not own or propose to acquire
investment securities having a value exceeding 40% of the value of the total
assets of the Borrower (exclusive of government securities and cash items) on 
an unconsolidated basis.  For the purposes of this paragraph 14, the following
terms shall have the following meanings:

 

“control” means the power to exercise a controlling influence over the
management or policies of a company (as such term is hereinafter defined),
unless such power is solely the result of an official position with such
company.  Any person who owns beneficially, either directly or through one or
more controlled companies, more than 25 per centum of the voting securities (as
such term is hereinafter defined) of a company shall be presumed to control such
company.  Any person who does not so own more than 25 per centum of the voting
securities of any company shall be presumed not to control such company.  Any
such presumption may be rebutted by evidence, but except as otherwise provided
in the Investment Company Act of 1940, shall continue until a determination to
the contrary made by the Securities and Exchange Commission by order either on
its own motion or on application by an interested person.

 

“employees’ securities company” means any investment company or similar issuer
all of the outstanding securities of which (other than short-term paper) are
beneficially owned (A) by the employees or persons on retainer of a single
employer or of two or more employers each of which is an affiliated company of
the other, (B) by former employees of such employer or employers, (C) by members
of the immediate family of such employees, persons on retainer or former
employees, (D) by any two or more of the foregoing classes of persons, or (E) by
such employer or employers together with any one or more of the foregoing
classes of persons.

 

“face-amount certificate of the installment type” means any certificate,
investment contract, or other security that represents an obligation on the part
of its issuer to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than twenty-four months after the date

 

B-1-12

--------------------------------------------------------------------------------


 

of issuance, in consideration of the payment of periodic installments of a
stated or determinable amount.

 

“government security” means any security issued or guaranteed as to principal or
interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States; or any certificate of
deposit for any of the foregoing.

 

“investment securities” includes all securities except (A) government
securities, (B) securities issued by employees’ securities companies, and
(C) securities issued by majority-owned subsidiaries (as such term is
hereinafter defined) of the owner which (i) are not engaged and do not propose
to be engaged in any of the activities contemplated by the first sentence of
paragraph 14 of this Support Certificate, and (ii) are not relying on the
exception from the definition of investment company in paragraph (1) or (7) of
subsection (c) of the Investment Company Act of 1940.

 

“majority-owned subsidiary” of a person means a company 50% or more of the
outstanding voting securities of which are owned by such person, or by a company
which, within the meaning of this paragraph, is a majority-owned subsidiary of
such person.

 

“person” means any natural person or a company.  “Company” means a corporation,
partnership, association, joint-stock company, trust, fund, or any organized
group of persons whether incorporated or not; or any receiver, trustee in a case
under Title 11 of the United States Code or similar official or any liquidating
agent for any of the foregoing, in his capacity as such.

 

“security” means any note, stock, treasury stock, security future, bond,
debenture, evidence of indebtedness, certificate of interest or participation in
any profit-sharing agreement, collateral-trust certificate, reorganization
certificate or subscription, transferable share, investment contract,
voting-trust certificate, certificate of deposit for a security, fractional
undivided interest in oil, gas, or other mineral rights, any put, call,
straddle, option, or privilege on any security (including a certificate of
deposit) or on any group or index of securities (including any interest therein
or based on the value thereof), or any put, call, straddle, option, or privilege
entered into on a national securities exchange relating to foreign currency, or,
in general, any interest or instrument commonly known as a “security,” or any
certificate of interest or participation in, temporary or interim certificate
for, receipt for, guarantee of, or warrant or right to subscribe to or purchase,
any of the foregoing.

 

“value” means (i) with respect to securities owned at the end of the last
preceding fiscal quarter for which market quotations are readily available, the
market value at the end of such quarter; (ii) with respect to other securities
and assets owned at the end of the last preceding fiscal quarter, fair value at
the end of such quarter, as determined in good faith by the board of directors;
and (iii) with respect to securities and other assets acquired after the end of
the last preceding fiscal quarter, the cost thereof.  Notwithstanding the fact
that market quotations for securities issued by controlled (see definition of
control above) companies are available, the board of directors may in good faith
determine the value of such securities:  Provided, that the value so determined
is not in excess of the higher of market value or asset value of such securities
in the case of a majority-owned subsidiaries, and is not in excess of market
value in the case of other controlled companies.

 

B-1-13

--------------------------------------------------------------------------------


 

“voting security” means any security presently entitling the owner or holder
thereof to vote for the election of directors of a company (or their equivalent,
e.g., general partner of a limited partnership or manager of a limited liability
company).

 

B-1-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

 

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1-15

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF OPINION LETTER OF SUSAN A. LI, ESQ., VICE PRESIDENT-GENERAL

COUNSEL OF THE BORROWER

 

May 7, 2010
JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Lenders referred to in the
Credit Agreement (as defined below)
10 South Dearborn Street
Chicago, IL 60603

 

Re:  Hawaiian Electric Company, Inc.

 

Ladies and Gentlemen:

 

I am the Vice President-General Counsel of Hawaiian Electric Company, Inc., a
Hawaii corporation (the “Borrower”), and, as such, I have acted as in-house
counsel to the Borrower in connection with the Credit Agreement dated as of
May 7, 2010 (the “Credit Agreement”), among the Borrower, the lenders party
thereto (collectively, the “Lenders” and each, a “Lender”), the agents party
thereto, and JPMorgan Chase Bank, N.A., a national banking association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings given such terms in
the Credit Agreement. This opinion is rendered to you pursuant to
Section 5.01(c)(ii) of the Credit Agreement.

 

In connection with this opinion, I have examined originals or copies of the
following documents:

 

(i)  the Credit Agreement;

 

(ii)  the Notes;

 

(iii)  the Amended Articles of Incorporation, as amended (the “Borrower’s
Charter”) of the Borrower, as filed with the Director of Commerce and Consumer
Affairs for the State of Hawaii;

 

(iv)  the By-Laws of the Borrower (the “Borrower’s By-Laws”; and, together with
the Borrower’s Charter, the “Governing Documents”);

 

(v)  the Certificate of the Secretary of the Borrower, as of the date hereof
(the “Secretary’s Certificate”), as to certain actions taken by the Board of
Directors of the Borrower on December 14, 2009, as to the titles, incumbency,
and specimen signatures of certain officers of the Borrower; and

 

(vi) a Certificate of Good Standing issued by the Director of the Department of
Commerce and Consumer Affairs of the State of Hawaii.

 

The documents specified in subparagraphs (i) and (ii) above are referred to
herein, collectively, as the “Loan Documents”.  In rendering this opinion, I
have obtained such certificates and other information from public and government
officials and from officers and employees of the Borrower, and have also
examined such documents and corporate and other records as I have considered
necessary or appropriate for the purposes of this opinion.

 

B-2-1

--------------------------------------------------------------------------------


 

Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein and as limited thereby, and after examination of such
matters of law as I have deemed relevant, I am of the opinion that:

 

1.             The Borrower has been duly incorporated under the laws of the
Kingdom of Hawaii and is validly existing as a corporation in good standing
under the laws of the State of Hawaii. To my knowledge, the Borrower does not
itself conduct any business or own or lease any property in any jurisdiction
outside the State of Hawaii that would require it to qualify to do business as a
foreign corporation and where the failure to be so qualified would reasonably be
expected to result in a material adverse effect on the consolidated financial
position of the Borrower.

 

2.             The Borrower has the corporate power and authority to carry on
its business as now conducted.

 

3.             The execution and delivery by the Borrower of the Loan Documents,
and the performance by the Borrower of its obligations under the Loan Documents,
are within the Borrower’s corporate powers and have been duly authorized by all
requisite corporate action on the part of the Borrower. The Borrower has duly
executed and delivered each of the Loan Documents.

 

4.             Each of the Loan Documents constitutes a valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its respective terms, except as may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting creditors’ rights, by general equitable principles (regardless of
whether considered in a proceeding in equity or at law), and by an implied
covenant of reasonableness, good faith and fair dealing.

 

5.             The execution and delivery by the Borrower of each of the Loan
Documents and the consummation of the transactions contemplated thereby and
compliance by the Borrower with the provisions thereof (i) will not conflict
with or result in a breach or default (or give rise to any right of termination,
cancellation or acceleration) under any of the provisions of the Borrower’s
Governing Documents or any indenture or other material agreement or other
material instrument binding upon the Borrower, except for such conflict, breach
or default as to which requisite waivers or consents have been obtained,
(ii) will not violate any law, statute, rule or regulation, or any judgment,
order, writ, injunction or decree of any court or other tribunal, applicable to
the Borrower or any of its properties or assets which in my experience, without
having made any special investigations as to the applicability of any specific
law, rule or regulation, are normally applicable to transactions of the type
contemplated by the Loan Documents, and (iii) will not result in the creation or
imposition of any Lien on any asset of the Borrower. No consent or approval by,
or any notification of or filing with, any court, public body or authority is
required to be obtained or effected by the Borrower in connection with the
execution, delivery and performance by the Borrower of its obligations under
each of the Loan Documents or the consummation by the Borrower of the
transactions contemplated thereby, except for the requisite approval of the
Public Utilities Commission of the State of Hawaii referred to in Section 2.05
of the Credit Agreement in order to extend the term of the Credit Agreement to
more than 364 days.

 

6.             To my knowledge, there is no action, suit or proceeding pending
against, the Borrower or any of its assets before any court or arbitrator or any
governmental body, agency or official which would reasonably be expected to have
a material adverse effect on the

 

B-2-2

--------------------------------------------------------------------------------


 

consolidated financial position of the Borrower, except for any actions, suits
or proceedings referred to in the Current SEC Reports, or which in any manner
draws into question the validity of the Loan Documents.

 

7.             The Borrower is not an “investment company” nor is it controlled
by an “investment company”, in each case within the meaning of the Investment
Company Act of 1940, as amended.

 

The foregoing opinions are subject to the following qualifications:

 

(a)           I am a member of the Bar of the State of Hawaii and I do not hold
myself out as an expert on the laws of any jurisdiction other than the State of
Hawaii and the federal laws of the United States. This opinion is limited in all
respects to matters governed by the laws of the State of Hawaii and the federal
laws of the United States of America. I express no opinion concerning compliance
with the laws or regulations of any other jurisdiction or jurisdictions, or as
to the validity, meaning or effect of any act or document under the laws of any
other jurisdiction or jurisdictions. My opinion with regard to the validity,
binding nature and enforceability of each of the Loan Documents is based upon
the assumptions that the laws of the State of New York govern the Loan Documents
and that the laws of the State of Hawaii are the same in all relevant respects
as the laws of the State of New York, and I give no opinion with respect to the
enforceability of the Loan Documents to the extent that the laws of the State of
New York differ from the laws of the State of Hawaii.

 

(b)           I have relied as to matters of fact upon representations and
warranties of the Borrower in the Loan Documents and upon certificates and
representations of officers and employees of the Borrower and upon certificates
of public and government officials as to matters set forth therein. My opinion
in paragraph 1 as to the good standing of the Borrower is based solely on the
Certificate of Good Standing of the Borrower attached to the Secretary’s
Certificate.

 

(c)           I have assumed the genuineness of all signatures (other than the
signatures of the officers of the Borrower), the authenticity of all documents
submitted to me as originals, the conformity to original documents of all
documents submitted to me as certified or photostatic copies (and the
authenticity of the originals of such documents), the accuracy and completeness
of all corporate records (which includes stock ownership records) made available
to me by Borrower and the capacity of each party executing a document (other
than Borrower) to so execute such document.

 

(d)           My opinion is subject to the qualification that enforcement of any
waiver and release or limitation of liability provisions in any of the Loan
Documents may be limited to the extent such provisions are contrary to public
policy or principles of equity under Hawaii jurisprudence, but such policy and
equitable limitations do not, in my opinion, render the Loan Documents invalid
as a whole or preclude the judicial enforcement of the obligation of the
Borrower to repay the principal, together with interest thereon (to the extent
not deemed a penalty) as provided in the Loan Documents.

 

(e)           The remedies of specific performance, injunction and other forms
of equitable relief may not be available as to the provisions contained in any
of the Loan Documents to the extent they are subject to equitable defenses and
the discretion of the court before which the proceedings therefor may be
brought.

 

(f)            I express no opinion as to the validity, binding effect or
enforceability of any provision of any of the Loan Documents (i) which requires
further agreement by the parties or expressly or impliedly permits any party to
take discretionary action which is arbitrary, unreasonable or capricious, or
would violate any implied covenant of good faith or would be commercially
unreasonable, whether or not such action is permitted according to the specific
terms of any of the Loan Documents, or (ii) regarding remedies available to any
party for violations or breaches which

 

B-2-3

--------------------------------------------------------------------------------


 

are determined by a court to be nonmaterial or without substantial adverse
effect upon the ability of the obligor to perform its material obligations
thereunder.

 

(g)           My opinion is subject to the qualification that any requirement in
any of the Loan Documents specifying that provisions thereof may only be waived
in writing may not be binding or enforceable to the extent that a non-executory
oral agreement has been created modifying any provision in the Loan Documents or
an implied agreement by trade practice or course of conduct has been created
allowing a waiver.

 

(h)           I express no opinion as to the validity, binding effect or
enforceability of provisions specifying certain remedies or that rights or
remedies are not exclusive, that every right or remedy is cumulative and may be
exercised in addition to any other right or remedy, and/or that the election of
a particular remedy does not preclude recourse to one or more others.

 

(i)            My opinion is subject to (i) limitations on the legality,
validity, binding effect or enforceability of provisions which a court may find
unconscionable, and (ii) limitations on the legality, validity, binding effect
or enforceability of agreements to indemnify, defend or hold harmless when the
event giving rise to the obligations thereunder are caused, in whole or in part,
by the actions, omissions, or negligence of the indemnitee thereunder or when
the enforcement of any such agreements is against public policy.

 

(j)            Whenever an opinion expressed herein is qualified by the phrase
“to my knowledge,” “known to me,” or “nothing has come to my attention” or other
phrase of similar import, such phrase is intended to mean the actual knowledge
of information by the lawyers in my law department who have been principally
involved in drafting the Loan Documents, but does not include other information
that might be revealed if there were to be undertaken a canvass of all lawyers
in the Borrower’s law department, a general search of all files or any other
type of independent investigation.

 

This opinion is based on the laws and regulations as in effect on the date
hereof and facts as I understand them as of the date hereof. I am not assuming
any obligation, and do not undertake, to revise, update or supplement this
opinion after the date hereof notwithstanding any change in applicable law or
regulation or interpretation thereof, any amendment, supplement, modification or
rescission of any document examined or relied on in connection herewith, or any
change in the facts, after the date hereof.

 

You may rely upon this opinion only for the purpose served by the provision in
the Credit Agreement cited in the initial paragraph of this opinion letter in
response to which it has been delivered.  Without my written consent: (i) no
Person other than you (and your permitted assignees under the Credit Agreement)
may rely on this opinion letter for any purpose; (ii) this opinion letter may
not be cited or quoted in any financial statement, prospectus, private placement
memorandum or other similar document; (iii) this opinion letter may not be cited
or quoted in any other document or communication which might encourage reliance
upon this opinion letter by any Person or for any purpose excluded by the
restrictions in this paragraph; and (iv) copies of this opinion letter may not
be furnished to anyone for purposes of encouraging such reliance.

 

 

Very truly yours,

 

B-2-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

$                      New York, New York

 

May 7, 2010

 

For value received, the undersigned, HAWAIIAN ELECTRIC COMPANY, INC., a Hawaii
corporation (the “Borrower”), hereby promises to pay to the order of [NAME OF
LENDER] (the “Lender”), at the office of the Administrative Agent (hereinafter
defined) located at 10 South Dearborn Street, Chicago, Illinois 60603 or at such
other place as the Administrative Agent may designate in writing from time to
time, the principal sum of                          DOLLARS
($                  ) or, if less, the outstanding principal balance of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement (hereinafter defined), in lawful money of the United States of America
and in immediately available funds, on the date(s) and in the manner provided in
the Credit Agreement. The Borrower also promises to pay interest on the unpaid
principal balance hereof for the period such balance is outstanding, and all
other amounts due under this Note, at said office of the Administrative Agent,
in like money, at the rates of interest as provided in the Credit Agreement, on
the date(s) and in the manner provided in the Credit Agreement.

 

The date and amount of each type of Revolving Loan made by the Lender to the
Borrower under the Credit Agreement, and each payment of principal thereof,
shall be recorded by the Lender on its books and endorsed by the Lender on
Schedule I attached hereto or any continuation thereof; and in the absence of
clearly demonstrated error, such schedule shall constitute prima facie evidence
thereof.  No failure on the part of the Lender to make, or mistake by the Lender
in making, any notation as provided in this paragraph shall in any way affect
any Revolving Loan or the rights or obligations of the Lender or the Borrower
with respect thereto.

 

This Note evidences the Revolving Loan(s) made by the Lender and referred to in
the Credit Agreement dated as of May 7, 2010 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
the Borrower, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Issuing Bank and Administrative Agent (the “Administrative
Agent”) and is subject to and shall be construed in accordance with the
provisions of the Credit Agreement and is entitled to the benefits and security
set forth in the Loan Documents. All capitalized terms not defined herein shall
have the meanings given to them in the Credit Agreement.

 

The Borrower shall be entitled to borrow, repay, prepay in whole or in part and
reborrow the Revolving Loan(s) hereunder pursuant to the terms and conditions of
the Credit Agreement.

 

The Borrower promises to pay, on demand, interest at the default rate pursuant
to Section 3.01(c) of the Credit Agreement, from the expiration of any
applicable grace period, on any overdue principal and, to the extent permitted
by applicable law, overdue interest.  The Credit Agreement also provides for the
acceleration of the maturity of principal upon the occurrence of certain Events
of Default and for prepayments on the terms and conditions specified in the
Credit Agreement.

 

The Borrower waives diligence, presentment, demand, notice of dishonor, protest
and any other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except to the extent that notice is
specifically required under the Credit Agreement.  The nonexercise by the holder
of this Note of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.

 

C-1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and interpreted and construed in accordance
with, the laws of the State of New York without regard to principles of conflict
of laws.

 

THE BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO, UNDER OR IN CONNECTION WITH THIS NOTE
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  THE BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY CREDIT PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH CREDIT
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER.

 

[signature page follows]

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has duly executed this Note the day and year
first above written.

 

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Note]

 

C-3

--------------------------------------------------------------------------------


 

SCHEDULE I TO NOTE

 

DATE

 

AMOUNT OF
REVOLVING
LOAN

 

TYPE OF
REVOLVING
LOAN (EURODOLLAR
OR
ALTERNATE
BASE RATE)

 

INTEREST
RATE

 

INTEREST
PERIOD

 

AMOUNT
PAID

 

NOTATION
MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF BORROWING REQUEST

 

                      , 20    

 

VIA HAND DELIVERY, FACSIMILE OR ELECTRONIC DELIVERY

 

JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Floor 7th
IL1-0010
Chicago, IL 60603-2003
Attention:  Hiral Patel
Facsimile No.:  312-385-7096

 

Copy to:

 

JPMorgan Chase Bank, N.A.
1999 Avenue Of The Stars, Floor 27
CA2-1274
Los Angeles, CA 90067-6022
Attention:  Jeff Bailard
Facsimile No.:  310-860-7110

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 7, 2010 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Hawaiian Electric Company, Inc., a Hawaii
corporation (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as issuing bank and administrative agent (the
“Administrative Agent”).  Capitalized terms used herein which are not defined
herein are used as defined in the Credit Agreement.

 

(i)  Pursuant to Section 2.03 of the Credit Agreement, the Borrower hereby gives
notice of its intention to borrow Revolving Loans in an aggregate principal
amount of $             on           , 20       (a Business Day), which
Borrowing shall consist of the following Borrowings:

 

Type of Borrowing (Eurodollar or ABR Borrowing)

 

Amount

 

Initial Interest Period for
Eurodollar Borrowing

 

 

 

$

                                     

 

2-weeks /     month[s]

 

 

(ii)  The location and account to which funds are to be disbursed is the
following:

 

Hawaiian Electric Company, Inc.
Account #                               

 

D-1

--------------------------------------------------------------------------------


 

(iii)  The Borrower hereby certifies that on the date hereof and on the
Borrowing Date set forth above, and immediately after giving effect to the
Borrowings requested hereby, no Default has or shall have occurred and be
continuing.

 

(iv)  The Borrower hereby certifies as follows, that on the date hereof and on
the Borrowing Date set forth above:  the representations and warranties
contained in the Credit Agreement (other than the representations and warranties
in Sections 4.04(b) and 4.06 of the Credit Agreement) are true and correct in
all material respects, in each case with the same effect as though such
representations and warranties had been made on the date hereof (except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date).

 

[remainder of page intentionally left blank]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has duly executed this Borrowing Request as of
the date and year first written above.

 

 

Very truly yours,

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LETTER OF CREDIT REQUEST

 

                      , 20    

 

VIA HAND DELIVERY, FACSIMILE OR ELECTRONIC DELIVERY

 

JPMorgan Chase Bank, N.A., as Issuing Bank
Global Trade Services
300 South Riverside Plaza
Chicago, IL 60606-0236
Attention:  Standby LC Unit
Email: GTS.Client.Services@JPMChase.com

Facsimile No.:  312-233-2266

 

JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Floor 7th

IL1-0010
Chicago, IL 60603-2003
Attention:  Hiral Patel
Facsimile No.:  312-385-7096

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 7, 2010 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among Hawaiian Electric Company, Inc., a Hawaii
corporation (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as issuing bank and administrative agent (the
“Administrative Agent”).  Capitalized terms used herein which are not defined
herein are used as defined in the Credit Agreement.

 

1.  Pursuant to Section 2.09 of the Credit Agreement, the Borrower hereby
requests that the Issuing Bank issue the Letter of Credit on           ,
20       (the “Issuance Date”), in accordance with the information annexed
hereto (attached additional sheets if necessary).

 

2.  The Borrower hereby certifies that on the date hereof and on the Issuance
Date set forth above, and immediately after giving effect to the issuance of the
Letter(s) of Credit requested hereby no Default has or shall have occurred and
be continuing.

 

3.  The Borrower hereby certifies as follows, that on the date hereof and on the
Issuance Date set forth above:  the representations and warranties contained in
the Credit Agreement (other than the representations and warranties in
Sections 4.04(b) and 4.06 of the Credit Agreement) are true and correct in all
material respects, in each case with the same effect as though such
representations and warranties had been made on the date hereof (except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date).

 

[remainder of page intentionally left blank]

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has duly executed this Letter of Credit Request
as of the date and year first written above.

 

 

Very truly yours,

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

LETTER OF CREDIT INFORMATION

 

1.

 

Name of Beneficiary:

 

 

 

2.

 

Address of Beneficiary to which Letter of Credit will be sent:

 

 

 

 

 

 

3.

 

Obligations in respect of which the Letter of Credit is to be issued:

 

 

 

 

 

 

4.

 

Conditions under which a drawing may be made (specify any documentation required
to be delivered with any drawing request):

 

 

 

 

 

 

 

 

 

5.

 

Maximum amount to be available under such Letter of Credit: $                  .

 

 

 

6.

 

Requested date of issuance:               , 20      .

 

 

 

7.

 

Requested date of expiration:             , 20      .

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF INCREASE REQUEST

 

INCREASE REQUEST, dated and effective as of               , 20      , to the
Credit Agreement, dated as of May 7, 2010, by and among Hawaiian Electric
Company, Inc., a Hawaii corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent and Issuing Bank (as the
same may be further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein that are defined
in the Credit Agreement shall have the meanings therein defined.

 

1.  [Pursuant to Section 2.05(d) of the Credit Agreement, the Borrower hereby
proposes to increase (the “Revolving Increase”) the Aggregate Revolving
Commitment from $            to $            .

 

2.  Each of the following Lenders has been invited by the Borrower, and is
ready, willing and able to increase its Revolving Commitment as follows:

 

Name of Lender

 

Commitment Amount
(after giving effect to the
Revolving Increase)

 

 

 

$

                                     

 

 

3.  Each of the following proposed financial institutions (each, a “Proposed
Institution, and collectively, “Proposed Institutions”) has been invited by the
Borrower, and is ready, willing and able to become a “Lender” and assume a
Revolving Commitment under the Credit Agreement as follows:

 

Name of Proposed Institution

 

Commitment Amount

 

 

 

$

                                     

 

 

4.  The proposed effective date for the Revolving Increase is           ,
20      .]

 

5.  The Borrower hereby represents and warrants to the Administrative Agent,
each undersigned Lender and each such Proposed Institution that immediately
before and after giving effect to the Increase no Default shall or would exist
and be continuing and immediately after giving effect thereto, the Aggregate
Revolving Commitments shall not have been increased pursuant to
Section 2.05(d) to an amount which is greater than the sum of (x) $250,000,000
plus (y) the amount of the Revolving Commitment of each Lender that becomes a
Defaulting Lender..

 

6.  Pursuant to Section 2.05(d) of the Credit Agreement, by execution and
delivery of this Increase Request, together with the satisfaction of all of the
other requirements set forth in Section 2.05, each undersigned Lender and
Proposed Institution shall have, on and as of the effective date of the
Revolving Increase, a Revolving Commitment equal to the amount set forth above
next to its name and in the event it is a Proposed Institution, shall be, and
shall be deemed to be, a “Lender” under, and as such term is defined in, the
Credit Agreement.

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Increase Request to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

,

 

as Lender

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Proposed Institution]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Agreed and Consented to:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent and Issuing Bank

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF INTEREST ELECTION REQUEST

                      , 20    

 

VIA HAND DELIVERY, FACSIMILE OR ELECTRONIC DELIVERY

 

JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Floor 7th

IL1-0010
Chicago, IL 60603-2003

Attention:  Hiral Patel

Facsimile No.:  312-385-7096

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

1999 Avenue Of The Stars, Floor 27

CA2-1274
Los Angeles, CA 90067-6022

Attention:  Jeff Bailard

Facsimile No.:  310-860-7110

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 7, 2010 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among Hawaiian Electric Company, Inc., a Hawaii
corporation (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Issuing Bank and Administrative Agent (the
“Administrative Agent”).  Capitalized terms used herein which are not defined
herein are used as defined in the Credit Agreement.

 

Pursuant to Section 3.02 of the Credit Agreement, the Borrower hereby gives
notice of its request to convert and/or continue Borrowings as set forth below:

 

(a)  [effective on           , 20      , to continue $                   in
principal amount of presently outstanding Eurodollar Borrowings having an
Interest Period that expires on           , 20       to new Eurodollar
Borrowings that have an Interest Period of 2 weeks/              month[s];]

 

(b)  [effective on           , 20      , to convert $                   in
principal amount of presently outstanding Eurodollar Borrowings having an
Interest Period that expires on           , 20      , to new ABR Borrowings;]

 

(c)  [effective on           , 20      , to convert $                     in
principal amount of presently outstanding ABR Borrowings to new Eurodollar
Borrowings having an Interest Period of 2 weeks/            month[s].]

 

[remainder of page intentionally left blank]

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has duly executed this Interest Election
Request as of the date and year first written above.

 

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Notice of Conversion]

 

G-2

--------------------------------------------------------------------------------